Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.900 Page 1 of 163




                            Exhibit J




                                                                     Page 91 of 614
Case 1:20-cv-03127-SAB      ECF No. 55-3      filed 09/09/20   PageID.901 Page 2 of 163




 1   JEFFREY P. CLARK
     Acting Assistant Attorney General
 2   ERIC R. WOMACK
     Assistant Director, Federal Programs Branch
 3   JOSEPH E. BORSON (Va. Bar No. 85519)
     ALEXIS ECHOLS
 4   Trial Attorneys, Federal Programs Branch
     1100 L Street, NW
 5   Washington, D.C. 20005
     (202) 514-1944
 6   joseph.borson@usdoj.gov
 7   Attorneys for Defendants
 8
 9
10                        UNITED STATES DISTRICT COURT

11                     EASTERN DISTRICT OF WASHINGTON
12
13
     STATE OF WASHINGTON, et al.                   NO. 1:20-cv-03127-SAB
14
                                Plaintiffs,
15
                                                   DEFENDANTS’ OBJECTIONS AND
16     v.
                                                   RESPONSES TO PLAINTIFFS’
17   DONALD J. TRUMP, in his official capacity FIRST SET OF
     as President of the United States of America, INTERROGATORIES AND
18                                                 REQUESTS FOR PRODUCTION OF
     et al.,
19                                                 DOCUMENTS
                                Defendants.
20
21   ___________________________________
22
23
24
25
26
27
28                                -1-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                           Page 92 of 614
Case 1:20-cv-03127-SAB        ECF No. 55-3     filed 09/09/20   PageID.902 Page 3 of 163




 1         In accordance with Rules 26, 33 and 34 of the Federal Rules of Civil Procedure,
 2   Defendants DONALD J. TRUMP, in his official capacity as President of the United
 3   States of America; the UNITED STATES OF AMERICA; LOUIS DEJOY, in his
 4   official capacity as Postmaster General; and the UNITED STATES POSTAL
 5   SERVICE, by and through their undersigned counsel, hereby respond to Plaintiffs’
 6   First Set of Interrogatories and Requests for Production of Documents to Defendants.
 7
 8   OBJECTIONS AS TO DEFINITIONS AND INSTRUCTIONS
 9   1.    Defendants object to the Plaintiffs’ Definitions 1 and 2 because they define
10   terms not actually used in this set of interrogatories or requests for production. In
11   responding to the interrogatories and requests for production, Defendants respond on
12   behalf of USPS, based upon information in the agency’s possession, custody, or
13   control. Defendants reserve the right to object to such definitions if they are used in
14   future discovery requests.
15   2.   Defendants object to Instruction 7 to the extent it imposes obligations in excess
16   of those imposed by the Federal Rules, which do not require identification of
17   documents that no longer exist. Such an exercise is likely impossible, but in any event
18   burdensome, disproportionate and not required by the Federal Rules. With respect to
19   each and every request, Defendants respond consistently with the Federal Rules.
20   3.   Defendants object to Instruction 9 to the extent it imposes obligations in excess
21   of those imposed by the Federal Rules, which do not require a particular form of a
22   privilege log. Consistent with this objection, and counsel for Plaintiffs’ statement at
23   the August 27, 2020 hearing that Plaintiffs do not seek privileged information,
24   Defendants will not be producing or logging privileged information.
25
26
27
28                                -2-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                               Page 93 of 614
Case 1:20-cv-03127-SAB          ECF No. 55-3     filed 09/09/20   PageID.903 Page 4 of 163




 1   OBJECTIONS AND RESPONSES TO FIRST SET OF INTERROGATORIES
 2   INTERROGATORY NO. 1: Provide a list or chart of all mail sorting or processing
 3   machines that were identified for decommissioning and/or removal at any time on or
 4   after May 15, 2020; the location of each machine; each machine’s current status,
 5   including the date it was decommissioned or removed, if applicable; and the plans for
 6   each machine prior to Election Day, i.e., whether the machine will be
 7   decommissioned and/or removed prior to Election Day or whether the machine will
 8   be reinstalled if it has already been decommissioned and/or removed.
 9   Objections: Defendants object to the request as overbroad and unduly burdensome,
10   as USPS does not collect the information in the form requested. For example, USPS
11   does not maintain — at the headquarters level — a list or chart of the specific
12   individual mail sorting or processing machines identified for removal, as the machine
13   removal process takes place at the local level. Further, USPS does not track at the
14   headquarters level the date on which a machine was removed. Consistent with this
15   objection, and counsel for Plaintiffs’ statement at the August 27, 2020 hearing that
16   Plaintiffs do not seek information at the local level, but only at the national level,
17   Defendants will respond to the extent that such information is maintained in the form
18   of a list or chart at the national level.
19         Further, Defendants object to the term “decommissioned” which is not defined.
20   Defendants understand and interpret “decommissioning” to mean the process of
21   “machine removal,” where a machine is removed to align with that facilities volume
22   and mix of mail or other reasons, including (but not limited to) obsolescence, facility
23   consolidations, and the need for floor space, rather than, for example, moving a
24   machine from one facility to another or sending it for repair. In responding to these
25   requests, Defendants will understand “decommissioned” to refer to machine removal
26   as just described.
27
28                                -3-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                               Page 94 of 614
Case 1:20-cv-03127-SAB        ECF No. 55-3      filed 09/09/20   PageID.904 Page 5 of 163




 1          Defendants further object to this request to the extent it calls for confidential
 2   commercial information protected from general release pursuant to 39 U.S.C. §
 3   410(c)(2), or information covered by the Trade Secrets Act, 18 U.S.C. § 1905, which
 4   may be disclosed only subject to a protective order.
 5          Defendants further object to this request as containing multiple subparts.
 6          Nothing contained in the following responses shall be construed as a waiver of
 7   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 8   objection or privilege generally. Inadvertent disclosure of information subject to a
 9   claim of privilege shall not be deemed a waiver of such privilege.
10   Response: Consistent with the foregoing objections, Defendants have provided the
11   attached tables:
12     •   A PowerPoint presentation entitled “Equipment Reduction,” dated May 15,
13         2020, which details the USPS’s plan for reducing the number of Letter Sorting
14         and Flat Sorting machines for the third and fourth quarters of Fiscal Year (“FY”)
15         2020. The tables are broken down by type of machine, and include specific date
16         targets for removal by region, with final targets for the end of FY 2020 by
17         plant/facility.
18     •   Three attached tables showing, by region and name of facility, the total number
19         of Letter Sorting, Flat Sorting, and Package Sorting machines as of the
20         beginning of FY 2020 (i.e., October 1, 2019), and August 18, 2020. These tables
21         show the total number of machines that have been removed during this time
22         period.
23   Defendants also include the following summary table, which reflects changes in
24   equipment inventory from the beginning of FY 2015 through August 18, 2020.
25
26
27
28                                -4-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                Page 95 of 614
 Case 1:20-cv-03127-SAB          ECF No. 55-3         filed 09/09/20         PageID.905 Page 6 of 163




 1
         MACHINE COUNTS AT BEGINNING OF FY 2015-FY 2020 & REDUCTIONS PER YEAR
 2
                   Fiscal Year                                       Total      Number
 3                               Letter Machines   Flats Machines
                                                                    Machines    Reduced
                    FY 2015
 4                  10-1-14
                                     6,242              521          6,763
                    FY 2016
 5                  10-1-15
                                     5,145              498          5,643       1,120
                    FY 2017
 6                  10-1-16
                                     4,946              500          5,446        197
                    FY 2018
 7                  10-1-17
                                     4,625              468          5,093        353
                    FY 2019
 8                  10-1-18
                                     4,533              459          4,992        101
                    FY 2020
 9                  10-1-19
                                     4,376              448          4,824        168
                    8-18-20          3,722              391          4,113        711
10
11
     Defendants do not collect, at the Headquarters level, information on the specific date
12
     that specific machines were removed, or the specific status of any individual machine.
13
           In addition to the attached charts, USPS responds that during FY2020
14
     approximately 700 letter and flat sorting machines have been disconnected and/or
15
     removed. These reductions were pursuant to volume modeling and equipment
16
     reduction targets for various mail processing equipment sent to the Area Vice
17
     Presidents for review and implementation on May 15, 2020, consistent with long-
18
     standing Postal Service practice. These targets are included in the PowerPoint
19
     document referenced above. The reduction targets, which were based on the
20
     significantly higher volume reductions in letter and flats mail associated with
21
     COVID-19 and the significant increase in package volume, were broad targets for
22
     reduction, with the final decisions regarding machine removal being determined after
23
     discussions between local management and headquarters.
24
           The Postal Service has no plans to make any further reductions before the
25
     November election. At the Postmaster General’s directive of August 18, 2020,
26
     Headquarters suspended all removals of equipment until after the election. An official
27
28                                -5-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                          Page 96 of 614
Case 1:20-cv-03127-SAB        ECF No. 55-3      filed 09/09/20   PageID.906 Page 7 of 163




 1   at Headquarters called coordinators in each mail processing Area to order them to
 2   stop all removals. The Regional Processing Vice-Presidents had calls with their
 3   directors to convey the instruction to cease removing machines.
 4         When machines are removed from a facility, they are generally dissembled for
 5   their usable parts, with such parts being removed to maintain or enhance other
 6   machines. There is no current plan to return all reduced machines to service, and
 7   many such machines cannot physically be returned to service. Over the past month,
 8   a limited number of machines that were disconnected, but not dismantled and
 9   removed, have been put back into service. This occurred on the request of local
10   managers, who then received final approval from the Chief Logistics & Processing
11   Operations Officer and Executive Vice President. Six of these machines were located
12   in processing facilities in Tacoma and Wenatchee, Washington. The seventh machine
13   was located in Gainesville, Florida. USPS Headquarters have received reports that a
14   number of other machines that were disconnected may have been returned to service
15   without going through the approval process described above. USPS Headquarters
16   cannot currently confirm these reports, as it is still attempting to determine whether
17   they are correct. In any event, none of these machines will be disconnected or
18   removed before the Election.
19
20   INTERROGATORY NO. 2: State whether any requests to reinstall removed or
21   decommissioned machines identified in the response to Interrogatory No. 1 have been
22   denied, and if so, state the location of those machines and the dates of the request and
23   the denial.
24   Objections: Defendants object to the term “requests” as vague and overbroad, as this
25   could be understood as including individual customer requests or individual employee
26   requests regarding machine removal. Defendants will understand “requests” to refer
27   to requests made to Headquarters by local managers and ultimately to the Chief
28                                -6-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                Page 97 of 614
Case 1:20-cv-03127-SAB          ECF No. 55-3     filed 09/09/20   PageID.907 Page 8 of 163




 1   Logistics & Processing Operations Officer and Executive Vice President. Further,
 2   Defendants object to the term “decommissioned,” which is not defined. Defendants
 3   will understand “decommissioned” as it is defined in the Objection to Interrogatory
 4   No. 1.
 5            Defendants further object to this request as containing multiple subparts.
 6            Nothing contained in the following responses shall be construed as a waiver of
 7   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 8   objection or privilege generally. Inadvertent disclosure of information subject to a
 9   claim of privilege shall not be deemed a waiver of such privilege.
10   Response: As described in the response to the Interrogatory No. 1, as of the date of
11   this response, Headquarters has approved seven requests from local managers to
12   reconnect disconnected machines. Headquarters has not denied any other requests,
13   although it has received additional requests it has not yet acted upon. Consistent with
14   its obligations under the Federal Rules, Defendants will supplement its response as
15   appropriate.
16
17   INTERROGATORY NO. 3: Provide a list or chart of all processing and distribution
18   centers and other USPS facilities that were identified for full or partial capacity
19   reduction (e.g., ceasing functions such as processing outgoing mail) at any time after
20   May 15, 2020; each facility’s current status; and the plans for each facility prior to
21   Election Day, i.e., whether the facility will remain open and whether any operations
22   will be discontinued.
23   Objections: Defendants object to the terms “full or partial capacity reduction, (e.g.,
24   ceasing functions such as processing outgoing mail)” as vague. Consistent with this
25   objection, and counsel for Plaintiffs’ statement at the August 27, 2020 hearing that
26   Plaintiffs do not seek information at the local level, but only at the national level,
27   Defendants will understand these terms to refer to closing or consolidation of facilities
28                                -7-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                 Page 98 of 614
Case 1:20-cv-03127-SAB        ECF No. 55-3      filed 09/09/20    PageID.908 Page 9 of 163




 1   at the direction of Postal Service Headquarters, which is the only way that facilities
 2   would no longer be permanently handling functions such as processing outgoing mail.
 3   See USPS Handbook PO-408.1 Defendants do not interpret “capacity reduction” to
 4   mean a facility in which mail processing equipment has been removed, as those
 5   facilities are detailed in the response to Interrogatory No. 1.
 6         Defendants further object to this request as containing multiple subparts.
 7         Nothing contained in the following responses shall be construed as a waiver of
 8   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 9   objection or privilege generally. Inadvertent disclosure of information subject to a
10   claim of privilege shall not be deemed a waiver of such privilege.
11   Response: The Postal Service has not scheduled any facility closings or
12   consolidations for any time during fiscal year 2020 or for the first quarter of fiscal
13   year 2021 (October 1, 2020 – December 31, 2020). The Postal Service has not closed
14   any facilities or planned any consolidations since May 15, 2020, and will not establish
15   and finalize any plans for facility closings or consolidations prior to the November
16   election. In addition, the Postal Service will not, at the national level, reduce or stop
17   the processing of incoming or outgoing mail at any time before the November
18   election. There will be no alterations at the national level from the August 18, 2020
19   status of those facilities with respect to operating hours, placement of mail processing
20   equipment, or overtime policies, except as may be directed to increase the delivery
21   time of election mail pursuant to the Postmaster General’s announcement that
22   additional resources will be deployed starting October 1, 2020. Please also note that
23   there may be circumstances in which temporary changes to facility operating hours
24   are necessary due to unforeseen or uncontrollable circumstances such as hurricanes
25   or other natural disasters, or circumstances that reduce employee availability or create
26
     1
27     See USPS Handbook PO-408, Area Mail Processing Guidelines, available at
      https://about.usps.com/handbooks/po408.pdf
28                                         -8-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                 Page 99 of 614
Case 1:20-cv-03127-SAB        ECF No. 55-3     filed 09/09/20    PageID.909 Page 10 of 163




 1   an unsafe environment for employees, such as an increase in COVID-19 cases within
 2   a facility.
 3
 4   INTERROGATORY NO. 4: State whether blue collection mailboxes that were
 5   removed after June 16, 2020, will be reinstalled, and whether any further removals of
 6   mailboxes will occur prior to Election Day; if so, identify the location of each mailbox
 7   to be reinstalled or removed.
 8   Objections: Defendants object to this Interrogatory to the extent that it is construed
 9   as seeking information that is only available at the local or area level.
10          Defendants further object to this request as containing multiple subparts.
11          Nothing contained in the following responses shall be construed as a waiver of
12   any applicable objection or privilege as to any Interrogatory or as a waiver of any
13   objection or privilege generally. Inadvertent disclosure of information subject to a
14   claim of privilege shall not be deemed a waiver of such privilege.
15   Response: Postal Service Headquarters has no plans to reinstall collection boxes that
16   were removed after June 16, 2020. However, pursuant to the Postmaster General’s
17   August 18, 2020 directive, the Postal Service has postponed the removal of any
18   additional collection boxes until after the November election. The Postal Service has
19   no plans to remove any more collection boxes prior to the election, with the possible
20   exception of any collection boxes that are physically damaged or destroyed, and
21   which therefore must be removed in accordance with Postal Operations Manual
22   (“POM”) § 315.3, or collection boxes that may be removed temporarily for safety
23   reasons.
24          Over the last seven years, the Postal Service has removed an average of 3,100
25   collection boxes per year. The Postal Service has removed approximately 1,500
26   boxes thus far in 2020. Consistent with long standing policy, decisions regarding
27   removal of collection boxes have been made by the Postal Service’s field facilities in
28                                -9-
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                 Page 100 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3      filed 09/09/20     PageID.910 Page 11 of 163




 1   accordance with POM §§ 314-315. Field facilities determine the need for and location
 2   of collection boxes by conducting annual assessments of collection box density, i.e.,
 3   volume of mail per box.
 4         Defendants further aver that using electronic scanners, and pursuant to
 5   established policies, the Postal Service identifies seldom used collection boxes, i.e.,
 6   collection boxes averaging less than 25 pieces of mail per day, for potential removal
 7   or relocation. See also POM § 313.13. It then determines whether boxes may be
 8   relocated to areas with higher mail volume and selects mail boxes with low density
 9   for removal. It posts 30-day notices on those boxes that it plans to remove to provide
10   the public with an opportunity to comment. Local management seeks approval from
11   the Area management before removal. Headquarters does not direct or approve
12   decisions regarding collection box removal.
13         Apart from the process described above, the Postal Service promptly removes
14   mailboxes that have been vandalized or tampered with and on a sporadic basis
15   removes boxes that have been damaged or are in poor condition. See POM §§ 314-
16   15. Collection boxes are also removed temporarily for safety reasons on occasion,
17   but are reinstalled once the safety concerns are resolved.
18
19   INTERROGATORY NO. 5: State whether USPS will treat ballots in particular and
20   other election mail in general as First Class mail, regardless of the paid class of
21   postage, for the November 2020 election; if not, describe any relevant policies,
22   guidance, or practices regarding the treatment of ballots in particular and other
23   election mail in general applicable to the November 2020 election.
24   Objections: Defendants object to the terms “treat” and “treatment” as vague.
25   Consistent with this objection, and counsel for Plaintiffs’ statement at the August 27,
26   2020 hearing that Plaintiffs do not seek information at the local level, but only at the
27   national level, Defendants will understand this request to be asking for a description
28                                - 10 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                               Page 101 of 614
Case 1:20-cv-03127-SAB        ECF No. 55-3       filed 09/09/20   PageID.911 Page 12 of 163




 1   of the national practices and policies of the Postal Service in processing ballots and
 2   election mail.
 3           Defendants likewise object to the term “election mail” as vague, and will
 4   understand the term to mean any item mailed to or from authorized election officials
 5   that enables citizens to participate in the voting process. This definition includes
 6   ballots, voter registration forms, absentee ballot applications, polling place
 7   notifications, and similar materials. It excludes “political mail,” which is sent by
 8   political candidates, political action committees, and similar organizations in order to
 9   engage in issue advocacy or to advocate for candidates or other things, such as
10   initiatives, that may appear on a ballot.
11           Nothing contained in the following responses shall be construed as a waiver of
12   any applicable objection or privilege as to any Interrogatory or as a waiver of any
13   objection or privilege generally. Inadvertent disclosure of information subject to a
14   claim of privilege shall not be deemed a waiver of such privilege.
15   Response: Subject to the foregoing objections, Defendants respond as follows:
16   Except where the voter or election official pays to use one of the Postal Service’s
17   premium services (e.g., Priority Mail, Priority Mail Express), completed ballots
18   mailed by a domestic voter to an election official, like other single-piece mail, are
19   First-Class Mail. This is true whether the postage is prepaid by State or local election
20   officials (e.g., business reply mail) or is mailed with a stamp affixed by the voter.
21   These completed ballots must be delivered as First-Class Mail, even if they are mailed
22   without sufficient postage, and will not be detained or held for postage payment. This
23   approach is a long-standing policy of Postal Service. See POM § 171.3; Publication
24   632, State and Local Election Mail User’s Guide (Jan. 2020), at 7. Defendants aver
25   that the delivery timeframe for Single Piece First-Class Mail is typically two to five
26   days.
27
28                                - 11 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                               Page 102 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3      filed 09/09/20    PageID.912 Page 13 of 163




 1        State and local election officials generally have discretion as to the class of mail
 2   in which they send ballots and other election mail to voters. They may send such
 3   materials by either First-Class Mail or Marketing Mail (which is a different service
 4   class, available for certain bulk mailings that meet a minimum volume requirement).
 5   Defendants aver that the delivery timeframe for Marketing Mail is typically three to
 6   ten days. As has been true for many years, if election officials choose to send election
 7   mail to voters as Marketing Mail, then it is not reclassified as First-Class Mail. The
 8   Postal Service does not unilaterally reclassify Marketing Mail as First-Class Mail, and
 9   never has, as these services are subject to different criteria (i.e., First-Class Mail is
10   sealed against inspection, while Marketing Mail is not, and First-Class Mail is
11   automatically forwarded, while Marketing Mail is not).
12         Nonetheless, while the Postal Service does not classify Marketing Mail sent by
13   state election officials as First-Class Mail, it recognizes that all election mail, and
14   ballots in particular, are both important and time-sensitive. Accordingly, while there
15   is no formal policy, the Postal Service has several longstanding practices to prioritize
16   the expeditious processing and delivery of election mail, particularly ballots, which
17   will be continued for the upcoming election. Those practices include:
18     • Conducting significant outreach to state and local officials in order to
19        disseminate information about the Postal Service’s election mailing options and
20        capabilities, offering technical assistance, and providing the Post Office’s
21        recommendations as to best practices associated with election mail. This year,
22        the Postal Service anticipates conducting approximately 42,000 total
23        touchpoints with election officials to help facilitate the smooth and orderly
24        conduct of the 2020 election.
25     • Recommending that State and local election officials use methods to distinguish
26        election mail from other mailpieces, which helps the Postal Service identify
27        election mail flowing through the postal system so that it can be appropriately
28                                - 12 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                Page 103 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3     filed 09/09/20      PageID.913 Page 14 of 163




 1        treated and expedited. These include (1) the use of the Postal Service’s official
 2        election mail logo, which allows postal employees to identify election mail;
 3        (2) the use of Green Tag 191, which election officials can use to mark ballot
 4        mailings they send to voters; and (3) identifying election mail by checking a box
 5        on the postage statement that may be used when tendering a mailing to the Postal
 6        Service.
 7     • Using log sheets to account and track Election Mail through processing. For
 8        example, if a county election board enters a container of election mail into the
 9        postal system on a particular day, that container is logged by Postal employees
10        at each step along the way – in the business mail entry unit, processing facility,
11        and delivery unit, for example, so it can be tracked.
12     • Using daily “all clears,” to ensure that all election mail is accounted for within
13        the system. The all clear process involves plant personnel using a checklist to
14        confirm that election mail scheduled or “committed” to go out that day has gone
15        out, and anything committed for the next day is at the front of the line.
16         In terms of delivery speed, the Postal Service recognizes that all election mail,
17   and ballots in particular, are time-sensitive. Accordingly, while there is no formal
18   policy, the Postal Service has several longstanding practices of prioritizing the
19   expeditious processing and delivery of election mail, particularly ballots, which will
20   be continued for the upcoming election. Those practices include:
21     • Devoting excess First-Class Mail processing capacity to election mail. A plant
22        can process a finite amount of mail per day within First-Class Mail standards.
23        Where there is not enough First-Class Mail to fill that capacity, the Postal
24        Service fills it with other mail such as Marketing Mail. This is called
25        “advancing.” Election mail volume entered as Marketing Mail is advanced
26        ahead of other mail volume entered as Marketing Mail.
27
28                                - 13 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                               Page 104 of 614
Case 1:20-cv-03127-SAB        ECF No. 55-3       filed 09/09/20    PageID.914 Page 15 of 163




 1     •   Ensuring that election mail, including ballots, are not left behind. If a truck
 2         leaving a facility is going to be 100 percent full, the Postal Service prioritizes
 3         placing election mail, including ballots, on the truck. Indicia that a mailpiece is
 4         election mail help the Postal Service identify such mailings and prioritize them.
 5   As a result of these practices, the delivery timeframes for election mail entered as
 6   Marketing Mail typically resemble those of election mail entered as First-Class Mail.
 7          In addition to these described practices, Postal Service employees also often
 8   undertake extraordinary efforts to accelerate the delivery of ballots that have been
 9   mailed by election officials or voters very close to or on Election Day, such as sending
10   those ballots via Priority Mail Express, scheduling extra direct transportation trips to
11   election offices to ensure outgoing ballots are picked up, making extra deliveries
12   during the day, and making deliveries on Sundays. The Postal Service generally bears
13   the cost of these efforts. While there is no formal Postal Service policy discussing
14   these practices, it is part of the Postal Service culture to deliver ballots expeditiously,
15   and it again will be for the upcoming election.
16          Finally, it has been and is the Postal Service’s policy for several years to
17   “cancel” or “postmark” all ballots returned by voters (even if they would not
18   ordinarily be cancelled or postmarked). A postmark or cancellation is an official
19   Postal Service imprint applied to the address side of a stamped mailpiece, which
20   indicates the location and date the Postal Service accepted custody of a mailpiece, and
21   which cancels affixed postage so that it may not be reused (thereby providing some
22   revenue assurance for the Postal Service.) The policy to cancel or postmark all ballots
23   returned by voters is in recognition of the importance that many states place on a
24   ballot’s postmark. In doing so, the Postal Service has modified its regular processes
25   to maximize the likelihood that a ballot is cancelled, including making extra efforts
26   to hand cancel ballots that are rejected by automatic cancelling machines and training
27   Postal Service employees to recognize ballots using the official election mail logo to
28                                - 14 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                  Page 105 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3      filed 09/09/20   PageID.915 Page 16 of 163




 1   make sure that they are cancelled. This year, the Postal Service has also begun
 2   utilizing ballot monitors in every processing facility to monitor the postmarking
 3   process and ensure all processes are being adhered to properly with a goal to minimize
 4   any missed postmarks on ballots.
 5         The Postal Service has not changed these practices from previous elections,
 6   with the exception of introducing additional measures, such as adding ballot monitors,
 7   and will continue these practices for the November 2020 election.
 8
 9   INTERROGATORY NO. 6: The USPS Areas Receiving Mail Pacific Area
10   Virtual Meeting Presentation, dated August 13, 2020 and attached as Exhibit 1 to
11   these discovery requests, states on Page 8, under the heading “Election Mail Delivery
12   Standards,” that “Election Mail sent as Marketing Mail is not upgraded to First Class
13   service.” State whether this statement is an accurate reflection of USPS policy with
14   regard to the November 3, 2020 election.
15   Objections: Defendants object to the term “election mail” as vague, and will
16   understand the term to mean any item mailed to or from authorized election officials
17   that enables citizens to vote in an official election. This definition includes ballots,
18   voter registration forms, absentee ballot applications, polling place notifications, and
19   similar materials. It excludes “political mail,” which is sent by political candidates,
20   political action committees, and similar organizations in order to engage in issue
21   advocacy or to advocate for candidates or other things, such as initiatives, that may
22   appear on a ballot.
23         Nothing contained in the following responses shall be construed as a waiver of
24   any applicable objection or privilege as to any Interrogatory or as a waiver of any
25   objection or privilege generally. Inadvertent disclosure of information subject to a
26   claim of privilege shall not be deemed a waiver of such privilege.
27
28                                - 15 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                               Page 106 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3      filed 09/09/20   PageID.916 Page 17 of 163




 1   Response: Subject to and without waiving the foregoing objections, Defendants
 2   responds as follows:
 3         The statement identified in this Interrogatory 6 is an accurate statement. As
 4   discussed in Defendants’ response to Interrogatory 5, election mail sent by state and
 5   local election officials to voters as Marketing Mail is not upgraded to or reclassified
 6   as First-Class Mail. First-Class Mail is a specific class of mail service defined by
 7   Section 1101.1 of the Mail Classification Schedule, a regulation of the Postal
 8   Regulatory Commission, and by Sections 133 and 233 of the Domestic Mail Manual
 9   (DMM), a regulation of the Postal Service. Except where a premium service (such as
10   Priority Mail Express) is purchased, all election mail sent by voters to their election
11   officials is First-Class Mail. Election officials may generally choose to purchase
12   either Marketing Mail or First-Class Mail service to send election mail to voters.
13   Where Marketing Mail is chosen, the Postal Service has never reclassified such mail
14   as First-Class Mail.
15         However, as also explained in Defendants’ response to Interrogatory 5,
16   although the Postal Service does not officially upgrade election mail sent as
17   Marketing Mail to First-Class Mail, the Postal Service implements a number of
18   policies and practices designed to move such mail as expeditiously as possible. These
19   include (1) prioritizing Election Mail sent as Marketing Mail over other Marketing
20   Mail (with the effect being that Election Mail ends up with a delivery speed similar
21   to First-Class Mail even if entered as Marketing Mail) and (2) prioritizing all ballots,
22   regardless of class, in the period immediately before the election (with the effect that
23   some Election Mail, regardless of class, sometimes receives a delivery speed better
24   than even First-Class Mail).
25
26   INTERROGATORY NO. 7: State whether USPS is currently implementing or
27
28                                - 16 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                               Page 107 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3      filed 09/09/20   PageID.917 Page 18 of 163




 1   enforcing any restrictions on transportation, including but not limited to late trips,
 2   extra trips and/or final dispatches; if so, describe any relevant policies, guidance, or
 3   practices concerning the timing of mail processing or delivery.
 4   Objections: Defendants object to the term “restrictions” as vague and ambiguous.
 5   Defendants further object to this request as overboard. Consistent with this objection,
 6   and counsel for Plaintiffs’ statement at the August 27, 2020 hearing that Plaintiffs do
 7   not seek information at the local level, but only at the national level, Defendants will
 8   understand this request to be asking for a description of the national practices and
 9   policies of the Postal Service concerning the timing of mail processing or delivery.
10         Nothing contained in the following responses shall be construed as a waiver of
11   any applicable objection or privilege as to any Interrogatory or as a waiver of any
12   objection or privilege generally. Inadvertent disclosure of information subject to a
13   claim of privilege shall not be deemed a waiver of such privilege.
14   Response: The Postal Service has not prohibited extra trips, late trips, or final
15   dispatches. Adherence to transportation schedules has long been a priority of the
16   Postal Service.
17         For the past two years, because noncompliance with transportation schedules
18   was ongoing and causing late deliveries and unnecessary costs, Headquarters
19   Network Operations worked on an initiative to improve compliance with the Postal
20   Service’s long-established delivery schedules throughout the network. The goal was
21   to consistently adhere to the Postal Service’s operating plan to meet existing service
22   standards, with a focus on adhering to the transportation schedules. Headquarters had
23   biweekly meetings with all executives in the field, including Area Vice Presidents,
24   district managers, and plant managers, to discuss operating issues and address any
25   noncompliance with transportation schedules. There were also weekly meetings
26   between Headquarters and Area managers to discuss the reasons for noncompliance
27
28                                - 17 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                               Page 108 of 614
Case 1:20-cv-03127-SAB        ECF No. 55-3      filed 09/09/20   PageID.918 Page 19 of 163




 1   with transportation schedules and how to improve compliance. These meetings have
 2   continued through 2020.
 3         The transportation network is an essential part of the Postal Service’s operating
 4   plan. It connects the movement of incoming and outgoing mail among all delivery
 5   units and processing and distribution centers. Noncompliance with any leg of the
 6   transportation schedule presents a risk of delay in the next leg of the schedule.
 7         After Postmaster General DeJoy took office, he reemphasized the need to
 8   ensure that the Postal Service’s trucks run on time and on schedule, with the goal of
 9   mitigating unnecessary late and extra trips. Neither he nor Headquarters banned the
10   use of late or extra trips or ordered that late and extra trips would be prohibited.
11         In July 2020, Headquarters developed written guidance regarding

12   circumstances under which extra trips were acceptable. On July 14, 2020, the

13   guidelines were provided to Postal Service Area Vice Presidents and they were

14   advised of Postal Service Operation’s renewed focus on mitigating the number of

15   unplanned, unnecessary trips and to the extent possible to use under-utilized-trips,

16   such as by adding volume to trucks leaving on schedule but only half full, to eliminate

17   extra trips. On August 18, 2020, the Postmaster General also committed to extra

18   transportation as needed from October 1, 2020, through the November election.

19
20   INTERROGATORY NO. 8: State whether USPS has made or will make prior

21   to Election Day any changes of any kind to its overtime policies and practices as

22   they existed on June 15, 2020; if so, describe any relevant policies, guidance, or

23   practices concerning overtime.

24   Objections: Defendants object to the term “changes of any kind” as overbroad and

25   vague. Consistent with this objection, and counsel for Plaintiffs’ statement at the

26   August 27, 2020 hearing that Plaintiffs do not seek information at the local level, but

27   only at the national level, Defendants will understand the request to seek information

28                                - 18 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                Page 109 of 614
Case 1:20-cv-03127-SAB        ECF No. 55-3     filed 09/09/20   PageID.919 Page 20 of 163




 1   regarding changes coming from national headquarters and having a nationwide effect.
 2   Additionally, Defendants object to this request to the extent it seeks predecisional and
 3   deliberative information and material. Consistent with this objection, and counsel for
 4   Plaintiffs’ statement at the August 27, 2020 hearing that Plaintiffs do not seek
 5   privileged information, Defendants will not be producing predecisional and
 6   deliberative material.
 7         Nothing contained in the following responses shall be construed as a waiver of
 8   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 9   objection or privilege generally. Inadvertent disclosure of information subject to a
10   claim of privilege shall not be deemed a waiver of such privilege.
11   Response: Postal Service Headquarters has not made and does not plan to make any
12   nationwide changes of any kind to its overtime policies as they existed on June 15,
13   2020, prior to Election Day. Moreover, the Postmaster General stated that overtime
14   has been, and will continue to be, approved as needed, and has committed to engaging
15   standby resources as necessary, beginning on October 1, 2020, to handle whatever
16   volume of election mail it receives this fall, including overtime hours.
17
18   INTERROGATORY NO. 9: State whether USPS has made or will make prior
19   to Election Day any changes of any kind to Post Office retail operating hours as
20   they existed on June 15, 2020; if so, describe any relevant policies, guidance, or
21   practices concerning operating hours.
22   Objections: Defendants object to the term “changes of any kind” as overbroad and
23   vague. Consistent with this objection, and counsel for Plaintiffs’ statement at the
24   August 27, 2020 hearing that Plaintiffs do not seek information at the local level, but
25   only at the national level, Defendants will understand the request to seek information
26   regarding changes coming from national headquarters and having a nationwide effect.
27   Additionally, Defendants object to this request to the extent it seeks predecisional and
28                                - 19 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                Page 110 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3      filed 09/09/20    PageID.920 Page 21 of 163




 1   deliberative material. Consistent with this objection and counsel for Plaintiffs’
 2   statement at the August 27, 2020 hearing that Plaintiffs do not seek privileged
 3   information, Defendants will not be producing predecisional and deliberative
 4   material.
 5         Nothing contained in the following responses shall be construed as a waiver of
 6   any applicable objection or privilege as to any Interrogatory or as a waiver of any
 7   objection or privilege generally. Inadvertent disclosure of information subject to a
 8   claim of privilege shall not be deemed a waiver of such privilege.
 9   Response: Postal Service Headquarters has not made and does not plan to make any
10   changes of any kind to any Post Office retail operating hours, as they existed on June
11   15, 2020, prior to Election Day. On August 18, 2020, Postmaster General DeJoy
12   issued a public statement announcing that retail hours at post offices will not change
13   until after the November general election.        Moreover, local managers are not
14   permitted to significantly reduce retail hours without review and approval by the Area
15   and Headquarters managers. POM § 126.42. However, there may be circumstances
16   in which temporary changes to retail operating hours are necessary due to unforeseen
17   or uncontrollable circumstances such as hurricanes or other natural disasters, or
18   circumstances that reduce employee availability or create an unsafe environment for
19   employees, such as an increase in COVID-19 cases within a facility.
20
21   INTERROGATORY NO. 10: At an August 21, 2020, hearing before the Senate
22   Homeland Security and Governmental Affairs Committee, Senator Kyrsten
23   Sinema asked: “Will local postal mangers be authorized to make decisions and
24   have postal employees make extra trips or late trips, [or] work overtime in order
25   to deliver ballots to ensure that plants and post offices don’t fall behind in processing
26   election mail?” In response, Postmaster General DeJoy said: “Yes, ma’am. Effective
27   October 1st, we will have redundant resources and liberalization and aggressive
28                                - 20 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                Page 111 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3      filed 09/09/20    PageID.921 Page 22 of 163




 1   efforts to make sure everything is moving and flowing timely.” Describe any planned
 2   or implemented policies, guidance, or practices Mr. DeJoy referred to in his testimony
 3   or that otherwise respond to Senator Sinema’s question.
 4   Objections: Defendants object to this request to the extent it seeks predecisional and
 5   deliberative information and material. For example, the request seeks “planned,” but
 6   not final, policies, guidance, or practices. Consistent with this objection, and counsel
 7   for Plaintiffs’ statement at the August 27, 2020 hearing that Plaintiffs do not seek
 8   privileged information, Defendants will not be searching for predecisional and
 9   deliberative information.
10         Nothing contained in the following responses shall be construed as a waiver of
11   any applicable objection or privilege as to any Interrogatory or as a waiver of any
12   objection or privilege generally. Inadvertent disclosure of information subject to a
13   claim of privilege shall not be deemed a waiver of such privilege.
14   Response: The Postmaster General announced a commitment to “engage standby
15   resources in all areas of our operations, including transportation, to satisfy any
16   unforeseen demand” regarding election mail, starting October 1, 2020.                See
17   Postmaster General Statement (Aug. 18, 2020), at 1-2. These “standby resources”
18   will include, as needed, additional staffing, additional transportation, and expanded
19   mail processing, among other potential resources. With respect to expanded mail
20   processing, the Postal Service’s mail processing machines generally have, across the
21   board, unused additional capacity (e.g., idle windows of time in which facilities do
22   not use mail processing machines) that can be utilized as needed to ensure the timely
23   processing of election mail. Operations executives throughout the Postal Service will
24   deploy standby resources as needed.
25         Furthermore, to help ensure the organization is prepared to fulfill its role in the
26   electoral process and to continue to educate election officials who may be dealing
27   with a high volume of mail-in ballots for the first time, the Postal Service has
28                                - 21 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                Page 112 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3      filed 09/09/20    PageID.922 Page 23 of 163




 1   expanded its current leadership taskforce on Election Mail. Leaders of the postal
 2   unions and management associations have joined this taskforce to ensure strong
 3   coordination throughout the Postal Service, with state and local election officials, and
 4   to make sure any concerns can be raised and resolved at the highest levels of the
 5   organization. In addition, the Postal Service Board of Governors has established a
 6   bipartisan Election Mail Committee to actively oversee the Postal Service’s processes
 7   in support of mail-in voting. The Committee will use its oversight role to reinforce
 8   the Postal Service’s strong commitment to fulfilling the important role of the Postal
 9   Service in the democratic process. Any additional specific guidance developed by
10   these groups will be provided when finalized and this answer will be supplemented
11   consistent with Defendants’ obligations under the Federal Rules.
12
13   OBJECTIONS AND RESPONSES TO FIRST SET OF REQUESTS FOR
     PRODUCTION OF DOCUMENTS
14
15
     REQUEST FOR PRODUCTION NO. 1: Produce any policies, guidance, or written
16
     practices identified in the answers to Interrogatories Nos. 5, 7, 8, 9, and
17
     10.
18
     Objections: Defendants object to this request to the extent it calls for confidential
19
     commercial information protected from general release pursuant to 39 U.S.C. §
20
     410(c)(2), or information covered by the Trade Secrets Act, 18 U.S.C. § 1905, which
21
     may be disclosed only subject to a protective order.
22
     Response: Subject to and without waiving the foregoing objections, Defendants will
23
     produce any non-privileged policies, guidance, or written practices identified in the
24
     answers to Interrogatories Nos. 5, 7, 8, 9, and 10.
25
26
27
28                                - 22 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                                   Page 113 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3      filed 09/09/20    PageID.923 Page 24 of 163




 1   REQUEST FOR PRODUCTION NO. 2: Produce all documents provided to the
 2   U.S. Congress, including any congressional committee or member of any such
 3   committee, related to any of the topics covered in the foregoing Interrogatories.
 4   Objections: Defendants object to this request to the extent that it calls for “all
 5   documents provided to the U.S. Congress,” as “documents” is undefined. Defendants
 6   do not understand “documents” to include all “communications” (i.e., all e-mails
 7   between Congressional staff and Postal Service employees) but instead understand
 8   “documents provided to the U.S. Congress” to include documents such as policies,
 9   procedures, numerical data, formal letters, and other similar documents that are
10   produced in response to Congressional requests.
11   Defendants object to this request to the extent it calls for confidential commercial
12   information protected from general release pursuant to 39 U.S.C. § 410(c)(2), or
13   information covered by the Trade Secrets Act, 18 U.S.C. § 1905, which may be
14   disclosed only subject to a protective order.
15   Response: Subject to and without waiving the foregoing objections, Defendants will
16   produce any non-privileged documents provided to the U.S. Congress related to any
17   of the topics covered in the foregoing Interrogatories as of this date.
18
19
20
21
22
23
24
25
26
27
28                                - 23 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                               Page 114 of 614
Case 1:20-cv-03127-SAB       ECF No. 55-3     filed 09/09/20   PageID.924 Page 25 of 163




 1   For the objections:
 2   The undersigned counsel certifies that he has reviewed Plaintiff’s First Set of
 3   Interrogatories and Requests for Production of Documents, and that the objections
 4   thereto comply with the Court Rules, including Fed. R. Civ. P. 26(g), the Local Rules,
 5   and the Court’s order limiting the scope of discovery.
 6
 7   Dated: September 6, 2020       Respectfully submitted,
 8                                  JEFFREY B. CLARK
                                    Acting Assistant Attorney General
 9
                                    ERIC R. WOMACK
10                                  Assistant Director, Federal Programs Branch
11                                  /s/ Joseph E. Borson
                                    JOSEPH E. BORSON (Va. Bar No. 85519)
12                                  ALEXIS ECHOLS
                                    Trial Attorneys
13                                  U.S. Department of Justice
                                    Civil Division, Federal Programs Branch
14                                  1100 L. Street, NW
                                    Washington D.C. 20005
15                                  (202) 514-1944
                                    Joseph.Borson@usdoj.gov
16
17
18
19
20
21
22
23
24
25
26
27
28                                - 24 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                             Page 115 of 614
Case 1:20-cv-03127-SAB      ECF No. 55-3      filed 09/09/20   PageID.925 Page 26 of 163




 1                              VERIFICATION BY PARTY
 2
     For Interrogatories Nos. 1-4, and 7-9, I, Angela Curtis, an authorized representative
 3   of the United States Postal Service in the above-entitled matter, state that I have
     reviewed those responses and, in accordance with 28 U.S.C. § 1746, I declare under
 4   penalty of perjury that the responses are true and accurate to the best of my
     knowledge, information, and belief.
 5
 6
 7
          9/6/2020
     DATE:_______                                       __________________
 8
                                                        Angela Curtis
 9
                                                        United States Postal Service
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28                                - 25 -
     DEFS.’ OBJECTIONS AND RESPONSES TO PLS.’ FIRST SET OF
     INTERROGATORIES AND REQUESTS FOR PRODUCTION OF DOCUMENTS.


                                                                             Page 116 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.926 Page 27 of 163




                                                                    Page 117 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.927 Page 28 of 163




                          Exhibit K




                                                                    Page 118 of 614
  Case 1:20-cv-03127-SAB         ECF No. 55-3   filed 09/09/20   PageID.928 Page 29 of 163




S TAT E A N D L O C A L E L E C T I O N
MAIL— USER’S GUIDE
January 2020
Publication 632




                                                                            Page 119 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.929 Page 30 of 163




                                                                    Page 120 of 614
Case 1:20-cv-03127-SAB                                                  ECF No. 55-3                    filed 09/09/20                      PageID.930 Page 31 of 163


        State and Local Election Mail                                                                                                                                                   U s e r ’s G u i d e




Contents

How to Use This Guide.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 4                           Section V.
                                                                                                              Filing Required Forms for Postage
Section I.                                                                                                    Discounts and Other Mailing Services.  .  .  . 12
  Determining the Appropriate Class
                                                                                                              For Postage Discounts, Use PS Form 3615 .  . 12
  of Mail to Use.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 5
  What You Are Mailing. .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 5                             For Authorization for Nonprofit Status, Use
                                                                                                                    PS Form 3624 .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 12
     How Your Mailpieces Are Designed.  .  .  .  .  .  .  .  .  . 6
     How Quickly You Need the Pieces Delivered.  .  . 6                                                     Section VI. Working With a Mailpiece
                                                                                                              Design Analyst to Ensure Mailpiece
     How Many Pieces You Have.  .  .  .  .  .  .  .  .  .  .  .  .  .  . 6
                                                                                                              Quality.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 13
     Whether You Want Free Forwarding and                                                                     Consult With a Mailpiece Design Analyst
       Return .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 6            Before Printing Your Envelopes.  .  .  .  .  .  .  .  .  . 13
     If You Need Extra Services. .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 6                                More Design Tips for Election Mailers .  .  .  .  .  .  . 13
Section II.                                                                                                      Design Resources.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 13
  Using Reply Mail and Sending Mail
  to Armed Forces Personnel and                                                                             Section VlI. Preparing and Presenting
  Overseas Voters.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 7                        the Mailing. .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 15
                                                                                                              At Least 2 Weeks Before Election Day,
Section Ill.                                                                                                     Finalize Your Plans .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 15
  Preparing Your Address List.  .  .  .  .  .  .  .  .  .  .  .  . 8
  Address Hygiene Tools .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 8                           Section VIll: Election Mail Checklist .  .  .  .  .  .  .  . 16
     Physical Address Hygiene and Quality.  .  .  .  .  .  .  . 8
     Move Update Options.  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 8
     More Addressing Tips for Election Mailers.  .  .  .  . 9
     Addressing Official Election Mail to Persons
       Overseas and in the Military .  .  .  .  .  .  .  .  .  .  .  . 10

Section IV.
  Consulting With a Postal Service
  Election Mail Coordinator to Plan
  the Mailing. .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  .  . 11
  Consult With Your Local Postal Service
     Election Mail Coordinator .  .  .  .  .  .  .  .  .  .  .  .  .  . 11




© U.S. POSTAL SERVICE JANUARY 2020
                                                                                                        3                                                                                        PUBLICATION 632




                                                                                                                                                                                Page 121 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3         filed 09/09/20   PageID.931 Page 32 of 163


      State and Local Election Mail                                                         U s e r ’s G u i d e




How to Use This Guide

You will find eight sections in this guide. Each of the
following sections provides information election officials
must consider before they mail:

I.    Determining the Appropriate Class of Mail to Use.

II.   Using Reply Mail and Sending Mail to Armed
      Forces Personnel and Overseas Voters.

III. Preparing Your Address List.

IV. Consulting With a Postal Service Election Mail
    Coordinator to Plan the Mailing.

V.    Filing Required Forms for Postage Discounts and
      Other Mailing Services.

VI. Working With a Mailpiece Design Analyst to
    Ensure Mailpiece Quality.

VII. Preparing and Presenting the Mailing.

VIII. Election Mail Checklist.

Each of the sections in this guide contains a brief
description of the topic, the most pertinent items to
consider, and references for additional information. You
can access the information in this guide and additional
resources on usps.com.

See the following resources:

¡¡ The Election Mail website at www.usps.com/
   electionmail contains material for preparing
   mailings, and direct links to the additional
   references mentioned in this guide.

¡¡ Postal Explorer at https://pe.usps.com contains
   resources to aid in making informed decisions.

¡¡ Quick Service Guides at https://pe.usps.com/text/
   qsg300/q000.htm contain concise explanations
   and useful illustrations covering most Postal
   Service requirements.

¡¡ Mailing Standards of the United States Postal
   Service, Domestic Mail Manual (DMM) at https://
   pe.usps.com/DMM300/Index contains domestic
   mail information and requirements.




© U.S. POSTAL SERVICE JANUARY 2020
                                                             4                                     PUBLICATION 632




                                                                                         Page 122 of 614
Case 1:20-cv-03127-SAB                       ECF No. 55-3                 filed 09/09/20       PageID.932 Page 33 of 163


      State and Local Election Mail                                                                                    U s e r ’s G u i d e




Section I.
Determining the Appropriate Class of Mail to Use

The class of mail you use to send your pieces depends                        ¡¡ How many pieces do you have?
on the following:
                                                                             ¡¡ Do you want free forwarding and/or return (if pieces
¡¡ What are you mailing (e.g., ballots, newsletters,                            cannot be forwarded)?
   voter registration)?
                                                                             ¡¡ Will you require extra services (e.g., Certified Mail
¡¡ Does your mailpiece contain personal information?                            service, which provides you with a mailing receipt
                                                                                and delivery status)?
¡¡ How are the mailpieces designed (e.g., dimensions,
   weight, card vs. envelope)?                                               The main classes of mail you will want to consider are
                                                                             First-Class Mail and USPS Marketing Mail. The following
¡¡ How quickly do you need the pieces delivered?                             table summarizes the important features of each.



                                            Free
                                Speed of    Forwarding     Secure                                   Presort        Single
Class of Mail                   Service*    and Return     Destruction          Extra Services      Discounts      Piece               IMb

First-Class Mail                2–5 days      Yes               Yes             Yes                    Yes            Yes              Yes


USPS Marketing Mail             3–10 days     No                No              Only for Parcels       Yes            No               Yes

Nonprofit USPS
                                3–10 days     No                No              Only for Parcels       Yes            No               Yes
Marketing Mail
*Actual delivery times may vary depending on mail entry origin and destination.


What You Are Mailing
First-Class Mail: You may send mailable matter using                         Nonprofit USPS Marketing Mail: Under the National
First-Class Mail service. Some types of mail must                            Voter Registration Act of 1993 (NVRA), state and local
be sent using First-Class Mail service, including mail                       voting registration officials may mail certain USPS
that has the character of personal correspondence.                           Marketing Mail materials that are authorized or required
First‑Class Mail service is closed against postal                            by the NVRA at the Nonprofit USPS Marketing Mail
inspection. For a full definition of what must be sent                       prices, which are lower than the regular USPS Marketing
using First‑Class Mail service, see DMM 133.3.0 at                           Mail prices. For further information on what organizations
https://pe.usps.gov/text/dmm300/133.htm.                                     are eligible to use Nonprofit prices and what kind of mail
                                                                             can be sent at Nonprofit prices, refer to DMM 703.1.0 at
USPS Marketing Mail: USPS Marketing Mail is mail
                                                                             https://pe.usps.gov/text/dmm300/703.htm#ep1114977
that is not required to be sent as First-Class Mail. For a
                                                                             and Publication 417, Nonprofit USPS Marketing Mail
full definition of what you can send as USPS Marketing
                                                                             Eligibility: Nonprofit and Other Qualified Organizations
Mail, see DMM 243.2.0 at https://pe.usps.gov/text/
                                                                             at https://pe.usps.com/text/pub417/welcome.htm.
dmm300/243.htm#ep1137672.
                                                                             Applicable customer support rulings, such as PS-323,
                                                                             “Computer-Prepared Mailpieces Entered by Authorized
                                                                             Nonprofit Organizations,” can provide additional
                                                                             guidance and can be found online at https://pe.usps.
                                                                             com/CustomerSupportRuling/Index.




© U.S. POSTAL SERVICE JANUARY 2020
                                                                      5                                                       PUBLICATION 632




                                                                                                                   Page 123 of 614
Case 1:20-cv-03127-SAB                 ECF No. 55-3         filed 09/09/20         PageID.933 Page 34 of 163


      State and Local Election Mail                                                                         U s e r ’s G u i d e




How Your Mailpieces Are Designed                                Whether You Want Free Forwarding and Return
The contents, weight, size, and design of your mailpiece        The Postal Service offers three options for how it treats
can affect the class of mail you can use. First‑Class           mail that cannot be delivered to the address on the
Mail may weigh up to 13 ounces. USPS Marketing Mail,            envelope. Mail can be forwarded to the new address,
including Nonprofit USPS Marketing Mail, must weigh             returned to you, or discarded.
less than 16 ounces.                                            If you use First-Class Mail, the forwarding and/or return
Various presort discounts apply to both First-Class Mail        services are free. First-Class Mail may be discarded
and USPS Marketing Mail. Additional discounts are               only when Change Service Requested is provided via
available for automation pieces, which have additional          Address Change Service (ACS) (see Section III – Move
requirements. For further information, see DMM 201.3.0          Update Options and note that fees may apply). Secure
(cards/letters) at https://pe.usps.gov/text/dmm300/201.         Destruction is available for First-Class Mail that contains
htm#ep1042622 and 201.6.0 (flats) at https://pe.usps.           personally identifiable information.
gov/text/dmm300/201.htm#ep1097107.                              Undeliverable as addressed (UAA) USPS Marketing
                                                                Mail is generally discarded. If you use USPS Marketing
                                                                Mail and you want the mail forwarded or returned, the
How Quickly You Need the Pieces Delivered
                                                                mailpiece must have the appropriate ancillary service
Most First-Class Mail is delivered within 2–5 days. Most        endorsement printed on the address side of the
USPS Marketing Mail and Nonprofit USPS Marketing                mailpiece, and you will be charged for each mailpiece
Mail pieces take between 3–10 days (overseas                    that is returned. For more information about ancillary
territories 13‑18 days) to be delivered.                        and address correction services available, see DMM
Work closely with your local Postal Service election mail       507.1.5 at https://pe.usps.gov/text/dmm300/507.
coordinator to determine the most likely delivery times         htm#ep1223780.
for your mailing.
                                                                If You Need Extra Services
How Many Pieces You Have                                        The Postal Service has a number of service
There is no minimum for the number of pieces that               enhancements, called extra services, available for use
may be sent at First-Class Mail single-piece prices. If         with First-Class Mail service. Extra services can be
you have at least 500 pieces in the same size category          purchased for an additional fee. The extra service that is
[letter-size or oversize envelopes (flats)], you may be         generally of most interest to election officials is Certified
able to send them at First-Class Mail discount prices.          Mail service. The service provides the sender with a
For further information, see DMM 233 at https://                mailing receipt and, upon request, electronic verification
pe.usps.gov/text/dmm300/233.htm. To send USPS                   that the Postal Service delivered or attempted to
Marketing Mail, you need to have at least 200 pieces            deliver the mailpiece. For further information, see DMM
or 50 pounds in the same size category. For further             503.3.0 at https://pe.usps.gov/text/dmm300/503.
information, see DMM 243 at https://pe.usps.gov/text/           htm#ep1063590.
dmm300/243.htm.




© U.S. POSTAL SERVICE JANUARY 2020
                                                            6                                                      PUBLICATION 632




                                                                                                       Page 124 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3          filed 09/09/20        PageID.934 Page 35 of 163


      State and Local Election Mail                                                                         U s e r ’s G u i d e




Section II.
Using Reply Mail and Sending Mail to Armed Forces Personnel and Overseas Voters

Business Reply Mail (BRM): If you provide return                  Absentee Balloting Materials for Military Personnel
envelopes for mail such as ballots, consider using BRM            and Overseas Voters: You may send absentee
service. BRM is a First-Class Mail service that enables           balloting materials through the mail without prepayment
you to pay the return postage (including a per-piece              of postage for certain elections when the absentee
fee), for only the mail returned to you. You can distribute       balloting materials allow eligible persons in the following
BRM cards, envelopes, self-mailers, cartons, or labels            categories to apply for registration and vote by absentee
and have them returned to you at any Post Office. The             ballot when absent from their place of voting residence:
mailpieces you distribute need to conform to a specific
                                                                  ¡¡ Members of the Armed Forces in active service and
format, including use of a unique ZIP+4 code assigned
                                                                     their spouses and dependents.
by the Postal Service.
                                                                  ¡¡ Members of the U.S. Merchant Marine and their
For more information on BRM see Quick Service Guide
                                                                     spouses and dependents.
505, Business Reply Mail and Qualified Business Reply
Mail Fact Sheet for Election Mail located within Kit 600,         ¡¡ U.S. citizens residing outside the territorial limits
and DMM 505.1.0, https://pe.usps.com/text/qsg300/                    of the United States and the District of Columbia
Q505.htm.                                                            and their spouses and dependents residing with or
                                                                     accompanying them.
Qualified Business Reply Mail (QBRM): If you are
                                                                  You must prepare balloting materials in accordance with
anticipating receiving approximately 611 or more return
                                                                  DMM 703.8.0 at https://pe.usps.gov/text/dmm300/703.
letters, or 591 cards, annually, consider the use of
                                                                  htm#ep1174014.
QBRM. QBRM service provides you with discounts on
postage and per-piece fees; however, it only applies              Mailing Standards of the United States Postal
to automation‑compatible cards and letter-size mail               Service: Effective October 7, 2013, balloting materials
weighing up to and including 2 ounces. The design                 for any election, whether disseminated in hardcopy or
must be approved by the Postal Service before                     electronically, must indicate in a prominent location the
distribution, and there are requirements for advance              proper amount of First-Class Mail postage that must be
deposits and accounting fees.                                     applied, except in certain circumstances for balloting
                                                                  materials for military and overseas voters or where
For more information on QBRM, see Quick Service
                                                                  postage is prepaid. This information must be included
Guide 505, Business Reply Mail and Qualified Business
                                                                  in the balloting materials (i.e., on the ballot, ballot
Reply Mail Fact Sheet for Election Mail located within
                                                                  instructions, mailing instructions, or the envelope) with
Kit 600, and DMM 505.1.1.3 to 505.1.2 and 505.1.6 at
                                                                  the marking “First‑Class Mail postage must be applied.”
https://pe.usps.gov/text/dmm300/505.htm#1_0.
                                                                  The marking “Apply First-Class Mail postage here” could
Courtesy Reply Mail (CRM): CRM consists of pre-                   be printed in the upper-right corner of the address side
addressed postcards or envelopes that you provide to              of the envelope used by the voter to return the marked
voters both to expedite their responses and to provide            ballot to election officials. The Postal Service will also
accurate delivery to the correct return address. CRM              accept approved variations of the indicia enumerated
differs from BRM in that the voter is responsible for             above.
applying the correct postage to the return piece and no
                                                                  The marking requirements will not apply to balloting
permit or fees are required. For further information, see
                                                                  materials that meet one of the following exceptions:
Courtesy Reply Mail Quick Service Guide 505a, https://
pe.usps.com/text/qsg300/Q505a.htm.                                ¡¡ The balloting materials fall under the special
                                                                     exemptions for military and overseas voting.
Shortpaid and Unpaid Absentee Balloting Materials:
Shortpaid and unpaid absentee balloting materials will            ¡¡ The ballot is returned service.
not be returned to the voter for additional postage.              ¡¡ Return postage is guaranteed through a postage
Postage is collected from the election office upon                   due account.
delivery or at a later date. The Postal Service will not
                                                                  ¡¡ Postage on the ballot is prepaid by stamps, meter,
delay delivery of balloting materials.
                                                                     or Permit Reply Mail.
© U.S. POSTAL SERVICE JANUARY 2020
                                                              7                                                    PUBLICATION 632




                                                                                                        Page 125 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3         filed 09/09/20        PageID.935 Page 36 of 163


      State and Local Election Mail                                                                        U s e r ’s G u i d e




Section Ill.
Preparing Your Address List

Having an updated, correct, and complete address list                product in conjunction with CASS-certified address
will help ensure accurate and timely delivery of your                matching software. DPV is available from various
mail. By maximizing your address quality, you can also               vendors or can be acquired by the end user.
minimize your mailing costs. The Postal Service has
established minimum standards for address quality for            c.	 Address Element Correction (AEC): AEC is an
certain postage prices.                                              entirely computerized address correction process
                                                                     which uses logic routines to assist in ZIP+4 coding
Accurate and standardized addresses will help reduce                 previously un-coded addresses, allowing mail to
the amount of UAA pieces in your mailings. To learn                  qualify for discounted automation prices.
more about the correct way to standardize your
addresses, see Publication 28, Postal Addressing                 d.	 Address Element Correction II (AEC II):
Standards online at https://pe.usps.com/text/pub28/                  AEC II is for addresses that AEC cannot resolve
welcome.htm.                                                         electronically. In AEC II, addresses are sent to
                                                                     delivery personnel, carriers, and clerks in local Post
                                                                     Offices for resolution.
Address Hygiene Tools
The Postal Service has a variety of products and
services that will help improve the accuracy of your             Move Update Options
mailing lists, the quality of the physical addresses, and        Mailers are required to update all addresses on
provide Move Update information. These hygiene tools             discounted First-Class Mail and USPS Marketing Mail
are available through either the Postal Service or private       within 95 days before a mailing. The Postal Service
mail service providers licensed or certified by the Postal       makes the following Move Update options available
Service. For information about address hygiene, go to:           to mailers at reasonable costs. You need to determine
postalpro.usps.com/address-quality.                              which of the following methods work best for your
                                                                 organization:

Physical Address Hygiene and Quality                             a.	 NCOALink Systems: The NCOALink process provides
                                                                     change of address (COA) data, submitted by
The following four products will help ensure that all your
                                                                     customers who have moved and have notified the
addresses are deliverable — and also identify those with
                                                                     Postal Service of a COA. Updated 18- or 48-month
address deficiencies:
                                                                     computerized COA information is provided on
a.	 Coding Accuracy Support System (CASS):                           a regular basis to the NCOALink licensees by the
    CASS‑certified address matching software will                    Postal Service. NCOALink is very effective because it
    help standardize your addresses and update your                  corrects your addresses before you mail.
    files with ZIP+4 codes. You can get CASS-certified               NCOALink — The NCOALink product is a secure
    software from numerous mail service providers or                 dataset of approximately 160 million permanent
    have your own software CASS-certified. Having                    COA records consisting of names and addresses
    ZIP+4 codes on your mail improves the speed                      of individuals, families, and businesses who have
    and efficiency of your mail delivery and can reduce              filed a change of address with the Postal Service.
    postage prices.                                                  Developed with secure data store technology to
                                                                     increase security of postal customer data and
b.	 Delivery Point Validation (DPV): DPV can confirm
                                                                     protect the privacy of this information, the NCOALink
    the existence of an address on a mailing list as a
    valid delivery point and helps you identify inaccurate           product enables mailers to process mailing lists
                                                                     and update lists with new addresses prior to
    or incomplete addresses. You must use the DPV




© U.S. POSTAL SERVICE JANUARY 2020
                                                             8                                                    PUBLICATION 632




                                                                                                       Page 126 of 614
Case 1:20-cv-03127-SAB                   ECF No. 55-3         filed 09/09/20        PageID.936 Page 37 of 163


      State and Local Election Mail                                                                        U s e r ’s G u i d e




      mailing. The NCOALink data is provided on a regular             method or mail the pieces at the single piece First-
      basis to companies that have been licensed by the               Class Mail rate if it is more than 95 days in between
      Postal Service.                                                 your mailings, or if this is the first time you will
                                                                      mail to an address not obtained directly from the
b.	 Address Change Service: ACS is an address                         addressee (in the last 95 days).
    correction service that provides mailers a cost-
    effective means of obtaining current COA                          Additional information on how to comply with the
    information when mail is UAA. ACS allows you                      Move Update standard can be found in the Guide
    to update address files electronically, eliminating               to Move Update at https://postalpro.usps.com/
    the cost, time, and errors of manual keying. ACS                  moveupdate/guide and DMM 602.5 at https://
    provides a data file that includes new address                    pe.usps.com/text/dmm300/602.htm.
    information or the reason your mail cannot be
    delivered (examples: “Attempted – Not Known”
                                                                  More Addressing Tips for Election Mailers
    or “Insufficient Address”). The Postal Service
    will charge an electronic or automated address                If you are required by law to include information on the
    correction fee for each address correction record             outside of an envelope, it should be printed so it is not
    provided, unless mailers use Full-Service ACS.                in the optical character read area used by Postal Service
    With ACS, you get corrected information for your              processing equipment to read the delivery address. If
    mailpiece after the mailing. For more information             voter information must appear in the delivery address
    about ACS, go to https://postalpro.usps.com/                  block area (i.e., address labels are used for both the
    address-quality/ACS.                                          voter information and the delivery address), then the
                                                                  voter information line must appear above the recipient
c.	 Ancillary Service Endorsements (ASE): ASEs                    line of the delivery address.
    are used to request an addressee’s new address
                                                                  A Postal Service mailpiece design analyst (MDA) can
    and to provide the Postal Service with instructions
                                                                  help you, at no charge, with this and other aspects
    on how to handle your mail if it is UAA. “Address
                                                                  of proper mail design. For help with mailpiece design,
    Service Requested,” “Change Service Requested,”
                                                                  contact a MDA by calling the MDA Customer Service
    and “Return Service Requested” endorsements
                                                                  Help Desk at 855-593-6093 (hours of operation are
    meet the Move Update standards and provide you
                                                                  Monday–Friday, 8 a.m. to 5 p.m. Central Time, closed
    with the new address or the reason the mail cannot
                                                                  fedral holidays) or send your request by email to MDA@
    be delivered through either a separate address
                                                                  usps.gov. Also, mailpiece design information is available
    correction notice (PS Form 3547, Notice to Mailer
                                                                  on PostalPro at https://postalpro.usps.com/mailing/
    of Correction in Address) or the return of your mail.
                                                                  mailpiece-design-analyst-mda-customer-service-help-
    Manual address correction fees or return postage
                                                                  desk.
    may apply. For more information on ASE, see DMM
    507.1.5 at https://pe.usps.gov/text/dmm300/507.               For more information on Postal Service addressing
    htm#ep1223780.                                                products and services visit https://www.usps.com/
      NOTE: ACS and ASE are post-mailing updates,                 nationalpremieraccounts/manageprocessandaddress.
      and do not meet the Move Update requirement the             htm or contact:
      first time you use it for the mailing. For an address           NATIONAL CUSTOMER SUPPORT CENTER
      to meet the Move Update requirement using                       UNITED STATES POSTAL SERVICE
      ACE or an ASE, you must mail to your customers                  225 N HUMPHREYS BLVD STE 501
      at least once every 95 days and update the                      MEMPHIS TN 38188-1001
      addresses used on the mailpieces prior to the next
                                                                      TEL.: 800-238-3150
      mailing. You must use an approved pre-mailing
                                                                      FAX: 901-767-8853




© U.S. POSTAL SERVICE JANUARY 2020
                                                              9                                                   PUBLICATION 632




                                                                                                       Page 127 of 614
Case 1:20-cv-03127-SAB                 ECF No. 55-3         filed 09/09/20        PageID.937 Page 38 of 163


      State and Local Election Mail                                                                       U s e r ’s G u i d e




Addressing Official Election Mail to Persons                    Mail must be addressed to an individual or job title
Overseas and in the Military                                    such as “Commander,” “Commanding Officer,” or other
Foreign addresses except Canada: The very last                  charges. Mail addressed to “Any Service Member,”
line of mail addressed to a foreign country must                or similar wording such as “Any Soldier,” “Sailor,”
contain the country name printed in capital letters (no         “Airman,” or “Marine”; “Military Mail”; or any other vague
abbreviations). When using a foreign postal code, place         description, is prohibited.
it on the line above the country of destination.                The correct format and correlating examples are as
Example:                                                        follows:
      MR THOMAS CLARK
      117 RUSSELL DRIVE                                         a.	 Line 1: Job Title and/or Full name.
      LONDON WIP 7HQ
                                                                b.	 Line 2: The delivery line (the second line from
      ENGLAND
                                                                    the bottom in the address) must show the word
Canadian addresses: For mail addressed to Canada,                   “UNIT”, “CMR”, or “PSC” and number; as well as
the last line of the address must show only the country             the box number assigned.
name, written in full (no abbreviations) and in capital
letters. There must be two spaces between the province          c.	 Line 3: The bottom line must contain the
abbreviation and the postal code, as shown below                    APO/FPO/DPO (“city”) designation and the
between ON and K1A OB1.                                             appropriate two-letter AA, AE, or AP (“state”)
Example:                                                            abbreviation followed by the ZIP Code or ZIP+4
                                                                    code.
      MRS HELEN K SAUNDERS
      1010 CLEAR STREET                                             SEAMAN JOHN DOE
      OTTAWA ON K1A 0B1                                             UNIT 100100 BOX 4120
      CANADA                                                        FPO AP 96691

For additional information on addressing mail to foreign            JOHN DOE
countries, consult Mailing Standards of the United                  PSC 5698 BOX 2002
States Postal Service, International Mail Manual (IMM)              APO AE 09400
122 available online at pe.usps.com.                            Department of State addresses: Overseas mail
Military addresses: Overseas military and diplomatic            addressed to Department of State personnel must
addresses must conform to domestic addressing                   show on the top line: full name, including first name
standards format, while including the correct Air Force/        and middle name or initial; and the delivery line with
Army Post Office (APO), Fleet Post Office (FPO), or             unit, number, and box number assigned. The bottom
Diplomatic Post Office (DPO) and AA, AE, or AP                  line must contain the DPO “city” designation and the
designation. AA, AE, and AP are used for addresses              appropriate two-letter “state” abbreviation (AA, AE, or
with the 3-digit ZIP Code prefixes 340, 090-098, and            AP), followed by the ZIP Code or ZIP+4 code.
962-966, respectively. APO/FPO/DPO addresses must               Example:
not include a foreign city and/or country name.
                                                                    JANE T DOE
                                                                    UNIT 9900 BOX 0500
                                                                    DPO AE 09701-0500




© U.S. POSTAL SERVICE JANUARY 2020
                                                           10                                                    PUBLICATION 632




                                                                                                      Page 128 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3           filed 09/09/20        PageID.938 Page 39 of 163


      State and Local Election Mail                                                                         U s e r ’s G u i d e




Section IV.
Consulting With a Postal Service Election Mail Coordinator to Plan the Mailing


Consult With Your Local Postal Service Election                    ¡¡ Bulk preparation supplies and equipment you
Mail Coordinator                                                      will need: Talk with your Postal Service election
Contact your local Postal Service election mail                       mail coordinator about Postal Service supplies
coordinator to arrange a meeting. You may also want to                (e.g., forms, tags, trays, and sacks), and how you
have direct contact with all local Post Offices within your           can order them. There are no charges for these
county to help coordinate your mailing. In the meeting,               items. The Postal Service recommends the use of
include the following people:                                         Tag 191, Domestic and International Ballots, on
                                                                      tray and sack containers to identify official ballot
¡¡ All your personnel involved in ordering, designing,                mail only while in the mailstream. Tag 191 cannot
   addressing, and preparing mail.                                    be used to identify other types of Election Mail.
¡¡ Any outside mail service providers or suppliers you             ¡¡ Required forms and mailing profiles: Forms
   are using.                                                         are required if you want to mail at bulk discount
                                                                      postage prices for First-Class Mail, USPS
In the meeting, your Postal Service election mail
                                                                      Marketing Mail, or Nonprofit USPS Marketing Mail.
coordinator will discuss the logistics of your mailings
with you, including the following:                                 ¡¡ Options for mail that cannot be delivered:
¡¡ Delivery date: When planning the date, you will                    Discuss how you want the Postal Service to handle
   want to consider the size of the mailing, the time                 mail that is UAA. See ACS and ASE in Section III
   sensitivity of the contents, and the class of mail                 for more information.
   (e.g., First-Class Mail, USPS Marketing Mail). For              ¡¡ Return ballot address options: You have a
   ballots, take into consideration holidays and 3-day                number of options where completed ballots will be
   weekends so that ballots will not sit in mailboxes                 mailed back, including the following:
   over a long weekend. The Postal Service delivers
   6 days a week, Monday through Saturday, but                          −− Use your office address and ZIP+4 code.
   does not deliver on federal holidays. Because
                                                                        −− Rent a Post Office box. This service allows you
   different classes of mail have different service
   standards, the Postal Service recommends the use                        to pick up your mail during the hours the box
   of First-Class Mail service to obtain timely delivery.                  lobby is open.

                                                                        −− Use caller service. Caller service is a premium
¡¡ When to give the mailpieces to the Postal
   Service: The Postal Service can help schedule a                         service available for a fee, which allows you
   time that allows for the immediate acceptance of                        to pick up mail at a Post Office call window or
   your mailing. If more than one county is involved, it                   loading dock when the office is open.
   is important to coordinate the time of acceptance
   for each.

¡¡ Where to give the mail to the Postal Service:
   Typically, you will give your mail to a Business Mail
   Entry Unit, but larger Post Offices may need to
   direct the mailing to a specific dock area.




© U.S. POSTAL SERVICE JANUARY 2020
                                                              11                                                   PUBLICATION 632




                                                                                                        Page 129 of 614
Case 1:20-cv-03127-SAB                 ECF No. 55-3          filed 09/09/20        PageID.939 Page 40 of 163


      State and Local Election Mail                                                                       U s e r ’s G u i d e




Section V.
Filing Required Forms for Postage Discounts and Other Mailing Services

The forms you will need are available through your               For Business Reply Mail, Use PS Forms 3615
local Post Office and at https://about.usps.com/forms/           and 6805
welcome.htm.
                                                                 To apply for a permit to use BRM, complete PS Form
                                                                 3615.
For Postage Discounts, Use PS Form 3615                          Once you have your permit, you can give permission to
If you want to send your mail using First-Class Mail             your authorized representative to distribute and receive
service or USPS Marketing Mail and receive discounts             BRM pieces at other Post Offices using your permit
based on the volume and preparation of your mailings,            number. For further information, see DMM 505.1.1
you will need to obtain a permit from the Postal Service.        and 505.1.3 at https://pe.usps.gov/text/dmm300/505.
This can be done by using PS Form 3615, Mailing                  htm#1_0.
Permit Application and Customer Profile.
                                                                 PS Form 6805, BRM/QBRM Application for ZIP+4 Code
                                                                 Assignment/Validation and QBRM Approval, needs to
For Authorization for Nonprofit Status, Use                      be filled out for any new BRM account. If you want to
PS Form 3624                                                     use QBRM, you will also need to complete PS Form
                                                                 6805. PS Form 6805 is now dual-purpose:
If you want to mail any of your mailpieces using
                                                                 (1) for obtaining the required unique ZIP+4 codes,
Nonprofit USPS Marketing Mail prices, you will first
                                                                 whether they are used for BRM or QBRM, and
need to obtain authorization from the Postal Service.
                                                                 (2) for use as the QBRM-approval form. For further
To do so, submit PS Form 3624, Application to Mail at
                                                                 information, see DMM 505.1.1.3 to 505.1.2 and 505.1.6
Nonprofit USPS Marketing Mail Prices, to apply with
                                                                 at https://pe.usps.gov/text/dmm300/505.htm#1_0 (see
supporting documentation.
                                                                 Section II).
For more information, see Publication 417, Nonprofit
USPS Marketing Mail Eligibility: Nonprofit and Other
Qualified Organization at https://pe.usps.com/text/
pub417/welcome.htm, and DMM 703.1.0 at https://
pe.usps.gov/text/dmm300/703.htm#ep1114977.




© U.S. POSTAL SERVICE JANUARY 2020
                                                            12                                                   PUBLICATION 632




                                                                                                      Page 130 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3          filed 09/09/20       PageID.940 Page 41 of 163


      State and Local Election Mail                                                                       U s e r ’s G u i d e




Section VI. Working With a Mailpiece Design Analyst to Ensure Mailpiece Quality

Mailpiece design is one of the most critical components           More Design Tips for Election Mailers
in determining your mailing costs. Properly designed              ¡¡ Always consider using the Official Election Mail
mail can allow you to receive automation price                       logo. The purpose of the Official Election Mail logo
discounts.                                                           is to alert all Postal Service employees that the
                                                                     mailpiece bearing the logo is either to or from an
                                                                     official voter registration organization or election
Consult With a Mailpiece Design Analyst Before
                                                                     official; therefore, appropriate handling should be
Printing Your Envelopes
                                                                     provided.
Most of your questions about mailpiece design can be
answered by a Postal Service MDA.                                 ¡¡ Consider possible weight limitations. Printing
                                                                     instructions and information on both sides of forms
Consult with an MDA to discuss the design for the cover
                                                                     will reduce the amount of paper and overall weight
or envelope of every mailpiece you plan to mail (e.g.,
                                                                     of your mail, saving postage costs.
postcards, envelopes, or larger mail such as manila
envelopes, also known as flats). This service is free, and        ¡¡ Contemplate different colors for different ballot
it can save significant costs for your mailing operation             types, districts, elections, parties, or inserts.
and help prevent unforeseen delays in delivery.                      Instead of colored envelopes, consider using
Provide at least 25 examples to the MDA for review,                  colored bands that encircle only part of the
using new samples, or if none are available, materials               envelopes, but are away from the delivery address.
from similar past mailings. The MDA will check to                    Discuss this with your MDA.
see if they meet current Postal Service standards for             ¡¡ Some ink and paper colors will not work well on
automation (e.g., envelope dimensions, paper stock,                  automated postal equipment. Discuss potential
and ink colors for readability) and general mailability.             colors with your MDA.
Ask the MDA to do the following:
                                                                  ¡¡ You must prepare balloting materials in accordance
¡¡ Help you design outgoing and return envelopes to                  with DMM 703.8.0 at https://pe.usps.gov/text/
   meet automation-compatibility standards.                          dmm300/703.htm#ep1174014.

¡¡ Review and assist with proper wording and
   placement of postal markings and endorsements                  Design Resources
   on your envelopes.                                             Other sources of information include:
¡¡ Review the blueline or PDF file of your envelopes,             ¡¡ QSGs provide information covering design of
   postcards, and other mail before it is printed and                letters, cards, flats, and various reply forms for
   provide recommendations for improvement.                          automation compatibility, along with schematics.
                                                                     Find them at pe.usps.com.




© U.S. POSTAL SERVICE JANUARY 2020
                                                             13                                                  PUBLICATION 632




                                                                                                      Page 131 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3        filed 09/09/20   PageID.941 Page 42 of 163


      State and Local Election Mail                                                        U s e r ’s G u i d e




¡¡ Postal Explorer, provides resources you need to
   make informed decisions at pe.usps.com.

¡¡ PostalPro offers mailpiece design information at
   https://postalpro.usps.com/mailing/mailpiece-
   design-analyst-mda-customer-service-help-desk.

¡¡ Publication 25, Designing Letter and Reply Mail is
   available at https://about.usps.com/publications/
   pub25.pdf.

¡¡ Publication 28, Postal Addressing Standards is
   available at https://pe.usps.com/cpim/ftp/pubs/
   Pub28/pub28.pdf.

¡¡ Publication 177, Guidelines for Optimizing
   Readability of Flat-Size Mail is available at https://
   about.usps.com/publications/pub177.pdf.

¡¡ Publication 178, Recommendations for Designing
   Flat-Size Mail is available at https://about.usps.
   com/publications/pub178/welcome.htm.

¡¡ Publication 631, Official Election Mail — Graphic
   Guidelines and Logos is available at https://about.
   usps.com/publications/pub631.pdf.

¡¡ Election Officials’ Mailing Resources page is
   available at www.usps.com/electionmail.




© U.S. POSTAL SERVICE JANUARY 2020
                                                            14                                    PUBLICATION 632




                                                                                        Page 132 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3        filed 09/09/20   PageID.942 Page 43 of 163


      State and Local Election Mail                                                        U s e r ’s G u i d e




Section VlI. Preparing and Presenting the
Mailing


At Least 2 Weeks Before Election Day, Finalize
Your Plans
¡¡ Let your Postal Service Election Mail team know
   if you want to pick up returning ballots at a Postal
   Service facility each day or have them delivered
   to your election office with your regular mail. If you
   want to pick up your mail, coordinate with your
   Postal Service election mail coordinator to see if
   this can be arranged and determine the best time
   for pick up. This option will allow you to get the
   election mail as early as possible. This is another
   reason to consider using a Post Office box or caller
   service.

¡¡ Let your Postal Service election mail coordinator
   know your cut-off time for receiving returned
   ballots. Arrange the latest time when an election
   official may pick up last-minute returns.

¡¡ Obtain pallets, trays, sacks, labels, tags, and
   stickers. If you use a mailing service, be sure
   to verify that the service will be providing all the
   needed supplies or can obtain them for you.

¡¡ Depending on what you are mailing, present one
   or more of the following forms to the Postal Service
   along with your mail:

      −− PS Form 3600, Postage Statement, series for
         First-Class Mail.

      −− PS Form 3602, Postage Statement, series for
         USPS Marketing Mail (Regular or Nonprofit).

¡¡ These forms are available on the Postal Service’s
   website at https://about.usps.com/forms/all-forms.
   htm.




© U.S. POSTAL SERVICE JANUARY 2020
                                                            15                                    PUBLICATION 632




                                                                                        Page 133 of 614
Case 1:20-cv-03127-SAB                   ECF No. 55-3       filed 09/09/20       PageID.943 Page 44 of 163


      State and Local Election Mail                                                                      U s e r ’s G u i d e




Section VIll: Election Mail Checklist                           ££ Determine the best time to pick up the mail each
                                                                   day.
This suggested checklist will help ensure a successful
mailing.                                                        ££ Determine the latest time when an election official
                                                                   can pick up returns.
Step 1. Call your Postal Service Election Mail                  ££ Determine the final date for receiving marked return
Coordinator.                                                       ballot mail.
See Section IV and link:
                                                                ££ Determine the necessary postal equipment and
https://about.usps.com/gov-services/election-mail/
                                                                   supplies needed.
££ Discuss the specific purpose for the mailing (e.g.,
                                                                ££ Determine payment method.
   information, ballots, and voter registration).
                                                                ££ Determine what forms are needed for mail entry
££ Discuss when you intend to present the mail to the
                                                                   and postage payment.
   Postal Service.
                                                                ££ Determine if the mailing must meet address
££ Discuss your delivery date requirements.
                                                                   hygiene or Move Update requirements.
££ Determine where and when the mailpieces must
                                                                ££ Determine if the mailing needs to have an ASE
   be presented to the Postal Service to meet your
                                                                   (e.g., Return Service Requested).
   desired delivery dates.
                                                                ££ Determine if the mailing needs any Extra Services
££ Discuss if this is a Uniformed and Overseas Citizens
                                                                   (e.g., Certified Mail, Return Receipt Requested, and
   Absentee Voting Act-eligible mailing.
                                                                   Registered Mail).
££ Determine the volume of the mailings.
                                                                Step 2. Determine if the mailing needs to include a
££ Determine if the mailing must go as First-Class
                                                                reply piece (See Section II).
   Mail. The Postal Service recommends the use of
   First-Class Mail postage on all outbound absentee            ££ Decide if you plan to use BRM or CRM.
   or Vote-By-Mail ballots.                                     ££ Decide if it is cost effective to use QBRM.
££ Determine if the mailing is eligible to go as USPS
   Marketing Mail-Nonprofit rates. Solicitations related        Step 3. Prepare your address list (See Section III).
   to personal information are allowed; however,                ££ Decide who should receive the mailpieces.
   solicitations not related to the personal information
                                                                ££ Compile your address list.
   are not permitted.
                                                                ££ Ensure proper address list hygiene.
££ Determine the best method of receiving return mail
   (e.g., street delivery, PO Box, or caller service).          ££ Validate physical address accuracy.
   Caller service is a premium service available for a
                                                                ££ Validate that you meet the Move Update standard,
   fee to any customer who:
                                                                   if applicable.
      ££    Requires more than free carrier service.
      ££    Receives or plans to receive more mail than
            can be delivered to the largest available PO
            Box at the facility.




© U.S. POSTAL SERVICE JANUARY 2020
                                                           16                                                   PUBLICATION 632




                                                                                                    Page 134 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3         filed 09/09/20         PageID.944 Page 45 of 163


      State and Local Election Mail                                                                        U s e r ’s G u i d e




Step 4. File required forms for postage discounts                MDAs are trained to do the following:
and other mailing services (if needed) (See
                                                                 ££ Provide pre-mailing piece design consultation.
Section V).
££ PS Form 3615, Mailing Permit Application and                  ££ Provide technical assistance to printers, graphic
   Customer Profile (for Permit Imprint and BRM                     designers, and envelope manufacturers.
   permits) is available at https://about.usps.com/              ££ Provide guidance on class of mail options based
   forms/ps3615.pdf.                                                on:
££ PS Form 3624, Application to Mail at Nonprofit                    ££   Delivery standards.
   USPS Marketing Mail Prices is available at
   https://about.usps.com/forms/ps3624.pdf.                          ££   Service levels.

££ PS Form 3623, Request for Confirmation of                         ££   Postage prices.
   Authorization (or Pending Application) to Mail at                 ££   Presort requirements.
   Nonprofit USPS Marketing Mail Prices is available
   at https://about.usps.com/forms/ps3623.pdf.                       ££   Content requirements.

££ PS Form 1093, Application for Post Office                     ££ Review mailpieces for adherence to Postal Service
   Box Service is available at https://about.usps.com/              standards.
   forms/ps1093.pdf.                                                 ££   Ensure that location of elections office/agency
££ PS Form 1093-C, Application for Post Office Caller                     related text does not interfere with Postal
   Service is available at https://about.usps.com/                        Service regulations or processing.
   forms/ps1093c.pdf.                                                ££   Test paper and mail samples for thickness,
££ PS Form 6805, BRM/QBRM Application for ZIP+4                           size, shape, weight, color, flexibility, and
   Code Assignment/Validation and QBRM Approval                           Intelligent Mail barcode (IMb) tolerances.
   is available at https://about.usps.com/forms/                     ££   Analyze readability of actual mailpieces.
   ps6805.pdf.
                                                                     ££   Provide assistance with mailpiece design
Step 5. Review mailpiece design.                                          evaluations of Election Mail.

The Postal Service recommends that election officials                ££   Verify:
always have all ballot envelope designs that will be used
                                                                          ££   ZIP+4.
reviewed by an MDA, this includes previous as well as
new designs. Mailpiece review typically occurs within                     ££   Official Election Mail logo size and
48 hours of submission. Election officials have, in some                       placement.
instances, made design decisions without consulting
                                                                          ££   Endorsements.
an MDA. Some uninformed decisions have resulted in
envelopes that are not automation compatible and/or              ££ Before artwork is sent to printer, finalize design with
returned to the voter.                                              MDA and submit pre-production proof.

For assistance with mailpiece design, contact an MDA
by calling the MDA Customer Service Help Desk at
855-593-6093 (hours of operation are Monday–Friday,
8 a.m.–5 p.m. Central Time, closed federal holidays) or
by sending your request by email to MDA@usps.gov.
Also, mailpiece design information is available online at
https://postalpro.usps.com/mailing/mailpiece-design-
analyst-mda-customer-service-help-desk.




© U.S. POSTAL SERVICE JANUARY 2020
                                                            17                                                    PUBLICATION 632




                                                                                                       Page 135 of 614
Case 1:20-cv-03127-SAB                     ECF No. 55-3          filed 09/09/20        PageID.945 Page 46 of 163


      State and Local Election Mail                                                                             U s e r ’s G u i d e




Postal Service design recommendations.                                   ££   Alternatively, the marking “Apply First-Class
                                                                              Mail postage here” may be printed in the
The Postal Service highly recommends that local
                                                                              upper-right corner of the address side of
election officials use available Postal Service support
                                                                              the envelope used by the voter to return the
resources such as election mail coordinators and MDAs
                                                                              marked ballot to election officials. The Postal
that can help you with design elements.
                                                                              Service will also accept approved variations of
££ Use letter-size reply envelopes.                                           the described above markings.
      ££    The Postal Service recommends the use                        ££   Additionally, balloting materials must indicate,
            of letter-size reply envelopes. The use of                        in a prominent location, the specific amount of
            letter-size reply envelopes will increase the                     First-Class Mail postage required for the return
            operational likelihood that the ballot receives a                 of the marked ballot to election officials.
            postmark.
                                                                         ££   The marking requirements may not apply to
££ Consider appropriate colors, weight limitations,                           balloting materials that are qualified under the
   proper wording, placement of postal markings, etc.                         special exemptions specified by USPS (see
                                                                              DMM 703.8.0 at https://pe.usps.gov/text/
      ££    Use pastel colors (adhere to Postal Service
                                                                              dmm300/703.htm#ep1174014).
            guidance on appropriate colors to use).
                                                                     ££ For the design of reply envelopes do as follows:
      ££    Local election offices should standardize use
            of envelopes by color for each election type                 ££   Use the Official Election Mail logo on all Official
            (e.g., primary/general/special/school.)                           Election Mail because:

££ First-Class Mail “Best Practices”                                          ££   Voters recognize the mail as important.
      ££    The Postal Service recommends that election                       ££   Postal Service workers can distinguish
            officials use First-Class Mail rather than USPS                        the mailpiece from the thousands of other
            Marketing Mail when selecting a level of                               mailpieces processed daily.
            service for outbound absentee or Vote-By-
                                                                         ££   Use IMb to increase the electronic visibility of
            Mail ballots. Most First-Class Mail is delivered
                                                                              the absentee ballot in the mailstream to assist
            within 2–5 days. Most USPS Marketing Mail is
                                                                              in the proper processing and timely delivery of
            delivered within 3–10 days.
                                                                              voted ballots.
      ££    Use USPS-approved practices to maximize
                                                                         ££   Ensure that the IMb includes the proper
            postage discounts for First-Class Mail (e.g.
                                                                              Ballot Mail Service Type Identifier. The three-
            presort First-Class Mail).
                                                                              digit codes are listed on PostalPro: https://
      ££    Create an Informed Delivery campaign to                           postalpro.usps.com/service-type-identifiers/
            enhance and extend the voter’s experience                         STID_Table_BallotMail.
            with the election mailpiece.
                                                                         ££   Use Informed Visibility Mail Tracking and
            ££    Include custom images, known as                             Reporting, a service which provides:
                  representative and “ride-along” images,
                                                                              ££   Near real-time mail tracking data for letter
                  and a target URL that directs the user to
                                                                                   and flat pieces, bundles, handling units
                  a digital experience.
                                                                                   (trays, tubs, and sacks), and containers
Postal Service DMM requirements.                                                   as mail moves through the mailstream,
                                                                                   enabling you to better plan Election Mail
££ The Postal Service requires that the balloting
                                                                                   resources.
   materials for any election, whether disseminated
   in hardcopy or electronically, must indicate in a                          ££   Flexible data provisioning and data
   prominent location the proper amount of First-Class                             delegation, allowing you to receive the
   Mail postage that must be paid. This information                                data you want, when you want it, and
   must be included in the balloting materials.                                    how you want it.


© U.S. POSTAL SERVICE JANUARY 2020
                                                                18                                                     PUBLICATION 632




                                                                                                            Page 136 of 614
Case 1:20-cv-03127-SAB                    ECF No. 55-3         filed 09/09/20         PageID.946 Page 47 of 163


      State and Local Election Mail                                                                           U s e r ’s G u i d e




Step 6. Prevent late ballots with essential voter                  ££ Affix Tag 191 on all trays and sacks with mailings
communication.                                                        of ballots. This bright green tag provides a high
££ Election officials should consider adding a voter                  degree of visibility on ballot mail as it enters Postal
   notification about the marked return ballot deadline               Service processing centers.
   in with the ballot packet. Marked return ballot                      ££   To obtain Tag 191, election officials should
   deadlines are determined by state and local laws.                         contact their Business Mail Entry Unit which
     ££     For domestic nonmilitary voters, the Postal                      can be found at https://postalpro.usps.com/
            Service recommends that voters mail their                        locators/find-bme.
            marked return ballots at least 1 week before                ££   Or visit https://about.usps.com/gov-services/
            the due date to account for any unforeseen                       election-mail/ to order Tag 191 online.
            events or weather issues.
                                                                   NOTE: Tag 191 can ONLY be applied to ballot mail,
     ££     For APO/FPO the Military Postal Service                such as Vote-By-Mail ballots or absentee ballots.
            Agency recommends that military personnel
            serving overseas follow the return-by-mail date        ££ Present mailing, postage statement, and, if
            for their location published at https://usps.             necessary, check (payment) for funding postage
            com/electionmail/.                                        account.

££ Voters returning their ballots via a Postal
   Service retail location may ask window clerks
   to roundstamp/hand cancel the postage. The
   roundstamp contains the date that the mail is
   accepted at an USPS office.

Step 7. Prepare and present the mailing (See
Section VII)
££ Print mailing in time for preparation and delivery to
   the Post Office facility.

££ Obtain postal supplies and equipment (e.g., trays,
   sacks, labels, stickers, and tags).

££ Prepare mailing for delivery to the Post Office.

££ If applicable, obtain and complete postage
   statements to be presented with the mailing:
     ££     If using First-Class Mail, use one or more
            forms in the 3600 series.
     ££     If using USPS Marketing Mail, use one or more
            forms in the 3602 series.
                                                                   Note: The following are amongst the many trademarks of the
                                                                   United States Postal Service®: ACS™, AEC II®, Business
                                                                   Reply Mail®, CASS™, Certified Mail®, Courtesy Reply
                                                                   Mail™, DMM®, DPV®, First-Class Mail®, IMM®, NCOALINK®,
                                                                   Official Election Mail logo®, PO Box™, Post Office™, Postal
                                                                   Explorer®, Postal Service™, Priority Mail Express®, Qualified
                                                                   Business Reply Mail™, QBRM™, Registered Mail™, USPS.
                                                                   com®, USPS®, USPS Eagle logo, USPS Marketing Mail®, ZIP
                                                                   Code™, ZIP+4®.




© U.S. POSTAL SERVICE JANUARY 2020
                                                              19                                                     PUBLICATION 632




                                                                                                          Page 137 of 614
          Case 1:20-cv-03127-SAB     ECF No. 55-3   filed 09/09/20   PageID.947 Page 48 of 163




© U.S. POSTAL SERVICE JANUARY 2020




                                                                                Page 138 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.948 Page 49 of 163




                           Exhibit L




                                                                    Page 139 of 614
Case 1:20-cv-03127-SAB                     ECF No. 55-3           filed 09/09/20         PageID.949 Page 50 of 163



        THOMAS     J.   MARsHALL
        Ge-EFW. CouNSEL
        NO   ElcEoJnvE v,ce PREOOENT


  iir!J!I UNITED STJJTES
 l!':/ill POST/JL SERVICE

         July 29, 2020



         Honorable John Thurston
         Arkansas Secretary of State
         500 Woodlane Street
         Suite 12
         Little Rock, AR 72201-1012

         Dear Secretary Thurston:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
         under our reading of Arkansas's election laws, certain deadlines for requesting and casting mail-in
         ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
         that ballots requested near the deadline under state law will not be returned by mail in time to be
         counted under your laws as we understand them.

         As l stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-10 days after it is received .

         To account for these delivery standards and to allow for contingencies (e.g., weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
         when using the mail to transmit ballots to domestic voters:

               •        Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                        submit their ballot request early enough so that it is received by their election officials at least
                        15 days before Election Day at a minimum, and preferably long before that time.

               •        Mailing blank ballots to voters: In responding to a ballot request, election officials should
                        consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                        time to complete it and put it back in the mail stream so that it can be processed and
                        delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                        election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                        to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                        that voters will not receive their ballots in time to return them by mail.


        475 L'EN'ANT PI..AzA SW
        WASHNGTON DC 20260· 1100
        Vh\/h\'                I
        FAX: 202 268 6981
        !f h \fe:, \• f h \f~ \-~Q
        www.usps.com




                                                                                                             Page 140 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3           filed 09/09/20        PageID.950 Page 51 of 163



                                                          -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. So, if state law requires ballots to be returned by
               Election Day, voters should mail their ballots no later than Tuesday, October 27.

       Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
       requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
       and the recommended timeframe noted above. As a result, to the extent that the mail is used to
       transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
       ballots may be requested in a manner that is consistent with your election rules and returned
       promptly, and yet not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
       that understanding is correct, we accordingly recommend, as noted above, that voters who choose
       to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
       law generally permits voters to request a ballot as late as 7 days before the election. If a voter
       submits a request at or near that deadline, and the ballot is transmitted to the voter by mail, there is a
       significant risk that the voter will not have sufficient time to complete and mail the completed ballot
       back to the election official in time for it to arrive by the state's return deadline. That risk is
       exacerbated by the fact that the law does not appear to impose a time period by which election
       officials must transmit a ballot to the voter in response to a request.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
       officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

       We hope the information contained in this letter is helpful, and please let me know if you have any
       questions or concerns.

       Sincere! ,
 (b)(6); (b)(3):39 USC 410 (c)(2)


       Thomas .       rshall




                                                                                                   Page 141 of 614
Case 1:20-cv-03127-SAB                 ECF No. 55-3           filed 09/09/20         PageID.951 Page 52 of 163



       THOMAS      J.   MAAsHALL
       Geew. CouNSB..
       NIJ   ExEw!NE Vice PFESVENT


 iii!!!!§ UNITED STATES
 ~ POSTJJL SERVICE


        July 29, 2020



        Honorable Micheal Adams
        Kentucky Secretary of State
        700 Capitol Avenue, Suite 152
        Frankfort, KY 40601-3490

        Dear Secretary Adams:

        Re: Deadlines for Mailing Ballots

        With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
        2020, which I sent to election officials throughout the country. That letter highlighted some key
        aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
        on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
        under our reading of Kentucky's election laws, certain deadlines for requesting and casting mail-in
        ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
        that ballots requested near the deadline under state law will not be returned by mail in time to be
        counted under your laws as we understand them.

        As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
        Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
        use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
        state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
        blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
        and depend on factors such as a given mailpiece's place of origin and destination, most domestic
        First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
        Marketing Mail is delivered 3-10 days after it is received.

        To account for these delivery standards and to allow for contingencies (e.g., weather issues or
        unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
        when using the mail to transmit ballots to domestic voters:

               •    Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                    submit their ballot request early enough so that it is received by their election officials at least
                    15 days before Election Day at a minimum, and preferably long before that time.

               •    Mailing blank ballots to voters: In responding to a ballot request, election officials should
                    consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                    time to complete it and put it back in the mail stream so that it can be processed and
                    delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                    election officials use First-Class Mail to tiransmit blank ballots and allow 1 week for delivery
                    to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                    that voters will not receive their ballots in time to return them by mail.



       475L'~~sw
       WJ.SHNGTON DC 20260-1100

      Kb)(6); (b)(3):39
       FAX: 202-268-6981
      i(b)(6): (b)(3):39
       www.usps.com




                                                                                                        Page 142 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3           filed 09/09/20         PageID.952 Page 53 of 163



                                                           -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. So, if state law requires ballots to be returned by
               Election Day, voters should mail their ballots no later than Tuesday, October 27.

       Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
       requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
       and the recommended timeframe noted above. As a result, to the extent that the mail is used to
       transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
       ballots may be requested in a manner that is consistent with your election rules and returned
       promptly, and yet not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
       that understanding is correct, we accordingly recommend, as noted above, that voters who choose
       to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
       law generally permits voters to request a ballot as late as 7 days before the November general
       election. If a voter submits a request at or near that deadline, and the ballot is transmitted to the
       voter by mail, there is a significant risk that the voter will not have sufficient time to complete and
       mail the completed ballot back to election officials in time for it to arrive by the state's return deadline.
       That risk is exacerbated by the fact that the law does not appear to require election officials to
       transmit a ballot until 3 days after receiving a ballot request.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
       officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

       We hope the information contained in this letter is helpful, and please let me know if you have any
       questions or concerns.


  (b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                     Page 143 of 614
Case 1:20-cv-03127-SAB                             ECF No. 55-3   filed 09/09/20       PageID.953 Page 54 of 163



         THOMAS J. MARSHALL
         Ge.ew.CouNsa.
         A1-E ElcECVTIVE VICE f>RESIOENT



  ii.:!!!!f!I UNITEDSTIJTES
 l!'1iitlll POST/JL SERVICE

         July 29, 2020



          Honorable Kyle Ardoin
          Louisiana Secretary of State
          P.O. Box 94125
          Baton Rouge, LA 70804-9125

          Dear Secretary Ardoin:

          Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020 , which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
         under our reading of Louisiana's election laws, certain deadlines for requesting and casting mail-in
         ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
         that ballots requested near the deadline under state law will not be returned by mail in time to be
         counted under your laws as we understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. W hile the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-10 days after it is received.

         To account for these delivery standards and to allow for contingencies (e.g. , weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
         when using the mail to transmit ballots to domestic voters:

                •     Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                      submit their ballot request early enough so that it is received by their election officials at least
                      15 days before Election Day at a minimum, and preferably long before that time.

                •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                      consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                      time to complete it and put it back in the mail stream so that it can be processed and
                      delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                      election officials use First-Class Mail to tiransmit blank ballots and allow 1 week for delivery
                      to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                      that voters will not receive their ballots in time to return them by mail.



         475 l'ENFANT PL-WI SW
         WASHINGTON   DC 20260 1100
        !(b)(6): (b )(3):39                !
         FM 202 268 6981
        l(b)(6): (b)(3):39 USC
         www.usps.com
                                               I


                                                                                                          Page 144 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3           filed 09/09/20         PageID.954 Page 55 of 163



                                                            -2-


            •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                least one week before the state's due date. So, if state law requires ballots to be returned by
                the day before Election Day, voters should mail their ballots no later than Monday, October
                26.

        Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
        requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
        and the recommended timeframe noted above. As a result, to the extent that the mail is used to
        transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
        ballots may be requested in a manner that is consistent with your election rules and returned
        promptly, and yet not be returned in time to be counted.

        Specifically, it appears that a completed ballot must be received by the day before Election Day to be
        counted. If that understanding is correct, we accordingly recommend, as noted above, that voters
        who choose to mail their ballots do so no later than Monday, October 26. However, it further
        appears that state law generally permits voters to request a ballot as late as 4 days before the
        election. If a voter submits such a request at or near that deadline, and if the requested ballot is
        transmitted to the voter by mail, there is a significant risk that the ballot will not reach the voter before
        Election Day, and accordingly that the voter will not be able to use the ballot to cast his or her vote.
        Even if a voter receives a ballot before Election Day, there is a significant risk that the voter will not
        have sufficient time to complete and mail the completed ballot back to election officials in time for it
        to arrive by the state's return deadline. That risk is exacerbated by the fact that the law does not
        appear to impose a time period by which election officials must transmit a ballot to the voter in
        response to a request.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's election laws, and also is not recommending that such laws be changed to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Postal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It is particularly important that voters be made aware of the
        transit times for mail (including mail-in ballots) so that they can make informed decisions about
        whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
        officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincerely,
 b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                     Page 145 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3           filed 09/09/20         PageID.955 Page 56 of 163



       THOMAS J. MAflsHALL
       GENERAi. Co.JNSB.

       NCO   ExECUTM: V'Cif. PRESOENT


 ~ UNITEDST/JTES
 ~ POST/JL SERVICE


       July 29, 2020



       Honorable Matt Dunlap
       Maine Secretary of State
       148 State House Station
       Augusta, ME 04333-0148

        Dear Secretary Dunlap:

        Re: Deadlines for Mailing Ballots

       With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
       2020, which I sent to election officials throughout the country. That letter highlighted some key
       aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
       on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
       under our reading of Maine's election laws, certain deadlines for requesting and casting mail-in
       ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
       that ballots requested near the deadline under state law will not be returned by mail in time to be
       counted under your laws as we understand them.

       As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
       Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
       use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
       state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
       blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
       and depend on factors such as a given mailpiece's place of origin and destination, most domestic
       First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
       Marketing Mail is delivered 3-10 days after it is received.

       To account for these delivery standards and to allow for contingencies (e.g., weather issues or
       unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
       when using the mail to transmit ballots to domestic voters:

               •     Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                     submit their ballot request early enough so that it is received by their election officials at least
                     15 days before Election Day at a minimum, and preferably long before that time.

               •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                     consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                     time to complete it and put it back in the mail stream so that it can be processed and
                     delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                     election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                     to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                     that voters will not receive their ballots in time to return them by mail.



       475 L'El'EANT f'l.AzA SW
       W,&tNGTr»I DC 20260 1100
      !fh\fn\· f h \f~\•~q
       FAX: 202·268 6981
       kb)(6): (b)(3):39
       www.usps.com




                                                                                                          Page 146 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3           filed 09/09/20         PageID.956 Page 57 of 163



                                                           -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. So, if state law requires ballots to be returned by
               Election Day, voters should mail their ballots no later than Tuesday, October 27.

       Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
       requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
       and the recommended timeframe noted above. As a result, to the extent that the mail is used to
       transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
       ballots may be requested in a manner that is consistent with your election rules and returned
       promptly, and yet not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
       that understanding is correct, we accordingly recommend, as noted above, that voters who choose
       to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
       law generally permits voters to request a ballot as late as the 3rd business day before the election. If
       a voter submits such a request at or near that deadline, and if the requested ballot is transmitted to
       the voter by mail , there is a significant risk that the ballot will not reach the voter before Election Day,
       and accordingly that the voter will not be able to use the ballot to cast his or her vote. Even if a voter
       receives a ballot before Election Day, there is a significant risk that the voter will not have sufficient
       time to complete and mail the completed ballot back to election officials in time for it to arrive by the
       state's return deadline. That risk is exacerbated by the fact that the law does not appear to impose a
       time period by which election officials must transmit a ballot to the voter in response to a request.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to ( 1) request a mail-in ballot, and (2) mail a completed ballot back to e lection
       officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

       We hope the information contained in this letter is helpful, and please let me know if you have any
       questions or concerns.

       Sincerely,
   (b)(6); (b)(3):39 USC 410 (c)(2)


       Thomas J M shall




                                                                                                    Page 147 of 614
Case 1:20-cv-03127-SAB                        ECF No. 55-3           filed 09/09/20         PageID.957 Page 58 of 163



         THOMAS       J.   MAAsHALL
         GENERAL CovNsa
         N'ID   ExEcvllvE VICE f'AESIOENT


  iir!l!!fl UNITED ST/JTES
  ~ POST/JL SERVICE


          July 29, 2020



          Honorable Robert Evnen
          Nebraska Secretary of State
          1445 K Street, Suite 2300
          Lincoln, NE 68508-2731

          Dear Secretary Evnen:

          Re: Deadlines for Mailing Ballots

          With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
          2020, which I sent to election officials throughout the country. That letter highlighted some key
          aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
          on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
          under our reading of Nebraska's election laws, certain deadlines for requesting and casting mail-in
          ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
          that ballots requested near the deadline under state law will not be returned by mail in time to be
          counted under your laws as we understand them.

          As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
          Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
          use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
          state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
          blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
          and depend on factors such as a given mailpiece's place of origin and destination , most domestic
          First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
          Marketing Mail is delivered 3-10 days after it is received.

          To account for these delivery standards and to allow for contingencies (e.g., weather issues or
          unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
          when using the mail to transmit ballots to domestic voters:

                  •        Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                           submit their ballot request early enough so that it is received by their election officials at least
                           15 days before Election Day at a minimum, and preferably long before that time.

                  •        Mailing blank ballots to voters: In responding to a ballot request, election officials should
                           consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                           time to complete it and put it back in the mail stream so that it can be processed and
                           delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                           election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                           to voters. Using Marketing Mail w ill result in slower delivery times and will increase the risk
                           that voters will not receive their ballots in time to return them by mail.



         475 L'&.Fmr PlRA SW
         WASHNGTON DC 20260-1100
        kb)(6): (b)(3):39
         FAX: 202-268 6981
        l(b)(6); (b)(3):39
         www.usps .com




                                                                                                               Page 148 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3           filed 09/09/20         PageID.958 Page 59 of 163



                                                            -2-


            •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                least one week before the state's due date. So, if state law requires ballots to be returned by
                Election Day, voters should mail their ballots no later than Tuesday, October 27.

        Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
        requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
        and the recommended timeframe noted above. As a result, to the extent that the mail is used to
        transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
        ballots may be requested in a manner that is consistent with your election rules and returned
        promptly, and yet not be returned in time to be counted .

        Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
        that understanding is correct, we accordingly recommend, as noted above, that voters who choose
        to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
        law generally permits voters to request a ballot as late as 11 days before the November general
        election. If a voter submits a request at or near that deadline, and the ballot is transmitted to the
        voter by mail, there is a significant risk that the voter will not have sufficient time to complete and
        mail the completed ballot back to election officials in time for it to arrive by the state's return deadline.
        That risk is exacerbated by the fact that the law does not appear to impose a time period by which
        election officials must transmit a ballot to the voter in response to a request.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's election laws, and also is not recommending that such laws be changed to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Postal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It is particularly important that voters be made aware of the
        transit times for mail (including mail-in ballots) so that they can make informed decisions about
        whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
        officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincerely,
  (b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                      Page 149 of 614
Case 1:20-cv-03127-SAB                     ECF No. 55-3       filed 09/09/20         PageID.959 Page 60 of 163



        THOMAS     J. MARSHALL
        Ga-EFW. CouNSEL
        NV   ExEaJnvE Via: PRESIOENT


  .=!lf!!I UNITEDSTJJ.TES
  ~ POSTIJL SERVICE


         July 29, 2020



         Honorable Laurel M. Lee
         Florida Secretary of State
         R.A. Gray Building
         500 S. Bronough Street, Suite 100
         Tallahassee, FL 32399-6504

         Dear Secretary Lee:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
         under our reading of Florida's election laws, certain deadlines for requesting and casting mail-in
         ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
         that ballots requested near the deadline under state law will not be returned by mail in time to be
         counted under your laws as we understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-10 days after it is received.

         To account for these delivery standards and to allow for contingencies (e.g., weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
         when using the mail to transmit ballots to domestic voters:

               •    Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                    submit their ballot request early enough so that it is received by their election officials at least
                    15 days before Election Day at a minimum, and preferably long before that time.

              •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                    consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                    time to complete it and put it back in the mail stream so that it can be processed and
                    delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                    election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                    to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                    that voters will not receive their ballots in time to return them by mail.


         475 L'&.FANT F'LAzA SW
         W!oSHNGT~ DC 202601100
       kb)(6): (b)(3):39
         FAX: 202-268 6981
      l(b)(6): (b)(3):39 USC
         www.usps com
                                       I


                                                                                                         Page 150 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3           filed 09/09/20        PageID.960 Page 61 of 163



                                                           -2-


            •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                least one week before the state's due date. So, if state law requires ballots to be returned by
                Election Day, voters should mail their ballots no later than Tuesday, October 27.

        Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
        requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
        and the recommended timeframe noted above. As a result, to the extent that the mail is used to
        transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
        ballots may be requested in a manner that is consistent with your election rules and returned
        promptly, and yet not be returned in time to be counted.

        Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
        that understanding is correct, we accordingly recommend, as noted above, that voters who choose
        to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
        law generally permits voters to request a ballot as late as 10 days before the election. If a voter
        submits a request at or near that deadline, and the ballot is transmitted to the voter by mail, there is a
        significant risk that the voter will not have sufficient time to complete and mail the completed ballot
        back to election officials in time for it to arrive by the state's return deadline. That risk is exacerbated
        by the fact that the law appears to allow election officials to mail a ballot to voters until 8 days before
        the election.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's election laws, and also is not recommending that such laws be changed to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Postal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It is particularly important that voters be made aware of the
        transit times for mail (including mail-in ballots) so that they can make informed decisions about
        whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
        officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season . Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincere! ,
 b)(6); (b)(3):39 USC 410 (c)(2)



        Thomas J M shall




                                                                                                     Page 151 of 614
Case 1:20-cv-03127-SAB                  ECF No. 55-3           filed 09/09/20         PageID.961 Page 62 of 163



        THOMAS      J. MARSHALL
        Geaw. CouNSB.
        N-0   ExeamvE V,ce f'ReSllENT


  ;.=t!§ UNITED ST.llTES
 II!/:.. POST.Ill SERVICE

         July 29, 2020



         Honorable John Merrill
         Alabama Secretary of State
         State Capitol
         600 Dexter Avenue
         Montgomery, AL 36130-3021

         Dear Secretary Merrill:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
         under our reading of Alabama's election laws, certain deadlines for requesting and casting mail-in
         ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
         that ballots requested near the deadline under state law will not be returned by mail in time to be
         counted under your laws as we understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-10 days after it is received.

         To account for these delivery standards and to allow for contingencies (e.g., weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
         when using the mail to transmit ballots to domestic voters:

                •    Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                     submit their ballot request early enough so that it is received by their election officials at least
                     15 days before Election Day at a minimum, and preferably long before that time.

                •    Mailing blank ballots to voters: In responding to a ballot request, election officials should
                     consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                     time to complete it and put it back in the mail stream so that it can be processed and
                     delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                     election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                     to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                     that voters will not receive their ballots in time to return them by mail.


        475 l'Er-FANT PlRA SW
        WASHINGTON DC 20260-1100
       kb)(6) : (b)(3):39
        FAX 202-268-6981

        kb)(6): (b )(3):39
        www.usps.com




                                                                                                         Page 152 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3           filed 09/09/20         PageID.962 Page 63 of 163



                                                           -2-


            •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                least one week before the state's due date. So, if state law requires ballots to be returned by
                Election Day, voters should mail their ballots no later than Tuesday, October 27.

        Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
        requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
        and the recommended timeframe noted above. As a result, to the extent that the mail is used to
        transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
        ballots may be requested in a manner that is consistent w ith your election rules and returned
        promptly, and yet not be returned in time to be counted.

        Specifically, it appears that a voter may generally request a ballot as late as 5 days before the
        election, and that a completed ballot must be postmarked no later than the day before the election
        and received by Election Day to be counted. If a voter submits such a request at or near that
        deadline, and if the requested ballot is transmitted to the voter by mail, there is a significant risk that
        the ballot will not reach the voter before Election Day, and accordingly that the voter will not be able
        to use the ballot to cast his or her vote. Even if a voter receives a ballot before Election Day, there is
        a significant risk that the voter will not have sufficient time to complete and mail the completed ballot
        back to election officials in time for it to arrive by the state's return deadline. That risk is exacerbated
        by the fact that the law does not appear to require election officials to transmit a ballot until one
        business day after receiving a ballot application. Also, please note that, given the delivery standards
        for First-Class Mail, there is a very high likelihood that completed ballots postmarked on or close to
        the state's postmark deadline of November 2 will not be delivered in time to meet the state's receipt
        deadline of November 3. As noted above, voters who choose to mail their ballots should do so no
        later than October 27.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's election laws, and also is not recommending that such laws be changed to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Postal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It is particularly important that voters be made aware of the
        transit times for mail (including mail-in ballots) so that they can make informed decisions about
        whether and when to (1 ) request a mail-in ballot, and (2) mail a completed ballot back to election
        officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.


(b)(6); (b)(3):39 USC 410 (c)(2)



        Thomas




                                                                                                     Page 153 of 614
Case 1:20-cv-03127-SAB                                ECF No. 55-3     filed 09/09/20         PageID.963 Page 64 of 163



         THOMAS         J.   MAAsHALL
         GENERAL CooNSB..

         1'J,D   El<ECl/llVE VICE PRESIDENT


  ~      UNITED ST/JTES
 IJ!!:fiJIIII POSTiJ.L SERVICE

          July 29, 2020



          Honorable Denise Merrill
          Connecticut Secretary of State
          State Capitol
          210 Capitol Avenue, Room 104
          Hartford, CT 06105-1535

          Dear Secretary Merrill:

          Re: Deadlines for Mailing Ballots

          With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
          2020, which I sent to election officials throughout the country. That letter highlighted some key
          aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
          on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
          under our reading of Connecticut's election laws, certain deadlines for requesting and casting mail-in
          ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
          that ballots requested near the deadline under state law will not be returned by mail in time to be
          counted under your laws as we understand them .

          As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
          Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
          use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
          state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
          blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed ,
          and depend on factors such as a given mailpiece's place of origin and destination, most domestic
          First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
          Marketing Mail is delivered 3-1 0 days after it is received.

          To account for these delivery standards and to allow for contingencies (e.g. , weather issues or
          unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
          when using the mail to transmit ballots to domestic voters:

                    •        Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                             submit their ballot request early enough so that it is received by their election officials at least
                             15 days before Election Day at a minimum, and preferably long before that time.

                    •        Mailing blank ballots to voters: In responding to a ballot request, election officials should
                             consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                             time to complete it and put it back in the mail stream so that it can be processed and
                             delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                             election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                             to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                             that voters will not receive their ballots in time to return them by mail.


          475 l'Et#ANT PI.AzA SW
          WASHINGTON 0C 20260 1100
        !(b)(6): (b)(3):39                    I
          FAX: 202-268 6981

         kb)(6): (b)(3):39
          www usps.com
                                                  I


                                                                                                                 Page 154 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3           filed 09/09/20         PageID.964 Page 65 of 163



                                                          - 2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. So, if state law requires ballots to be returned by
               Election Day, voters should mail their ballots no later than Tuesday, October 27.

       Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
       requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
       and the recommended timeframe noted above. As a result, to the extent that the mail is used to
       transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
       ballots may be requested in a manner that is consistent with your election rules and returned
       promptly, and yet not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
       that understanding is correct, we accordingly recommend , as noted above, that voters who choose
       to mail their ballots do so no later than Tuesday, October 27. However, it further appears that there
       is no deadline for a voter to request a ballot before the election, except that ballots will not be issued
       on Election Day itself. If a voter submits a request near Election Day, including those requests made
       the day before the election, and the ballot is transmitted to the voter by mail, there is a significant risk
       that the ballot will not reach the voter before Election Day, and accordingly that the voter will not be
       able to use the ballot to cast his or her vote. That risk is exacerbated by the fact that the law does
       not appear to require election officials to transmit a ballot until 24 hours after receiving a ballot
       application.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
       officials.

       We remain committed to sustaining the mail as a secure, efficient , and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

       We hope the information contained in this letter is helpful, and please let me know if you have any
       questions or concerns.

       Sincerely,
  (b)(6); (b)(3):39 USC 410 (c)(2)


       Thomas




                                                                                                    Page 155 of 614
Case 1:20-cv-03127-SAB                     ECF No. 55-3        filed 09/09/20         PageID.965 Page 66 of 163



        THOMAS J. MARSHALL
        GENERAL CouNSEL
        NC ExECUTI\/E Va   PRESIOENT


  ~ UNITED ST/JTES
 l!!1iiilfl POST/JL SERVICE

         July 29, 2020



         Honorable Scott Schwab
         Kansas Secretary of State
         120 SW 10th Avenue
         Topeka, KS 66612-1594

         Dear Secretary Schwab:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
         under our reading of Kansas's election laws, certain deadlines for requesting and casting mail-in
         ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
         that ballots requested near the deadline under state law will not be returned by mail in time to be
         counted under your laws as we understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-10 days after it is received.

         To account for these delivery standards and to allow for contingencies (e.g. , weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
         when using the mail to transmit ballots to domestic voters:

               •     Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                     submit their ballot request early enough so that it is received by their election officials at least
                     15 days before Election Day at a minimum, and preferably long before that time.

               •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                     consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                     time to complete it and put it back in the mail stream so that it can be processed and
                     delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                     election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                     to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                     that voters will not receive their ballots in time to return them by mail.



         475 L'ENFANT PulzA &(II
         W>SHl-¥3TON DC 20260 1100

        kb)(6): (b)(3):39              !
         FAX: 202-268-6981
       kb)(6) ; (b)(3):39
         www.usps.com




                                                                                                         Page 156 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3           filed 09/09/20         PageID.966 Page 67 of 163



                                                          -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. In states that allow mail-in ballots to be counted
               if they are both postmarked by Election Day and received by election officials by a specific
               date that is less than a week after Election Day, voters should mail their ballots at least one
               week before they must be received by election officials. So, for example, if state law
               requires a mail-in ballot to be postmarked by Tuesday, November 3, and received by Friday,
               November 6, voters should mail their ballot by Friday, October 30, to allow enough time for
               the ballots to be delivered by November 6. Voters must also be aware of the posted
               collection times on collection boxes and at the Postal Service's retail facilities and that
               ballots entered after the last posted collection time on a given day will not be postmarked
               until the following business day.

      Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
      requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
      and the recommended timeframe noted above. As a result, to the extent that the mail is used to
      transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
      ballots may be requested in a manner that is consistent with your election rules and returned
      promptly, and yet not be returned in time to be counted.

      Specifically, it appears that a voter may generally request a ballot as late as 7 days before the
      November general election, and that a completed ballot must be postmarked by Election Day and
      received by election officials within 3 days after the election. If a voter submits a request at or near
      the deadline, and the ballot is transmitted to the voter by mail, there is a significant risk that the voter
      will not have sufficient time to complete and mail the completed ballot back to election officials in
      time for it to arrive by the state's postmarking deadline. That risk is exacerbated by the fact that the
      law does not appear to require election officials to transmit a ballot until 2 business days after
      receiving a ballot request. Also, given the delivery standards for First-Class Mail , there is a risk that
      completed ballots postmarked on Election Day itself will not be delivered in time to meet the state's
      receipt deadline. As noted above, voters who choose to mail their ballots should do so no later than
      Friday, October 30.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
       officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.




                                                                                                   Page 157 of 614
Case 1:20-cv-03127-SAB           ECF No. 55-3          filed 09/09/20       PageID.967 Page 68 of 163



                                                        -3-


       We hope the information contained in this letter is helpful, and please let me know if you have any
       questions or concerns.

       Sincerely,
  (b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                               Page 158 of 614
Case 1:20-cv-03127-SAB                    ECF No. 55-3          filed 09/09/20         PageID.968 Page 69 of 163



        THOMAS J. MARSHALL
        GEI-EIW. C<xJNsa
        NCV   ExEClfllVE VICE PRESIDENT


  iiiii!=§ UNITED ST/lTES
  ~ POST/lL SERVICE


         July 29, 2020



         Honorable Corey Stapleton
         Montana Secretary of State
         P.O. Box 202801
         Helena, MT 59620-2801

         Dear Secretary Stapleton:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
         under our reading of Montana's election laws, certain deadlines for requesting and casting mail-in
         ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
         that ballots requested near the deadline under state law will not be returned by mail in time to be
         counted under your laws as we understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-10 days after it is received.

         To account for these delivery standards and to allow for contingencies (e.g. , weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
         when using the mail to transmit ballots to domestic voters:

                •     Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                      submit their ballot request early enough so that it is received by their election officials at least
                      15 days before Election Day at a minimum, and preferably long before that time.

                •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                      consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                      time to complete it and put it back in the mail stream so that it can be processed and
                      delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                      election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                      to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                      that voters will not receive their ballots in time to return them by mail.



         475 L'ENFANT F\.-zA SW
         WASHNGTON DC 20260 1100
       l(b)(6): (b)(3):39
         FAX: 202-268 6981

        kb)(6) ; (b)(3):39
         www.w,p<, .coin




                                                                                                          Page 159 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3           filed 09/09/20        PageID.969 Page 70 of 163



                                                          -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. So, if state law requires ballots to be returned by
               Election Day, voters should mail their ballots no later than Tuesday, October 27.

       Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
       requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
       and the recommended timeframe noted above. As a result, to the extent that the mail is used to
       transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
       ballots may be requested in a manner that is consistent with your election rules and returned
       promptly, and yet not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
       that understanding is correct, we accordingly recommend, as noted above, that voters who choose
       to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
       law generally permits voters to request a ballot as late as the day before the election. If a voter
       submits such a request at or near that deadline, and if the requested ballot is transmitted to the voter
       by mail, there is a significant risk that the ballot will not reach the voter before Election Day, and
       accordingly that the voter will not be able to use the ballot to cast his or her vote. That risk is
       exacerbated by the fact that the law does not appear to impose a time period by which election
       officials must transmit a ballot to the voter in response to a request.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
       officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

       We hope the information contained in this letter is helpful, and please let me know if you have any
       questions or concerns.

       Sincerely,
  b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                    Page 160 of 614
Case 1:20-cv-03127-SAB                   ECF No. 55-3           filed 09/09/20        PageID.970 Page 71 of 163



         THOMAS J. MARSHALL
         Ge-EFW.CouNSEL
         AW   ExEcvnve Va f'Fl:SIOENT


  iiii=JJfl UNITED STJJTES
 11!!!/ii/a POST/JL SERVICE

          July 29, 2020



          Honorable Paul Ziriax
          Secretary, State Election Board
          State Capitol
          2300 N Lincoln Boulevard
          Room G28
          Oklahoma City, OK 73105-4805

          Dear Secretary Ziriax:

          Re: Deadlines for Mailing Ballots

          With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
          2020, which I sent to election officials throughout the country. That letter highlighted some key
          aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
          on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
          under our reading of Oklahoma's election laws, certain deadlines for requesting and casting mail-in
          ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
          that ballots requested near the deadline under state law will not be returned by mail in time to be
          counted under your laws as we understand them.

          As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
          Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
          use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
          state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
          blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
          and depend on factors such as a given mailpiece's place of origin and destination, most domestic
          First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
          Marketing Mail is delivered 3-10 days after it is received.

          To account for these delivery standards and to allow for contingencies (e.g. , weather issues or
          unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
          when using the mail to transmit ballots to domestic voters:

                •     Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                      submit their ballot request early enough so that it is received by their election officials at least
                      15 days before Election Day at a minimum, and preferably long before that time.

                •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                      consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                      time to complete it and put it back in the mail stream so that it can be processed and
                      delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                      election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                      to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                      that voters will not receive their ballots in time to return them by mail.

         475 L'&.FIWT PlAzil SW
         Wl&NJTO-, DC 20260-1100

        kh vn,· rh v~,-~q
         FAX: 202-268-6981
       l(b)(6); (b)(3):39
         www.usps.com




                                                                                                          Page 161 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3           filed 09/09/20        PageID.971 Page 72 of 163



                                                           -2-


           •      Mailing completed ballots to election officials: To allow enough time for ballots to be
                  returned to election officials, domestic voters should generally mail their completed ballots at
                  least one week before the state's due date. So, if state law requires ballots to be returned by
                  Election Day, voters should mail their ballots no later than Tuesday, October 27.

       Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
       requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
       and the recommended timeframe noted above. As a result, to the extent that the mail is used to
       transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
       ballots may be requested in a manner that is consistent with your election rules and returned
       promptly, and yet not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
       that understanding is correct, we accordingly recommend, as noted above, that voters who choose
       to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
       law generally permits voters to request a ballot as late as 7 days before the November general
       election. If a voter submits a request at or near that deadline, and the ballot is transmitted to the
       voter by mail, there is a significant risk that the voter will not have sufficient time to complete and
       mail the completed ballot back to election officials in time for it to arrive by the state's return deadline.
       That risk is exacerbated by the fact that the law does not appear to require election officials to
       transmit a ballot until 48 hours after receiving a ballot application.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
       officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

       We hope the information contained in this letter is helpful, and please let me know if you have any
       questions or concerns.

       Sincere!
  b)(6); (b)(3):39 USC 410 (c)(2)



       Thomas




                                                                                                     Page 162 of 614
Case 1:20-cv-03127-SAB                     ECF No. 55-3        filed 09/09/20         PageID.972 Page 73 of 163



         THOMAS J. MARSHALL
         GENBW. CouNss.
         N,IJ ExEcuTNE V~ PReSUNT



  iiiiii=!!f UNITED STIJTES
 l!!'1iii//ll POST/JL SERVICE

          July 29, 2020



          Honorable Anthony Albence
          State Election Commissioner
          905 S. Governors Avenue
          Dover, DE 19904-4112

          Dear Commissioner Albence:

          Re: Deadlines for Mailing Ballots

          With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
          2020, which I sent to election officials throughout the country. That letter highlighted some key
          aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
          on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
          under our reading of Delaware's election laws, certain deadlines for requesting and casting mail-in
          ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
          that ballots requested near the deadline under state law will not be returned by mail in time to be
          counted under your laws as we understand them.

          As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
          Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
          use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
          state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
          blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
          and depend on factors such as a given mailpiece's place of origin and destination, most domestic
          First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
          Marketing Mail is delivered 3-10 days after it is received.

          To account for these delivery standards and to allow for contingencies (e.g., weather issues or
          unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
          when using the mail to transmit ballots to domestic voters:

               •     Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                     submit their ballot request early enough so that it is received by their election officials at least
                     15 days before Election Day at a minimum, and preferably long before that time.

               •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                     consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                     time to complete it and put it back in the mail stream so that it can be processed and
                     delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                     election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                     to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                     that voters will not receive their ballots in time to return them by mail.



         475 L'Et,FANr F'L.AzA SW
         W~T~ DC 20260-1100
        !fh\(ffr (h\(~\-~q           I
         FAX: 202-268-6981

        l<b)(6): (b)(3):39
         www.usps.com
                                    us¢1



                                                                                                          Page 163 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3           filed 09/09/20         PageID.973 Page 74 of 163



                                                             -2-


             •    Mailing completed ballots to election officials: To allow enough time for ballots to be
                  returned to election officials, domestic voters should generally mail their completed ballots at
                  least one week before the state's due date. So, if state law requires ballots to be returned by
                  Election Day, voters should mail their ballots no later than Tuesday, October 27.

         Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
         requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
         and the recommended timeframe noted above. As a result, to the extent that the mail is used to
         transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
         ballots may be requested in a manner that is consistent with your election rules and returned
         promptly, and yet not be returned in time to be counted .

         Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
         that understanding is correct, we accordingly recommend, as noted above, that voters who choose
         to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
         law generally permits voters to apply by mail for a ballot until the day before Election Day and
         provides that ballots will be mailed to voters until 4 days before the election. If a requested ballot is
         transmitted to the voter by mail at or near that 4-day deadline, there is a significant risk that the ballot
         will not reach the voter before Election Day, and accordingly that the voter will not be able to use the
         ballot to cast his or her vote. Even if a voter receives a ballot before Election Day, there is a
         significant risk that the voter will not have sufficient time to complete and mail the completed ballot
         back to election officials in time for it to arrive by the state's return deadline.

         To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
         state's election laws, and also is not recommending that such laws be changed to accommodate the
         Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
         its delivery standards to accommodate the requirements of state election law. For this reason, the
         Postal Service asks that election officials keep the Postal Service's delivery standards and
         recommendations in mind when making decisions as to the appropriate means used to send a piece
         of Election Mail to voters, and when informing voters how to successfully participate in an election
         where they choose to use the mail. It is particularly important that voters be made aware of the
         transit times for mail (including mail-in ballots) so that they can make informed decisions about
         whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
         officials.

         We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
         citizens to participate in the electoral process when election officials determine to utilize the mail as a
         part of their election system. Ensuring that you have an understanding of our operational capabilities
         and recommended timelines, and can educate voters accordingly, is important to achieving a
         successful election season. Please reach out to your assigned election mail coordinator to discuss
         the logistics of your mailings and the services that are available as well as any questions you may
         have. A list of election mail coordinators may be found on our website at:
         https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

         We hope the information contained in this letter is helpful, and please let me know if you have any
         questions or concerns.

         Sincerely,
  b)(6); (b)(3):39 USC 410 (c)(2)


                        rs a




                                                                                                     Page 164 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.974 Page 75 of 163




                                                                    Page 165 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.975 Page 76 of 163




                                                                    Page 166 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.976 Page 77 of 163




                                                                    Page 167 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.977 Page 78 of 163




                                                                    Page 168 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.978 Page 79 of 163




                                                                    Page 169 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.979 Page 80 of 163




                                                                    Page 170 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.980 Page 81 of 163




                                                                    Page 171 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.981 Page 82 of 163




                                                                    Page 172 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.982 Page 83 of 163




                                                                    Page 173 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.983 Page 84 of 163




                                                                    Page 174 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.984 Page 85 of 163




                                                                    Page 175 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.985 Page 86 of 163




                                                                    Page 176 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.986 Page 87 of 163




                                                                    Page 177 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.987 Page 88 of 163




                                                                    Page 178 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.988 Page 89 of 163




                                                                    Page 179 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.989 Page 90 of 163




                                                                    Page 180 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.990 Page 91 of 163




                                                                    Page 181 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.991 Page 92 of 163




                                                                    Page 182 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.992 Page 93 of 163




                                                                    Page 183 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.993 Page 94 of 163




                                                                    Page 184 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.994 Page 95 of 163




                                                                    Page 185 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.995 Page 96 of 163




                                                                    Page 186 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.996 Page 97 of 163




                                                                    Page 187 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.997 Page 98 of 163




                                                                    Page 188 of 614
Case 1:20-cv-03127-SAB                     ECF No. 55-3           filed 09/09/20        PageID.998 Page 99 of 163



       l t-lOMAS    J.   MARSHALL
       GENCRI\L COUNSEL
       AND E>'ECUTIIIE Viet: f>RESIOENT


 ~     U{'JIT.fD~Trrr5 _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
IIJ!:ill POST/IL Sl"'PVICE

        July 31 , 2020

        Honorable Kim Wyman
        Washington Secretary of State
        Legislative Building
        2nd Floor
        P.O. Box 40220
        Olympia, WA 98504-0220

        Dear Secretary Wyman:

        Re: Deadlines for Malling Ballots

        With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
        2020, which I sent to election officials throughout the country. That letter highlighted some key
        aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
        on the deadlines for transmitting and casting ballots by mail. Under our reading of Washington's
        election laws, the vast majority of your voters should have sufficient time to receive, complete, and
        return their ballots by the state's deadlines. However, certain deadlines concerning mail-in ballots,
        particularly with respect to voters who register to vote or update their registration information shortly
        before Election Day, may be incongruous with the Postal Service's delivery standards. This
        mismatch creates a risk that some ballots will not be returned by mail in time to be counted under
        your laws as we understand them.

        As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
        Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
        use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
        state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
        blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
        and depend on factors such as a given mailpiece's place of origin and destination, most domestic
        First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
        Marketing Mail is delivered 3-10 days after it is received.

        For states that intend to automatically send blank mail-in ballots to eligible voters, the Postal Service
        strongly recommends adhering to the following timeline for domestic voters to account for the above
        delivery standards and to allow for contingencies (e.g., weather issues or unforeseen events):

               •       Voter registration: Whenever possible, voters who intend to cast a ballot using the mail
                       should ensure that their registration information is up-to-date in time to have a blank ballot
                       sent to them in the state's Initial scheduled mailing.

               •       Mailing blank ballots to voters: Election officials should consider that the ballot needs to
                       be in the hands of the voter so that he or she has adequate time to complete it and put it
                       back in the mail stream so that it can be processed and delivered by the applicable deadline.
                       Accordingly, the Postal Service recommends that election officials use First-Class Mail to
                       transmit blank ballots and allow 1 week for delivery to voters. Using Marketing Mail will
                       result in slower delivery times and will increase the risk that voters will not receive their
                       ballots in time to return them by mail.

        4/~ L'l:NIANI PWA SW
        W/1$1-ilNG IOl'f 0C 20260-1100
       !<b)(6): (b)(3):39
        I AX. 202 268-6981
      !<b)(6): (b)(3) :39 USC
        V'IVVW.USf)-!>.COtll




                                                                                                           Page 189 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3           filed 09/09/20         PageID.999 Page 100 of 163



                                                         -2-


         •    Mailing completed ballots to election officials: To allow enough time for ballots to be
              returned to election officials, domestic voters should generally mail their completed ballots at
              least one week before the state's due date. In states that require mail-in ballots to be both
              postmarked by Election Day and received by election officials by a specific date that is one
              week or more after Election Day, voters may generally mail their ballot on or before Election
              Day. However, voters who mail in their ballots on Election Day must be aware of the posted
              collection times on collection boxes and at the Postal Service's retail facilities, and that
              ballots entered after the last posted collection time on a given day will not be postmarked
              until the following business day.

      Under our reading of your state's election laws, as in effect on July 27, 2020, ballots are generally
      mailed to eligible voters no later than 18 days before Election Day, which should allow sufficient time
      for voters to receive, complete, and return such ballots by the state's deadline. However, certain
      state-law requirements and deadlines concerning voters who become eligible or who update their
      registration information after that initial mailing date may be incompatible with the Postal Service's
      delivery standards and the recommended timeframe noted above. As a result, to the extent that the
      mail is used to transmit ballots to and from these voters, there is a risk that, at least in certain
      circumstances, ballots may be sent to voters in a manner that is consistent with your election rules
      and returned promptly, and yet not be returned in time to be counted.

      Specifically, it appears that a completed ballot must be postmarked by Election Day and received 21
      days after the November general election. If that understanding is correct, voters who choose to
      mail their ballots may do so on or before Tuesday, November 3. However, it further appears that
      state law generally permits voters to register or change their registration information as late as 8
      days before the election, and that there is not a specific time period by which election officials must
      thereafter transmit a ballot to the voter. If a voter registers or changes his or her registration
      information at or near that deadline, and if the election official transmits the ballot to the voter by mail
      too late after the request, there is a risk that the voter will not receive the ballot before Election Day
      or have sufficient time to complete and mail the completed ballot back to election officials in time to
      satisfy the state's postmarking deadline.

      To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
      state's election laws, and also is not recommending that such laws be changed to accommodate the
      Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
      its delivery standards to accommodate the requirements of state election law. For this reason, the
      Postal Service asks that election officials keep the Postal Service's delivery standards and
      recommendations in mind when making decisions as to the appropriate means used to send a piece
      of Election Mail to voters, and when informing voters how to successfully participate in an election
      where they choose to use the mail. It is particularly important that voters be made aware of the
      transit times for mail (including mail-in ballots) so that they can make informed decisions about when
      to update their registration information and whether and when to mail a completed ballot back to
      election officials.

      We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
      citizens to participate in the electoral process when election officials determine to utilize the mail as a
      part of their election system. Ensuring that you have an understanding of our operational capabilities
      and recommended timelines, and can educate voters accordingly, Is important to achieving a
      successful election season. Please reach out to your assigned election mail coordinator to discuss
      the logistics of your mailings and the services that are available as well as any questions you may
      have. A list of election mail coordinators may be found on our website at:
      https://about. usps.com/election-mail/politicalelection-mail-coordinators.pdf.




                                                                                                     Page 190 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3          filed 09/09/20       PageID.1000 Page 101 of 163



                                                         -3-



        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincerely,
 b)(6); (b)(3):39 USC 410 (c)(2)


        Thom




                                                                                                 Page 191 of 614
Case 1:20-cv-03127-SAB                                ECF No. 55-3   filed 09/09/20       PageID.1001 Page 102 of 163



              THOMAS       J.   MARSHALL
               GmrP,'11. COUNSEL

              AND U<EOUTM. VICE flt1ESIDEl,/l



   ~           UNITEDSTl'iTgs_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  IIJ!:iill     OSTIJL SC'PVJl"E


               July 31, 2020


               Honorable Jim Condos
               Vermont Secretary of State
               128 State Street
               Montpelier, VT 05633-0006

               Dear Secretary Condos:

               Re: Deadlines for Mailing Ballots

               W ith the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
               2020, which I sent to election officials throughout the country. That letter highlighted some key
               aspects of the Postal SeNlce's delivery processes. The purpose of this letter is to focus specifically
               on the deadlines for transmitting and casting ballots by mail. Under our reading of Vermont's
               election laws, many of your voters should have sufficient time to receive, complete, and return their
               ballots by the state's deadlines. However, we were not able to find complete information regarding
               all aspects of your plan for the general election, and therefore cannot fully assess whether it aligns
               with the Postal Service's delivery standards. As you continue to plan, please keep in mind that any
               mismatch between your election deadlines and the Postal SeNice's delivery standards could create
               a risk that ballots will not be returned by mail in time to be counted.

               As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
               Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
               use First-Class Mail (or an expedited level of seNice) to mall their ballots and ballot requests, while
               state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
               blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
               and depend on factors such as a given mallpiece's place of origin and destination, most domestic
               First-Class Mail is delivered 2-5 days after it is received by the Postal SeNice, and most domestic
               Marketing Mail is delivered 3-10 days after it Is received.

              For states that intend to automatically send blank mail-in ballots to eligible voters, the Postal SeNice
              strongly recommends adhering to the following timeline for domestic voters to account for the above
              delivery standards and to allow for contingencies (e.g., weather issues or unforeseen events):

                     •      Voter registration: Whenever possible, voters who intend to cast a ballot using the mail
                            should ensure that their registration Information is up-to-date in time to have a blank ballot
                            sent to them in the state's initial scheduled mailing.

                     •      Mailing blank ballots to voters: Election officials should consider that the ballot needs to
                            be in the hands of the voter so that he or she has adequate time to complete it and put it
                            back in the mail stream so that it can be processed and delivered by the applicable deadline.
                            Accordingly, the Postal SeNice recommends that election officials use First-Class Mail to
                            transmit blank ballots and allow 1 week for delivery to voters. Using Marketing Mail will
                            result in slower delivery times and will increase the risk that voters will not receive their
                            ballots in time to return them by mail.


              475 L'l::r'll Al-IT PLAZA SW
           W/>St IING!ON oc 20260 1100
          !fh\fh\· f h \f~\-~Q

         k h\fh\ · (h\f~\-~Q I
              www usps corn
                                             ,~r. I



                                                                                                               Page 192 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3           filed 09/09/20        PageID.1002 Page 103 of 163




            •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                feast one week before the state's due date. So, if state law requires ballots to be returned by
                Election Day, voters should mail their ballots no later than Tuesday, October 27.

        Under our reading of your state's election laws, as in effect on July 27, 2020, ballots will generally be
        mailed to eligible registered voters beginning September 18. If ballots are mailed to voters near that
        date voters would have sufficient time to receive, complete, and return such ballots by the state's
        deadline. However, we were unable to find additional details about the timing for subsequent ballot
        mailings. We were also unable to determine whether the fast day for voters to register and still
        receive a ballot by mail would be set using new or existing registration deadlines. Without that
        additional information, we are unable to assess the potential risks with respect to the Postal
        Service's delivery standards at this time. If you choose to transmit blank ballots to voters by mail,
        please consider the recommended timeframes above as you continue to plan for the November
        general election. Adhering to those timeframes will help ensure voters will have sufficient time to
        complete and mail the completed ballot back to election officials in time for it to arrive by the state's
        return deadline.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's election laws, and also is not recommending that such laws be changed to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Postal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It Is particularly important that voters be made aware of the
        transit times for mail (including mail-in ballots) so that they can make informed decisions about when
        to update their registration information and whether and when to mail a completed ballot back to
        election officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about.usps.com/election-mall/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincere! ,
  b)(6); (b)(3):39 USC 410 (c)(2)


        Thom s . Marshall




                                                                                                     Page 193 of 614
Case 1:20-cv-03127-SAB                    ECF No. 55-3           filed 09/09/20        PageID.1003 Page 104 of 163



       THOMAS       ,J.   MARSHALL
       GENERAL COUNS[l

       ANO   E><EvUTIVE V 1CE PA£S1DENJ


  ~ UNITEDSTjjT£S
  ~ POST!l l. sr7VICE

       July 31, 2020


       Honorable Spencer Cox
       Lieutenant Governor of Utah
       Utah State Capitol
       350 North State Street, Suite 220
       Salt Lake City, UT 84114-0002

       Dear Mr. Cox:

       Re: Deadlines for Mailing Ballots

       With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
       2020, which I sent to election officials throughout the country. That letter highlighted some key
       aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
       on the deadlines for transmitting and casting ballots by mail. Under our reading of Utah's election
       laws, those voters who receive their ballots at the beginning of your mailing window should have
       sufficient time to receive, complete, and return their ballots by the state's deadlines. However,
       certain deadlines concerning mail-in ballots, particularly with respect to the registration deadline, may
       be incongruous with the Postal Service's delivery standards. This mismatch creates a risk that some
       ballots will not be returned by mail in time to be counted under your laws as we understand them.

       As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
       Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
       use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
       state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
       blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
       and depend on factors such as a given mailpiece's place of origin and destination, most domestic
       First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
       Marketing Mail Is delivered 3-10 days after It is received.

       For states that intend to automatically send blank mail-in ballots to eligible voters, the Postal Service
       strongly recommends adhering to the following timeline for domestic voters to account for the above
       delivery standards and to allow for contingencies (e.g. , weather issues or unforeseen events):

              •         Voter registration: Whenever possible, voters who intend to cast a ballot using the mail
                        should ensure that their registration information is up-to-date in time to have a blank ballot
                        sent to them at the beginning of the state's initial scheduled mailing.

              •         Mailing blank ballots to voters: Election officials should consider that the ballot needs to
                        be in the hands of the voter so that he or she has adequate time to complete it and put it
                        back in the mail stream so that it can be processed and delivered by the applicable deadline.
                        Accordingly, the Postal Service recommends that election officials use First-Class Mail to
                        transmit blank ballots and allow 1 week for delivery to voters. Using Marketing Mail will
                        result in slower delivery times and will increase the risk that voters will not receive their
                        ballots in time to return them by mall.


       4 /!, L' L NFANI  Pt.Al:A SW
       WASJ 111,G ION   0C 20260-1100
      kb)(6): (b)(3):39
       l ·ro<. 202 :!6U 6981
      !<b)(6): (b)(3):39 USC
       www.usps.corn




                                                                                                            Page 194 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3           filed 09/09/20        PageID.1004 Page 105 of 163



                                                           -2-


            •   Mailing. completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                least one week before the state's due date. In states that require mail-in ballots to be both
                postmarked by Election Day and received by election officials by a specific date that is one
                week or more after Election Day, voters may generally mail their ballot on or before Election
                Day. However, voters who mail in their ballots on Election Day must be aware of the posted
                collection times on collection boxes and at the Postal Service's retail facilities, and that
                ballots entered after the last posted collection time on a given day will not be postmarked
                until the following business day.

        Under our reading of your state's election laws, as in effect on July 27, 2020, ballots are generally
        mailed to eligible voters beginning 21 days before Election Day, which should allow sufficient time for
        voters to receive, complete, and return such ballots by the state's deadline. However, certain state-
        law requirements and deadlines concerning voter registrations may be incompatible with the Postal
        Service's delivery standards and the recommended timeframe noted above. As a result, to the
        extent that the mail is used to transmit ballots to and from these voters, there is a risk that, at least in
        certain circumstances, ballots may be sent to voters in a manner that is consistent with your election
        rules and returned promptly, and yet not be returned in time to be counted.

        Specifically, it appears that a completed ballot must be postmarked by Election Day and received the
        day of the officia l canvass, as set by the county clerk. If that understanding is correct, voters who
        choose to mail their ballots may do so on or before Tuesday, November 3. However, it further
        appears that state law generally permits individuals to register as late as 11 days before the election
        and that election officials have until 7 days before the election to transmit a ballot to the voter. If the
        election official transmits the ballot by mail to the voter 7 days before the election, there is a risk that
        the voter will not have sufficient time to complete and mail the completed ballot back to election
        officials in time to satisfy the state's postmarking deadline.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's election laws, and also is not recommending that such laws be changed to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Postal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It is particularly important that voters be made aware of the
        transit times for mail (including mail-in ballots) so that they can make informed decisions about when
        to register and whether and when to mail a completed ballot bac k to election officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sine el ,
(b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                       Page 195 of 614
Case 1:20-cv-03127-SAB                     ECF No. 55-3       filed 09/09/20         PageID.1005 Page 106 of 163



         THOM/\S      J.    MARSHALL
         GcNm,L CouNStL
         /\NO EXECu'rlVt V 1cE PRESIDLNT



   ~ l/flflTEDSTIJTES
   ~ PfJST/Jl. SERVICE


          July 31, 2020

         Honorable Jena Griswold
         Colorado Secretary of State
         1700 Broadway
         Suite 200
         Denver, CO 80290-1201

          Dear Secretary Griswold:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for transmitting and casting ballots by mail. Under our reading of Colorado's
         election laws, the vast majority of your voters should have sufficient time to receive, complete, and
         return their ballots by the state's deadlines. However, certain deadlines concerning mail-in ballots,
         particularly with respect to voters who register to vote or update their registration information shortly
         before Election Day, appear to be incongruous with the Postal Service's delivery standards. This
         mismatch creates a risk that some ballots will not be returned by mail in time to be counted under
         your laws as we understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-10 days after it is received.

        For states that intend to automatically send blank mail-in ballots to eligible voters, the Postal Service
        strongly recommends adhering to the following timeline for domestic voters to account for the above
        delivery standards and to allow for contingencies (e.g. , weather issues or unforeseen events):

                •      Voter registration: Whenever possible, voters who intend to cast a ballot using the mail
                       should ensure that their registration information is up-to-date in time to have a blank ballot
                       sent to them in the state's initial scheduled mailing.

                •      Mailing blank ballots to voters: Election officials should consider that the ballot needs to
                       be in the hands of the voter so that he or she has adequate time to complete it and put it
                       back in the mail stream so that it can be processed and delivered by the applicable deadline.
                       Accordingly, the Postal Service recommends that election officials use First-Class Mail to
                       transmit blank ballots and allow 1 week for delivery to voters. Using Marketing Mail will
                       result in slower delivery times and will increase the risk that voters will not receive their
                       ballots in time to return them by mail.


        4 /~ t.:lcNl•ANI   !-\ALA SW
        WA~~IINalON    DC 20260 11.00
      lfh)(n)· fh)(~,-~~
        h•.x: 202 ~68 6901
       fo)(6): (b)(3):39 USCI
        www.u SpS,C(Jlfl




                                                                                                         Page 196 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3            filed 09/09/20         PageID.1006 Page 107 of 163



                                                            -2-


            •    Mailing completed ballots to election officials: To allow enough time for ballots to be
                 returned to election officials, domestic voters should generally mail their completed ballots at
                 least one week before the state's due date. So, if state law requires ballots to be returned by
                 Election Day, voters should mail their ballots no later than Tuesday, October 27.

        Under our reading of your state's election laws, as in effect on July 27, 2020, ballots are generally
        mailed to eligible voters no later than 18 days before Election Day, which should allow sufficient time
        for voters to receive, complete, and return such ballots by the state's deadline. However, certain
        state-law requirements and deadlines concerning voters who become eligible or who update their
        registration information after that initial mailing date appear to be incompatible with the Postal
        Service's delivery standards and the recommended timeframe noted above. As a result, to the
        extent that the mail is used to transmit ballots to and from these voters, there is a significant risk that,
        at least in certain circumstances, ballots may be sent to voters in a manner that is consistent with
        your election rules and returned promptly, and yet not be returned in time to be counted.

        Specifically, it appears that a completed ballot must be received by Election Day to be counted. If
        that understanding is correct, we accordingly recommend, as noted above, that voters who choose
        to mail their ballots do so no later than Tuesday, October 27. However, it further appears that state
        law generally permits voters to register or change their registration information as late as 8 days
        before the election, and that election officials thereafter have 2 business days to transmit a ballot to
        such voters. If a voter registers or changes his or her registration information at or near that
        deadline, and if the election official then transmits a ballot to the voter by mail, there is a significant
        risk that the voter will not have sufficient time to complete and mail the completed ballot back to
        election officials in time for it to arrive by the state's return deadline.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's election laws, and also is not recommending that such laws be changed to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Postal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It is particularly important that voters be made aware of the
        transit times for mail (including mail-in ballots) so that they can make informed decisions about when
        to update their registration information and whether and when to mail a completed ballot back to
        election officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season . Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

       We hope the information contained in this letter is helpful, and please let me know if you have any
       questions or concerns.

       Sincerely,
   (b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                      Page 197 of 614
Case 1:20-cv-03127-SAB                     ECF No. 55-3        filed 09/09/20        PageID.1007 Page 108 of 163



         THOMAS     J. MARSHALL
         GE:NtR/,t. COl/N~EL

         ANO EXECIJTI\IE VICE PflfSIDENT



   ,.:!!§ UNITED ST/JTES
  ~ POS;".A,l trf'VICE


         July 31, 2020


         Honorable Linda Lamone
         Administrator of Elections
         State Board of Elections
         P.O. Box 6486
         Annapolis, Maryland 21401-0486

         Dear Ms. Lamone:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key aspects
         of the Postal Service's delivery processes. The purpose of this letter is to focus specifically on the
         deadlines for requesting and casting ballots by mail. In particular, we wanted to note that, under our
         reading of Maryland's election laws, certain deadlines for requesting and casting mail-in ballots are
         incongruous with the Postal Service's delivery standards. This mismatch creates a risk that ballots
         requested near the deadline under state law will not be returned by mail in time to be counted under
         your laws as we understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail blank
         ballots to voters. While the specific transit times for either class of mail cannot be guaranteed, and
         depend on factors such as a given mailpiece's place of origin and destination, most domestic First-
         Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic Marketing
         Mail is delivered 3-10 days after it is received.

         To account for these delivery standards and to allow for contingencies (e.g., weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe when
         using the mail to transmit ballots to domestic voters:

               •     Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                     submit their ballot request early enough so that it is received by their election officials at least
                     15 days before Election Day at a minimum, and preferably long before that time.

               •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                     consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                     time to complete it and put it back in the mail stream so that it can be processed and delivered
                     by the applicable deadline. Accordingly, the Postal Service recommends that election officials
                     use First-Class Mail to transmit blank ballots and allow 1 week for delivery to voters. Using
                     Marketing Mail will result in slower delivery times and will increase the risk that voters will not
                     receive their ballots in time to return them by mail.




        4 lb L'cNMNI PI.AzA SW
        W;,s, l,l<GlUN DC 20260-1100
       !fh\f~\· f h \f~\ -~Q
        I AX: 202-268 6981
       kh\fR\ · th\f~,-~q 11sr.
        www.usp~.torr1




                                                                                                           Page 198 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3          filed 09/09/20         PageID.1008 Page 109 of 163



                                                            -2-


            •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                least one week before the state's due date. In states that require mail-in ballots to be both
                postmarked by Election Day and received by election officials by a specific date that is one
                week or more after Election Day, voters may generally mail their ballot on or before Election
                Day. However, voters who mail in their ballots on Election Day must be aware of the posted
                collection times on collection boxes and at the Postal Service's retail facilities, and that ballots
                entered after the last posted collection time on a given day will not be postmarked until the
                following business day.

        Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
        requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
        and the recommended timeframe noted above. As a result, to the extent that the mail is used to
        transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
        ballots may be requested in a manner that is consistent with your election rules and returned promptly,
        and yet not be returned in time to be counted.

        Specifically, it appears that a completed ballot must be postmarked by Election Day and received by
        election officials no later than November 13. If that understanding is correct, voters who choose to
        mail their ballots may do so on or before Tuesday, November 3. However, it further appears that state
        law generally permits voters to apply by mail for a ballot as late as 7 days before the election. If a
        voter submits a request at or near the deadline, and the ballot is transmitted to the voter by mail, there
        is a risk that the voter will not receive the ballot before Election Day or have sufficient time to complete
        and mall the completed ballot back to election officials in time to satisfy the state's postmarking
        deadline. That risk is exacerbated by the fact that the law does not appear to impose a specific time
        period by which election officials must transmit a ballot to the voter in response to a request.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your state's
        election laws, and also is not recommending that such laws be changed to accommodate the Postal
        Service's delivery standards. By the same token, however, the Postal Service cannot adjust its
        delivery standards to accommodate the requirements of state election law. For this reason, the Postal
        Service asks that election officials keep the Postal Service's delivery standards and recommendations
        in mind when making decisions as to the appropriate means used to send a piece of Election Mail to
        voters, and when informing voters how to successfully participate in an election where they choose to
        use the mail. It is particularly important that voters be made aware of the transit times for mail
        (including mail-in ballots) so that they can make informed decisions about whether and when to (1)
        request a mail-in ballot, and (2) mail a completed ballot back to election officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned election mail coordinator to discuss the
        logistics of your mailings and the services that are available as well as any questions you may have. A
        list of election mail coordinators may be found on our website at: https:1/about.usps.com/election-
        mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincerely,
  (b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                     Page 199 of 614
Case 1:20-cv-03127-SAB                       ECF No. 55-3      filed 09/09/20        PageID.1009 Page 110 of 163



         THOMAS      J.     MAASHALL
         GENERAi. COVNStL
         AND ExECl.fl IV£   v,ce PRJ,SIDEm

   ;;;;;:=§ UNITED f1i1TES
   ~ PO('TIJL SERVICE

           July 31, 2020


          Honorable Alice Miller
          Executive Director
          DC Board of Elections & Ethics
          1015 Half Street, SE, Suite 750
          Washington, DC 20003-4733

           Dear Ms. Miller:

          Re: Deadlines for Mailing Ballots

          With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
          2020, which I sent to election officials throughout the country. That letter highlighted some key
          aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
          on the deadlines for transmitting and casting ballots by mail. It is our understanding that the District
          of Columbia intends to automatically mail ballots to voters ahead of the November 3 general election.
          However, we were not able to find complete information regarding certain deadlines, and therefore
          cannot fully assess whether your planned use of the mail aligns with the Postal Service's delivery
          standards. As you continue to plan for the general election, please keep in mind that any mismatch
          between your election deadlines and the Postal Service's delivery standards could create a risk that
          ballots will not be returned by mail in time to be counted.

          As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
          Mail and USPS Marketing Mail, the latter of which Includes the Nonprofit postage rate. Voters must
          use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
          state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
          blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
          and depend on factors such as a given mailpiece's place of origin and destination, most domestic
          First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
          Marketing Mail is delivered 3-10 days after it is received.

          For jurisdictions that intend to automatically send blank mail-in ballots to eligible voters, the Postal
          Service strongly recommends adhering to the following timeline for domestic voters to account for
          the above delivery standards and to allow for contingencies (e.g., weather issues or unforeseen
          events):

                •      Voter registration: Whenever possible, voters who intend to cast a ballot using the mail
                       should ensure that their registration information is up-to-date in time to have a blank ballot
                       sent to them in the jurisdiction's initial scheduled mailing, which should occur no later than
                       15 days before the election .

                •     Mailing blank ballots to voters: Election officials should consider that the ballot needs to
                      be in the hands of the voter so that he or she has adequate time to complete it and put it
                      back in the mail stream so that it can be processed and delivered by the applicable deadline.
                      Accordingly, the Postal Service recommends that election officials use First-Class Mail to


         475 l'ENIMl'I PL.All\ SW
         WAS!llh.G IUN DC    20260 1100
       Vh)(fi)· (h)(1)·1Q                !
         I AX: :/0?-,>6U 6981
        kb)(6): (b)(3): 39 USC
         www.usps.com




                                                                                                          Page 200 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3           filed 09/09/20         PageID.1010 Page 111 of 163



                                                              -2-


                   transmit blank ballots and allow 1 week for delivery to voters. Using Marketing Mail will
                   result in slower delivery times and will increase the risk that voters will not receive their
                   ballots in time to return them by mail.

             •     Malling completed ballots to election officials: To allow enough time for ballots to be
                   returned to election officials, domestic voters should generally mail their completed ballots at
                   least one week before the jurisdiction's due date. In locations that require mail-in ballots to
                   be both postmarked by Election Day and received by election officials by a specific date that
                   is one week or more after Election Day, voters may generally mail their ballot on or before
                   Election Day. However, voters who mail in their ballots on Election Day must be aware of
                   the posted collection times on collection boxes and at the Postal Service's retail facilities,
                   and that ballots entered after the last posted collection time on a given day will not be
                   postmarked until the following business day.

         Under our reading of the D.C.'s election laws, as in effect on July 27, 2020, it appears that ballots will
         generally be mailed to eligible voters and that a completed ballot must be postmarked by Election
         Day and received 7 days after the election. However, we were unable to find additional details about
         the scheduled mailing times for election officials to send voters a blank ballot. We were also unable
         to determine whether the last day for voters to register and still receive a ballot by mail would be set
         using new or existing registration deadlines, or whether another type of request process would be
         put into place. Without this additional information, we are unable to assess the potential risks with
         respect to the Postal Service's delivery standards at this time. If you c hoose to transmit blank ballots
         to voters by mail, please consider the recommended timeframes above as you continue to plan for
         the November general election. Adhering to those timeframes will help ensure voters will have
         sufficient time to complete and mail the completed ballot back to election officials in time for it to
         arrive by the jurisdiction's return deadline.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        jurisdiction's election laws, and also is not recommending that such laws be changed to
        accommodate the Postal Service's delivery standards. By the same token, however, the Postal
        Service cannot adjust its delivery standards to accommodate the requirements of state election law.
        For this reason, the Postal Service asks that election officials keep the Postal Service's delivery
        standards and recommendations in mind when making decisions as to the appropriate means used
        to send a piece of Election Mail to voters, and when informing voters how to successfully participate
        in an election where they choose to use the mail. It is particularly important that voters be made
        aware of the transit times for mail (including mail-in ballots) so that they can make informed
        decisions about when to register and whether and when to mail a completed ballot back to election
        officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about. usps.com/election-mail/politicalelection-mail-coordinators. pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincere!
   (b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                       Page 201 of 614
Case 1:20-cv-03127-SAB                      ECF No. 55-3      filed 09/09/20        PageID.1011 Page 112 of 163



        I HOMI\S    J,   MARSHALL
        GENtfW.. CoUNSlL
        AND 8<f.0Utl\lE V ICE f'AESIDErff



   iiir!Jfl U" ITCD ST/1TES
            1
  1!!%i1/1 1 , ~E~n~~~,CE~-- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

        July 31 , 2020


        Honorable Alex Padilla
        California Secretary of State
        1500 11 th Street
        Sacramento, CA 95814-5701

        Dear Secretary Padilla:

        Re: Deadlines for Mailing Ballots

        With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
        2020, which I sent to election officials throughout the country. That letter highlighted some key
        aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
        on the deadlines for transmitting and casting ballots by mail. Under our reading of California's
        election laws, the vast majority of your voters should have sufficient time to receive, complete, and
        return their ballots by the state's deadlines. However, certain deadlines concerning mail-in ballots,
        particularly with respect to new residents who register to vote shortly before Election Day, appear to
        be incongruous with the Postal Service's delivery standards. This mismatch creates a significant risk
        that some ballots will not be returned by mail in time to be counted under your laws as we
        understand them.

        As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
        Mail and USPS Marketing Mail, the latter of which Includes the Nonprofit postage rate. Voters must
        use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
        state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
        blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
        and depend on factors such as a given mailpiece's place of origin and destination, most domestic
        First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
        Marketing Mall is delivered 3-1 0 days after it is received.

        For states that intend to automatically send blank mail-in ballots to eligible voters, the Postal Service
        strongly recommends adhering to the following timeline for domestic voters to account for the above
        delivery standards and to allow for contingencies (e.g. , weather issues or unforeseen events):

                •    Voter registration: Whenever possible, voters who intend to cast a ballot using the mail
                     should ensure that their registration information is up-to-date in time to have a blank ballot
                     sent to them in the state's initial scheduled mailing.

                •    Mailing blank ballots to voters: Election officials should consider that the ballot needs to
                     be in the hands of the voter so that he or she has adequate time to complete it and put it
                     back in the mail stream so that it can be processed and delivered by the applicable deadline.
                     Accordingly, the Postal Service recommends that election officials use First-Class Mail to
                     transmit blank ballots and allow 1 week for delivery to voters. Using Marketing Mail will
                     result in slower delivery times and will increase the risk that voters will not receive their
                     ballots in time to return them by mail.


       4 lo L'[;NFN,T PLPlA SW
       W ASI IINO ION DC   20260-1100
      !<b )(6): (b)(3):39
       I-AX· 20:! l6f:l 6981
      k hVf.\ · (h\(~\-~Q I          ,~r.
       www usps.con I




                                                                                                        Page 202 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3           filed 09/09/20         PageID.1012 Page 113 of 163



                                                          -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. In states that require mail-in ballots to be both
               postmarked by Election Day and received by election officials by a specific date that is one
               week or more after Election Day, voters may generally mail their ballot on or before Election
               Day. However, voters who mail in their ballots on Election Day must be aware of the posted
               collection times on collection boxes and at the Postal Service's retail facilities, and that
               ballots entered after the last posted collection time on a given day will not be postmarked
               until the following business day.

       Under our reading of your state's election laws, as in effect on July 27, 2020, ballots are generally
       mailed to eligible voters beginning no later than 29 days before Election Day, which should allow
       sufficient time for voters to receive, complete, and return such ballots by the state's deadline.
       However, certain state-law requirements and deadlines concerning new residents who register to
       vote after that initial mailing date appear to be incompatible with the Postal Service's delivery
       standards and the recommended timeframe noted above. As a result, to the extent that the mail is
       used to transmit ballots to and from these voters, there is a significant risk that, at least in certain
       circumstances, ballots may be sent to voters in a manner that is consistent with your election rules
       and returned promptly, and yet not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be postmarked by Election Day and received 17
       days after the November general election. If that understanding is correct, voters who choose to
       mail their ballots may do so on or before Tuesday, November 3. However, it further appears that
       state law generally permits new residents to register as late as 7 days before the election and that
       election officials thereafter have 5 days to transmit a ballot to the voter. If a voter registers at or near
       that deadline, and if the election official transmits the ballot to the voter by mail several days later,
       there is a significant risk that the ballot will not reach the voter before Election Day, and accordingly
       that the voter will not be able to use the ballot to cast his or her vote. A similar risk would be present
       for any other individual who is allowed to register or update their registration information after the
       state's regular registration deadline.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about when
       to update their registration information and whether and when to mail a completed ballot back to
       election officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.




                                                                                                     Page 203 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3         filed 09/09/20        PageID.1013 Page 114 of 163



                                                         -3-


        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincere!
    b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                 Page 204 of 614
Case 1:20-cv-03127-SAB                          ECF No. 55-3     filed 09/09/20         PageID.1014 Page 115 of 163



         THOMAS       J.   MARSHALL
         G E:NER/IL CouN~(L
         AND EJ<ECVTII/E VICE P RESIDENT



   iiiii.!!§ J:.!Nf'.EDSTl!TES - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -
   ~ PC'71JL srRVf.,..C


         July 31 , 2020



         Honorable Micheal Watson
         Mississippi Secretary of State
         401 Mississippi Street
         P.O. Box 136
         Jackson, MS 39205-0136

         Dear Secretary Watson:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
         under our reading of Mississippi's election laws, certain deadlines for requesting and casting mail-in
         ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
         that ballots requested near the deadline under state law will not be returned by mail in time to be
         counted under your laws as we understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mall cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-1 O days after It is received.

         To account for these delivery standards and to allow for contingencies (e.g., weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
         when using the mail to transmit ballots to domestic voters:

                •       Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                        submit their ballot request early enough so that it is received by their election officials at least
                        15 days before Election Day at a minimum, and preferably long before that time.

                •      Mailing blank ballots to voters: In responding to a ballot request, election officials should
                       consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                       time to complete it and put it back in the mail stream so that it can be processed and
                       delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                       election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                       to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                       that voters will not receive their ballots in time to return them by mail.


        47!, L' l:r.1 1..i1 Pt.AlA S W
         WAS, 1u,01CJN DC 20260 1100
       !t h \/~\· t h \t~,-~o 1          ,~rl
         I AX: 20Z ?68 Cl,)81

      !(b)(6): (b)(3):39 USC
        www.u~ps.eoro




                                                                                                             Page 205 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3           filed 09/09/20         PageID.1015 Page 116 of 163



                                                          -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. In states that allow mail-in ballots to be counted
               if they are both postmarked by Election Day and received by election officials by a specific
               date that is less than a week after Election Day, voters should mail their ballots at least one
               week before they must be received by election officials. So, for example, if state law
               requires a mail-in ballot to be postmarked by Tuesday, November 3, and received by
               Sunday, November 8, voters should mail their ballot by Saturday, October 31 , to allow
               enough time for the ballots to be delivered by November 8. Voters must also be aware of
               the posted collection times on collection boxes and at the Postal Service's retail facilities and
               that ballots entered after the last posted collection time on a given day will not be
               postmarked until the following business day.

       Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
       requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
       and the recommended timeframe noted above. As a result, to the extent that the mail is used to
       transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
       ballots may be requested in a manner that is consistent with your election rules and returned
       promptly, and yet not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be postmarked by Election Day and received by
       election officials no later than 5 days after the election, or Sunday, November 8. Because there is no
       mall collection or delivery on Sundays, this would effectively mean that a mailed ballot must be
       delivered to election officials by Saturday, November 7, to be counted . This in turn means that, as
       noted above, voters who choose to mail their ballots should do so no later than Saturday, October
       31 . However, it further appears that state law also generally permits voters to apply for a ballot so
       long as the request is postmarked by Election Day. Assuming that this understanding is correct,
       there are circumstances in which a requested ballot would not reach the voter before Election Day.
       Even if a voter submits a request before the ballot-request deadline and the ballot is transmitted to
       the voter by mail, there is a significant risk that the voter will not have sufficient time to complete the
       ballot and mail it back to election officials in time for it to arrive by the state's return deadline. Also,
       please note that, given the delivery standards for First-Class Mail, there is a risk that completed
       ballots postmarked on or near Election Day may not be delivered in time to meet the state's receipt
       deadline of November 8. Again, to satisfy that deadline, completed ballots from voters should be in
       the mail no later than Saturday, October 31.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
       officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about. usps. com/election-mail/politicalelection-mail-coordinators. pdf.




                                                                                                     Page 206 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3         filed 09/09/20        PageID.1016 Page 117 of 163



                                                         -3-


        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincerely,
  b)(6); (b)(3):39 USC 410 (c)(2)



        Thom    J Marshall




                                                                                                 Page 207 of 614
Case 1:20-cv-03127-SAB                             ECF No. 55-3    filed 09/09/20         PageID.1017 Page 118 of 163



           T HOMAS     J. MARSHALL
           G ENEF1N. COUNf.EI
           ANO Ecx!:CIJTI\IE V1cE PR~10fr,,~



  iiii.=!!!/ !:!_N1..,..EDSTJ'TFS
  11!/a POSTAL SP'VICE

           July 31 , 2020



           Honorable Paul Pate
           Iowa Secretary of State
           1007 East Grand Avenue, Room 105
           Des Moines, IA 50319-9003

           Dear Secretary Pate:

           Re: Deadlines for Mailing Ballots

           With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
           2020, which I sent to election officials throughout the country. That letter highlighted some key aspects
           of the Postal Service's delivery processes. The purpose of this letter is to focus specifically on the
           deadlines for requesting and casting ballots by mail. In particular, we wanted to note that, under our
           reading of Iowa's election laws, certain deadlines for requesting and casting mail-in ballots may be
           Incongruous with the Postal Service's delivery standards. This mismatch creates a risk that some
           ballots requested near the deadline under state law will not be returned by mail in time to be counted
           under your laws as we understand them.

           As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
           Mail and USPS Marketing Mail, the latter of which Includes the Nonprofit postage rate. Voters must use
           First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while state or
           local election officials may generally use either First-Class Mail or Marketing Mail to mail blank ballots to
           voters. While the specific transit times for either class of mail cannot be guaranteed, and depend on
           factors such as a given mailpiece's place of origin and destination, most domestic First-Class Mail is
           delivered 2-5 days after it is received by the Postal Service, and most domestic Marketing Mail is
           delivered 3-10 days after it is received.

           To account for these delivery standards and to allow for contingencies (e.g., weather issues or
           unforeseen events), the Postal Service strongly recommends adhering to the following timeframe when
           using the mail to transmit ballots to domestic voters:

                  •      Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                         submit their ballot request early enough so that it is received by their election officials at least
                         15 days before Election Day at a minimum, and preferably long before that time.

                  •      Mailing blank ballots to voters: In responding to a ballot request, election officials should
                         consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                         time to complete it and put it back in the mail stream so that it can be processed and delivered
                         by the applicable deadline. Accordingly, the Postal Service recommends that election officials
                         use First-Class Mail to transmit blank ballots and allow 1 week for delivery to voters. Using
                         Marketing Mail will result in slower delivery times and will increase the risk that voters will not
                         receive their ballots in time to return them by mail.




           475 L"l:Nl'/INC Pt.A2A SW
           WASHl<G ION DC 20260 1100
          kb)(6): (b)(3):39
           I-Ax: 202·26/J 698 1
        l<b)(6): (b)(3):39 USC
           www usps.com
                                               I


                                                                                                               Page 208 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3           filed 09/09/20        PageID.1018 Page 119 of 163



                                                            -2-


            •   IUlailing completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                least one week before the state's due date. In states that allow mail-in ballots to be counted if
                they are both postmarked before Election Day and received by election officials by a specific
                date that is less than a week after Election Day, voters should mail their ballots at least one
                week before they must be received by election officials. So, for example, if state law requires a
                mail-in ballot to be postmarked by Monday, November 2, and received by Monday, November
                9, voters should mail their ballot by Monday, November 2, to allow enough time for the ballots to
                be delivered by November 9. Voters must also be aware of the posted collection times on
                collection boxes and at the Postal Service's retail facilities and that ballots entered after the last
                posted collection time on a given day will not be postmarked until the following business day.

        Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
        requirements and deadlines appear to be incompatible with the Postal Service's delivery standards and
        the recommended timeframe noted above. As a result, to the extent that the mail is used to transmit
        ballots to and from voters, there is a risk that, at least in certain circumstances, ballots may be
        requested in a manner that is consistent with your election rules and returned promptly, and yet not be
        returned in time to be counted.

        Specifically, it appears that a completed ballot must be postmarked by November 2 and received by
        November 9. If that understanding is correct, we recommend that voters who choose to mail their
        ballots do so no later than Monday, November 2. However, it further appears that state law generally
        permits voters to request a ballot as late as 10 days before the general election. If a voter submits a
        request at or near that deadline, and the ballot is transmitted to the voter by mail, there is a risk,
        depending on the class of mail used and when the ballot is mailed, that the ballot will not reach the voter
        by November 2, and accordingly that the voter will not be able to use the ballot to cast his or her vote.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your state's
        election laws, and also is not recommending that such laws be changed to accommodate the Postal
        Service's delivery standards. By the same token, however, the Postal Service cannot adjust its delivery
        standards to accommodate the requirements of state election law. For this reason, the Postal Service
        asks that election officials keep the Postal Service's delivery standards and recommendations in mind
        when making decisions as to the appropriate means used to send a piece of Election Mail to voters, and
        when informing voters how to successfully participate in an election where they choose to use the mail.
        It is particularly important that voters be made aware of the transit times for mail (including mail-in
        ballots) so that they can make informed decisions about whether and when to (1) request a mail-in
        ballot, and (2) mail a completed ballot back to election officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow citizens
        to participate in the electoral process when election officials determine to utilize the mail as a part of
        their election system. Ensuring that you have an understanding of our operational capabilities and
        recommended timelines, and can educate voters accordingly, is important to achieving a successful
        election season. Please reach out to your assigned election mail coordinator to discuss the logistics of
        your mailings and the services that are available as well as any questions you may have. A list of
        election mail coordinators may be found on our website at: https://about.usps.com/election-
        mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.


(b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                     Page 209 of 614
Case 1:20-cv-03127-SAB                      ECF No. 55-3        filed 09/09/20         PageID.1019 Page 120 of 163



       T HOMAS      J.   MARSHALL
       GENf'W. COUN~rL
       ANO   Exr:cvnvi: V1CE PFICSIDEr,fJ


   ~ UNITf"D ~TtlTES
  l!'1tiil!II POST.1.LSC
                       : __.R
                            := V,
                               ~l==
                                  C=--
                                   E- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -


       July 31 , 2020



       Honorable Jay Ashcroft
       Missouri Secretary of State
       State Capitol
       201 West Capitol Avenue, Room 208
       Jefferson City, MO 65102-1556

        Dear Secretary Ashcroft:

        Re: Deadlines for Mailing Ballots

       With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
       2020, which I sent to election officials throughout the country. That letter highlighted some key
       aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
       on the deadlines for transmitting and casting ballots by mail. In particular, we wanted to note that,
       under our reading of Missouri's election laws, certain deadlines for requesting and casting mail-in
       ballots may be incongruous with the Postal Service's delivery standards. This mismatch creates a
       risk that some ballots requested near the deadline under state law will not be returned by mail in time
       to be counted under your laws as we understand them.

       As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
       Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
       use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
       state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
       blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
       and depend on factors such as a given mailpiece's place of origin and destination, most domestic
       First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
       Marketing Mail is delivered 3-10 days after it is received.

       To account for these delivery standards and to allow for contingencies (e.g., weather issues or
       unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
       when using the mail to transmit ballots to domestic voters:

               •      Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                      submit their ballot request early enough so that it is received by their election officials at least
                      15 days before Election Day at a minimum, and preferably long before that time.

               •      Mailing blank ballots to voters: In responding to a ballot request, election officials should
                      consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                      time to complete it and put it back in the mail stream so that it can be processed and
                      delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                      election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                      to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                      that voters will not receive their ballots in time to return them by mail.


       475 L'ENt/\i'fl l'LNA SW
       W ASHINGlOI~    DC 20260 1100
      !th\/~\· /h\/ ~ \ -~O
       I AA: 202·?6fJ 6981

      !<b)(6): (b)(3):39 USC
       VJ\l\f\6->.u~ps.cor11




                                                                                                            Page 210 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3           filed 09/09/20        PageID.1020 Page 121 of 163



                                                           -2-


            •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                least one week before the state's due date. So, if state law requires ballots to be returned by
                Election Day, voters should mail their ballots no later than Tuesday, October 27.

        Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
        requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
        and the recommended timeframe noted above. As a result, to the extent that the mail is used to
        transmit ballots to and from voters, there is a risk that, at least in certain circumstances, ballots may
        be requested in a manner that is consistent with your election rules and returned promptly, and yet
        not be returned in time to be counted.

        Specifically, it appears that a completed ballot must be received by Election Day. If that
        understanding is correct, we recommend that voters who choose to mail their ballots do so no later
        than Tuesday, October 27. However, it further appears that state law generally permits voters to
        request a ballot as late as Wednesday, October 21 , and that election officials thereafter have 3
        business days to transmit a ballot to the voter. If a voter submits a request at or near that ballot-
        request deadline, and the ballot is transmitted to the voter by mail 3 business days later, there is a
        significant risk that the voter will not have sufficient time to complete and mail the completed ballot
        back to the election official in time for it to arrive by the state's return deadline.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's election laws, and also is not recommending that such laws be changed to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Postal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It is particularly important that voters be made aware of the
        transit times for mail (including mall-in ballots) so that they can make informed decisions about
        whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
        officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended tlmelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.


  b)(6); (b)(3):39 USC 410 (c)(2)



        Tho as J. Marshall




                                                                                                     Page 211 of 614
Case 1:20-cv-03127-SAB                     ECF No. 55-3           filed 09/09/20         PageID.1021 Page 122 of 163



         THOMAS J. MARSIIALL
         GENEAAL C OUNSEL
         AND ExEGUl l\lE VIOie PRES/000



  iiirf!!!'!I UNJrrv ST1"TS"
  ~ P05"7'il. Sf"f?VICE


         July 31, 2020



         Honorable Barbara Cegavske
         Nevada Secretary of State
         101 North Carson Street, Suite 3
         Carson City, NV 89710-3714

          Dear Secretary Cegavske:

          Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for transmitting and casting ballots by mail. Under our reading of Nevada's election
         laws, it appears that your voters should have sufficient time to receive, complete, and return their
         ballots by the state's deadlines. This will of course depend on election officials and voters using the
         mail in a manner consistent with the Postal Service's delivery standards, when the mail is utilized.
         Below are the Postal Service's recommendations regarding mailing timelines to help you continue to
         minimize the risk that some ballots will not be returned by mail in time to be counted.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed ,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-10 days after it is received.

         To account for these delivery standards and to allow for contingencies (e.g., weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
         when using the mail to transmit ballots to domestic voters:

                 •      Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                        submit their ballot request early enough so that it is received by their election officials at least
                        15 days before Election Day at a minimum, and preferably long before that time.

                •       Mailing blank ballots to voters: In responding to a ballot request, election officials should
                        consider that the ballot needs to be In the hands of the voter so that he or she has adequate
                        time to complete it and put it back in the mail stream so that it can be processed and
                        delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                        election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                        to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                        that voters will not receive their ballots in time to return them by mail.


         4 lb L'LNI AN'/' PLAZA SW
         WASHMG I ON l)C 20260-1100

       !fh\fn\· fh\f~\ -~q
         f AA. :?02-268 (3981
       kb)(6): (b)(3):39 USC
         wvvw u.sps,r.,;<;n 1




                                                                                                              Page 212 of 614
Case 1:20-cv-03127-SAB             ECF No. 55-3           filed 09/09/20         PageID.1022 Page 123 of 163



                                                           -2-


            •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                returned to election officials, domestic voters should generally mail their completed ballots at
                least one week before the state's due date. In states that require mail-in ballots to be both
                postmarked by Election Day and received by election officials by a specific date that one
                week or more after Election Day, voters may generally mail their ballot on or before Election
                Day. However, voters who mail in their ballots on Election Day must be aware of the posted
                collection times on collection boxes and at the Postal Service's retail facilities, and that
                ballots entered after the last posted collection time on a given day will not be postmarked
                until the following business day.

        Under our reading of your state's election laws, as in effect on July 27, 2020, it appears that voters
        must generally request an absentee ballot no later than 14 days before Election Day, and that
        completed ballots must be postmarked by Election Day and received no later than 7 days after the
        election. The state's ballot-request deadline should allow sufficient time for voters to receive,
        complete, and return such ballots by the state's Election Day postmarking deadline. Please keep in
        mind that your state's deadline appears to be compatible with the Postal Service's delivery standards
        only if election officials transmit blank ballots to voters in a timely manner and if voters who choose to
        mail their ballots do so in time to receive a postmark on November 3. To the extent that there are
        exceptions to your general timelines that allow voters to request a ballot after the ballot-request
        deadline, there may be a risk that the voter will not receive a ballot before Election Day or that they
        will not have sufficient time to complete and mail the completed ballot back to election officials in
        time for it to be counted.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's election laws, and also is not recommending that such laws be changed to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Po~tal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It is particularly important that voters be made aware of the
        transit times for mail (including mail-in ballots) so that they can make informed decisions about
        whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
        officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
        citizens to participate in the electoral process when election officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned.election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about. usps. com/election-mail/politicalelection-mail-coordinators. pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincerely,
(b)(6); (b)(3):39 USC 410 (c)(2)


        Tho as J. Marshall




                                                                                                     Page 213 of 614
Case 1:20-cv-03127-SAB                             ECF No. 55-3   filed 09/09/20     PageID.1023 Page 124 of 163



         THOMA$ J. MARSHALL
         GENERAL COUNSEL

         ANO E.xECVTTVi: V1CE PAESIDEN I



  iiir!f UNITf:D S1ll1"C:S
  ~     pt"JrTALSEl?V/C~E- - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -

         July 31, 2020



         Honorable Bev Clarno
         Oregon Secretary of State
         136 State Capitol
         Salem, OR 97310-0001

         Dear Secretary Clarno:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for transmitting and casting ballots by mail. Under our reading of Oregon's election
         laws, it appears that your voters should have sufficient time to receive, complete, and return their
         ballots by the state's deadlines. This will of course depend on election officials and voters using the
         mail in a manner consistent with the Postal Service's delivery standards, when the mail is utilized.
         Below are the Postal Service's recommendations regarding mailing timelines to help you continue to
         minimize the risk that some ballots will not be returned by mail in time to be counted.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mall and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail Is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mai I is delivered 3-10 days after it is received.

         For states that automatically send blank mail-in ballots to eligible voters, the Postal Service strongly
         recommends adhering to the following timeline for domestic voters to account for the above delivery
         standards and to allow for contingencies (e.g., weather issues or unforeseen events):

               •      Voter registration: Whenever possible, voters who intend to cast a ballot using the mail
                      should ensure that their registration information is up-to-date in time to have a blank ballot
                      sent to them in the state's initial scheduled mailing.

               •      Mailing blank ballots to voters: Election officials should consider that the ballot needs to
                      be in the hands of the voter so that he or she has adequate time to complete it and put it
                      back in the mail stream so that it can be processed and delivered by the applicable deadline.
                      Accordingly, the Postal Service recommends that election officials use First-Class Mail to
                      transmit blank ballots and allow 1 week for delivery to voters. Using Marketing Mail will
                      result in slower delivery times and will increase the risk that voters will not receive their
                      ballots in time to return them by mail.


        475 L' t:NI/INl PLAZA SW
        WASI ING10N   OC 20260 1100
       !(b)(6): (b)(3):39                  !
        I AJ<' 202 261:l 691!1
       !<b)(6): (b)(3):39 USC
        www usps.cvu,
                                               !


                                                                                                          Page 214 of 614
Case 1:20-cv-03127-SAB               ECF No. 55-3          filed 09/09/20        PageID.1024 Page 125 of 163



                                                            -2-


              •    Mailing completed ballots to election officials: To allow enough time for ballots to be
                   returned to election officials, domestic voters should generally mail their completed ballots at
                   least one week before the state's due date. So, if state law requires ballots to be returned by
                   Election Day, voters should mail their ballots no later than Tuesday, October 27.

        Under our reading of your state's election laws, as in effect on July 27, 2020, ballots are generally
        mailed to eligible voters no later than 14 days before Election Day, which should allow sufficient time
        for voters to receive, complete, and return such ballots by the state's Election Day return deadline.
        Please keep in mind that your state's deadline appears to be compatible with the Postal Service's
        delivery standards only if election officials adhere to the statutory ballot mailing timeline and voters
        who choose to mail their ballots do so no later than Tuesday, October 27. To the extent that these
        timelines or recommendations are not followed, or that state law allows ballots to be mailed to voters
        later than 14 days before the election, there may be a risk that the voter will not have sufficient time
        to complete and mail the completed ballot back to election officials in time for it to arrive by the
        state's return deadline.

        To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
        state's e lection laws, and also is not recommending that such laws be c hanged to accommodate the
        Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
        its delivery standards to accommodate the requirements of state election law. For this reason, the
        Postal Service asks that election officials keep the Postal Service's delivery standards and
        recommendations in mind when making decisions as to the appropriate means used to send a piece
        of Election Mail to voters, and when informing voters how to successfully participate in an election
        where they choose to use the mail. It is particularly important that voters be made aware of the
        transit times for mail (including mail-in ballots) so that they can make informed decisions about
        whether and when to mail a completed ballot back to election officials.

        We remain committed to sustaining the mail as a secure, efficient, and effective means to a llow
        citizens to participate in the electoral process when e lection officials determine to utilize the mail as a
        part of their election system. Ensuring that you have an understanding of our operational capabilities
        and recommended timelines, and can educate voters accordingly, is important to achieving a
        successful election season. Please reach out to your assigned election mail coordinator to discuss
        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at:
        https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincere! ,
 b)(6); (b)(3):39 USC 41 0 (c)(2)



        Tho       a). Marshall




                                                                                                      Page 215 of 614
Case 1:20-cv-03127-SAB                 ECF No. 55-3           filed 09/09/20         PageID.1025 Page 126 of 163



         THOMAS    J.   MARSHALL
         GENE fW_ COUNSll
         ANO Exrnur1VE v,~ PRESIDENT




         July 31, 2020


         Honorable Nellie Gorbea
         Rhode Island Secretary of State
         217 State House
         82 Smith Street
         Providence, RI 02903-1120

         Dear Secretary Gorbea:

         Re: Deadlines for Mailing Ballots

        With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
        2020, which I sent to election officials throughout the country. That letter highlighted some key
        aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
        on the deadlines for transmitting and casting ballots by mail. Under our reading of Rhode Island's
        election laws, it appears that your voters should have sufficient time to receive, complete, and return
        their ballots by the state's deadlines. This will of course depend on election officials and voters using
        the mail in a manner consistent with the Postal Service's delivery standards, when the mail is
        utilized. Below are the Postal Service's recommendations regarding mailing timelines to help you
        continue to minimize the risk that some ballots will not be returned by mail in time to be counted.

        As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
        Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
        use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
        state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
        blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
        and depend on factors such as a given mailpiece's place of origin and destination, most domestic
        First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
        Marketing Mail Is delivered 3-10 days after it is received.

        To account for these delivery standards and to allow for contingencies (e.g., weather issues or
        unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
        when using the mail to transmit ballots to domestic voters:

              •     Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                    submit their ballot request early enough so that it is received by their election officials at least
                    15 days before Election Day at a minimum, and preferably long before that time.

              •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                    consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                    time to complete it and put it back in the mail stream so that it can be processed and
                    delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                    election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                    to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                    that voters will not receive their ballots in time to return them by mail.


        475 L'l:Nt-AN1 PLAZA SW
        W/ISI,NGroN DC 20260 1100

      kbh\X:)(6;.,02-:mu
                 ) : (b)(3):39
                         w&1
       lfb)(6): (b)(3):39 USC I
        w..vw.usps,t.01n




                                                                                                          Page 216 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3           filed 09/09/20         PageID.1026 Page 127 of 163



                                                             -2-


              •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                  returned to election officials, domestic voters should generally mail their completed ballots at
                  least one week before the state's due date. So, if state law requires ballots to be returned by
                  Election Day, voters should mail their ballots no later than Tuesday, October 27.

          Under our reading of your state's election laws, as in effect on July 27, 2020, it appears that voters
          must generally request an absentee ballot no later than 21 days before the election and that
          completed ballots must be received by Election Day. The state's ballot-request deadline should
          allow sufficient time for voters to receive, complete, and return such ballots by the state's Election
          Day postmarking deadline. Please keep in mind that your state's deadline appears to be compatible
          with the Postal Service's delivery standards only if election officials transmit blank ballots to voters in
          a timely manner and if voters who choose to mail their ballots do so no later than Tuesday, October
          27. To the extent that there are exceptions to your general timelines that allow voters to request a
          ballot after the ballot-request deadline, there may be a risk that the voter will not have sufficient time
          to complete and mail the completed ballot back to election officials in time for it to arrive by the
          state's return deadline.

          To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
          state's election laws, and also is not recommending that such laws be changed to accommodate the
          Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
          its delivery standards to accommodate the requirements of state election law. For this reason, the
          Postal Service asks that election officials keep the Postal Service's delivery standards and
          recommendations in mind when making decisions as to the appropriate means used to send a piece
          of Election Mail to voters, and when informing voters how to successfully participate in an election
          where they choose to use the mail. It is particularly important that voters be made aware of the
          transit times for mail (including mail-in ballots) so that they can make informed decisions about
          whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
          officials.

         We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
         citizens to participate in the electoral process when election officials determine to utilize the mail as a
         part of their election system. Ensuring that you have an understanding of our operational capabilities
         and recommended timelines, and can educate voters accordingly, is important to achieving a
         successful election season. Please reach out to your assigned election mail coordinator to discuss
         the logistics of your mailings and the services that are available as well as any questions you may
         have. A list of election mail coordinators may be found on our website at:
         https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

         We hope the information contained in this letter is helpful, and please let me know if you have any
         questions or concerns.


(b)(6); (b)(3):39 USC 410 (c)(2)



                  J. Marshall




                                                                                                       Page 217 of 614
Case 1:20-cv-03127-SAB                      ECF No. 55-3          filed 09/09/20         PageID.1027 Page 128 of 163



           THOMi\S J. M ARSHALL
           GENfPA!. Cou1,1$£L
           AND EltE CUTIVE VICE PRESIDENT



  ;;;;::!!!!fl UNITED ST/1""'"F'i
  llJ:illl prir'"'lLSERVICE

           July 31, 2020



           Honorable Alvin "Al" Jaeger
           North Dakota Secretary of State
           600 East Blvd., Dept. 108
           Bismarck, ND 58505-0500

           Dear Secretary Jaeger:

           Re: Deadlines for Mailing Ballots

           With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
           2020, which I sent to election officials throughout the country. That letter highlighted some key
           aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
           on the deadlines for requesting and casting ballots by mail. In particular, we wanted to note that,
           under our reading of North Dakota's election laws, certain deadlines for requesting and casting mail-
           in ballots are incongruous with the Postal Service's delivery standards. This mismatch creates a risk
           that ballots requested near the deadline under state law will not be returned by mail in time to be
           counted under your laws as we understand them.

           As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
           Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
           use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
           state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
           blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
           and depend on factors such as a given mailpiece's place of origin and destination, most domestic
           First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
           Marketing Mail is delivered 3-1 0 days after it is received.

           To account for these delivery standards and to allow for contingencies (e.g., weather issues or
           unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
           when using the mail to transmit ballots to domestic voters:

                 •      Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                        submit their ballot request early enough so that it is received by their election officials at least
                        15 days before Election Day at a minimum, and preferably long before that time.

                  •     Mailing blank ballots to voters: In responding to a ballot request, election officials should
                        consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                        time to complete it and put it back in the mail stream so that it can be processed and
                        delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                        election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                        to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                        that voters will not receive their ballots in time to return them by mail.




           475 L.l::NI Ai>IT Pu.l.A SW
           WASh•'lOION UC 20260 1100
         !rh \ff;\· fh \f~ \- ~Q
           h1;c 2()2 26ll 6981
         kb)(6); (b)(3):39 USC
           WWW USl)S,COHI




                                                                                                              Page 218 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3           filed 09/09/20        PageID.1028 Page 129 of 163



                                                          -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. In states that allow mail-in ballots to be counted
               if they are both postmarked before Election Day and received by election officials by a
               specific date that is less than a week after Election Day, voters should mail their ballots at
               least one week before they must be received by election officials. So, for example, if state
               law requires a mail-in ballot to be postmarked by Monday, November 2, and received by
               Monday, November 9, voters should mail their ballot by Monday, November 2, to allow
               enough time for the ballots to be delivered by November 9. Voters must also be aware of
               the posted collection times on collection boxes and at the Postal Service's retail facilities and
               that ballots entered after the last posted collection time on a given day will not be
               postmarked until the following business day.

       Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
       requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
       and the recommended timeframe noted above. As a result, to the extent that the mail is used to
       transmit ballots to and from voters, there is a significant risk that, at least in certain circumstances,
       ballots may be requested in a manner that is consistent with your election rules and returned
       promptly, and yet not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be postmarked by November 2 and received by
       November 9. If that understanding is correct, voters who choose to mail their ballots may do so no
       later than Monday, November 2. However, your state's statute does not appear to establish a
       specific ballot-request deadline, and our understanding is that your office advises voters that they
       may submit an application for a mail-in ballot at any time. Assuming that understanding is correct, if
       a voter requests a ballot close to Election Day and the ballot is transmitted to the voter by mail, there
       is a significant risk that the ballot will not reach the voter before the November 2 postmarking
       deadline, and accordingly that the voter will not be able to use the requested ballot to cast his or her
       vote. That risk is exacerbated by the fact that the law does not appear to impose a time period by
       which election officials must transmit a ballot to the voter in response to a request.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate In an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
       officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.




                                                                                                    Page 219 of 614
Case 1:20-cv-03127-SAB              ECF No. 55-3          filed 09/09/20       PageID.1029 Page 130 of 163



                                                           - 3-


          We hope the information contained in this letter is helpful, and please let me know if you have any
          questions or concerns.

          Sincerely,
(b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                   Page 220 of 614
Case 1:20-cv-03127-SAB                        ECF No. 55-3       filed 09/09/20        PageID.1030 Page 131 of 163



        T HOMAS J. MARSHALL
        GENHsAL CoUNS[ L

        AND ExtCLf11\11c VrcE PRESIDENT


  iiirf!!!!I UNITE
                 ;-;.,D
                      ;.....:c..
                            ST. ~Zl=Ti.;ES
                                        ;::;;;:;.__ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  P1iitlfl       iLSERVICE


         July 31, 2020



         Honorable Kevin Meyer
         Lieutenant Governor of Alaska
         P.O. Box 110015
         Juneau, AK 99811-0015

         Dear Lieutenant Governor Meyer:

         Re: Deadlines for Mailing Ballots

         With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
         2020, which I sent to election officials throughout the country. That letter highlighted some key
         aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
         on the deadlines for transmitting and casting ballots by mail. In particular, we wanted to note that,
         under our reading of Alaska's election laws, certain deadlines for requesting and casting mail-in
         ballots may be incongruous with the Postal Service's delivery standards. This mismatch creates a
         risk that some ballots requested near the deadline under state law will not be returned by mail in time
         to be counted under your laws as we understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail ls delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-10 days after it is received.

         To account for these delivery standards and to allow for contingencies (e.g. , weather issues or
         unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
         when using the mail to transmit ballots to domestic voters:

               •       Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                       submit their ballot request early enough so that it is received by their election officials at least
                       15 days before Election Day at a minimum, and preferably long before that time.

               •       Mailing blank ballots to voters: In responding to a ballot request, election officials should
                       consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                       time to complete it and put it back in the mail stream so that it can be processed and
                       delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                       election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                       to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                       that voters will not receive their ballots in time to return them by mail.




        4 / 6 L'fcNI ANl Pl.AZ/\ S W
        WASr 1:NGlON   0C 20260 1100
       !fh\{i:-\· {h\{~\ -~Q              I
        FAA: :?02 268 69(\1
      lfh)(n)· fh)(1\·1Q I ISf:
        www.usps.corn




                                                                                                            Page 221 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3          filed 09/09/20         PageID.1031 Page 132 of 163



                                                          -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. In states that require mail-in ballots to be both
               postmarked by Election Day and received by election officials by a specific date that is one
               week or more after Election Day, voters may generally mail their ballot up until Election Day.
               However, voters who mail In their ballots on November 3 must be aware of the posted
               collection times on collection boxes and at the Postal Service's retail facilities, and that
               ballots entered after the last posted collection time on a given day will not be postmarked
               until the following business day.

       Under our reading of your state's election laws, as in effect on July 27, 2020, certain state-law
       requirements and deadlines appear to be incompatible with the Postal Service's delivery standards
       and the recommended timeframe noted above. As a result, to the extent that the mail is used to
       transmit ballots to and from voters, there is a risk that, at least in certain circumstances, ballots may
       be requested in a manner that is consistent with your election rules and returned promptly, and yet
       not be returned in time to be counted.

       Specifically, it appears that a completed ballot must be postmarked by Election Day and received
       within 10 days after the election to be counted. If that understanding is correct, voters who choose to
       mail their ballots may do so on or before Tuesday, November 3. However, it further appears that
       state law generally permits voters to request a ballot as late as 10 days before the election, and does
       not establish a specific time period by which election officials must transmit a ballot to the voter in
       response to a request. If a voter submits a request at or near the ballot-request deadline, and there
       is a delay before the ballot is transmitted to the voter by mail, there is a risk that the voter will not
       have sufficient time to complete and mail the completed ballot back to election officials in time for it
       to satisfy the state's postmarking deadline.

       It is also our understanding that each Division of Elections Director may decide to hold the November
       general election under your state's procedures for voting by mall, under Alaska Statute§ 15.20.800.
       For those Directors who choose to use the voting by mail processes, It appears that ballots are
       generally mailed to eligible voters no later than 22 days before Election Day, which should allow
       sufficient time for voters to receive, complete, and return such ballots by the state's Election Day
       postmarking deadline. Please keep in mind that this deadline appears to be compatible with the
       Postal Service's delivery standards only if election officials adhere to the statutory ballot-mailing
       timeline and voters who choose to mail their completed ballots do so no later than November 3. To
       the extent that these timelines or recommendations are not followed, or that state law allows ballots
       to be mailed to voters later than the general mailing date above, there may be a risk that the ballot
       will not reach the voter before the state's postmark deadline of November 3.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It Is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
       officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss




                                                                                                   Page 222 of 614
Case 1:20-cv-03127-SAB           ECF No. 55-3          filed 09/09/20        PageID.1032 Page 133 of 163



                                                         -3-


        the logistics of your mailings and the services that are available as well as any questions you may
        have. A list of election mail coordinators may be found on our website at
        https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

        We hope the information contained in this letter is helpful, and please let me know if you have any
        questions or concerns.

        Sincerely,
  b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                 Page 223 of 614
Case 1:20-cv-03127-SAB                         ECF No. 55-3   filed 09/09/20        PageID.1033 Page 134 of 163



        T HOMAS    J,   MARSHALL
        GENER/I!. CoUNSEL

        ANO ExECUTIVE VICE PRESIDENT


  iir!!!!J U/1_!_,TT]_D S-::..1::i':l:.:T,.:E::S:.-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
  ~ POSTAL5C:RVICE


        July 31, 2020


        Honorable Scott Nago
        Chief Election Officer
        Office of Elections
        802 Lehua Avenue
        Pearl City, HI 96782 -3321

         Dear Mr. Nago:

         Re: Deadlines for Mailing Ballots

        With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
        2020, which I sent to election officials throughout the country. That letter highlighted some key
        aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
        on the deadlines for transmitting and casting ballots by mail. Under our reading of Hawaii's election
        laws, the vast majority of your voters should have sufficient time to receive, complete, and return
        their ballots by the state's dead lines. However, certain deadlines concerning absentee ballots
        appear to be incongruous with the Postal Service's delivery standards. This mismatch creates a risk
        that some ballots will not be returned by mail in time to be counted under your laws as we
        understand them.

         As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
         Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
         use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
         state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
         blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
         and depend on factors such as a given mailpiece's place of origin and destination, most domestic
         First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
         Marketing Mail is delivered 3-1 O days after it is received.

         For states that automatically send blank mail-in ballots to eligible voters, the Postal Service strongly
         recommends adhering to the following timeline for domestic voters to account for the above delivery
         standards and to allow for contingencies (e.g., weather issues or unforeseen events):

               •     Voter registration: Whenever possible, voters who intend to cast a ballot using the mail
                     should ensure that their registration information is up-to-date in time to have a blank ballot
                     sent to them in the state's initial scheduled mailing.

               •     Mailing blank ballots to voters: Election officials should consider that the ballot needs to
                     be in the hands of the voter so that he or she has adequate time to complete it and put it
                     back in the mail stream so that it can be processed and delivered by the applicable deadline.
                     Accordingly, the Postal Service recommends that election officials use First-Class Mail to
                     transmit blank ballots and allow 1 week for delivery to voters. Using Marketing Mail will
                     result in slower delivery times and will increase the risk that voters will not receive their
                     ballots in time to return them by mail.



         4i5 L'l:NrAl'(l PLAZA SW
         WASll•NG.ION OC   20260    1100
       !<b )(6): (b)(3):39 USC             I
         IM. 202· 2Gll G981
      i(b)(6): (b)(3):39 USC
         www.usps.co,1\




                                                                                                        Page 224 of 614
Case 1:20-cv-03127-SAB            ECF No. 55-3            filed 09/09/20         PageID.1034 Page 135 of 163



                                                           -2-


           •   Mailing completed ballots to election officials: To allow enough time for ballots to be
               returned to election officials, domestic voters should generally mail their completed ballots at
               least one week before the state's due date. So, if state law requires ballots to be returned by
               Election Day, voters should mail their ballots no later than Tuesday, October 27.

       Under our reading of your state's election laws, as in effect on July 27, 2020, ballots are generally
       mailed to eligible voters so that they are received 18 days before the election, and typically additional
       mailings occur no later than 14 days before Election Day. This schedule should allow sufficient time
       for voters to receive, complete, and return such ballots by the state's Election Day return deadline.
       Please keep in mind that your state's deadline appears to be compatible with the Postal Service's
       delivery standards only if election officials adhere to the statutory ballot mailing timeline and voters
       who choose to mail their ballots do so no later than Tuesday, October 27. To the extent that these
       timelines or recommendations are not followed, or that state law allows ballots to be mailed to voters
       later than 14 days before the election, there may be a risk that the voter will not have sufficient time
       to complete and mail the completed ballot back to election officials In time for it to arrive by the
       state's return deadline.

       However, it appears that voters who are unable to receive a ballot at their registration address may
       request an absentee ballot as late as 7 days before the election. l.f a voter submits a request at or
       near that deadline, and the ballot is transmitted to the voter by mail, there is a significant risk that the
       voter will not have sufficient time to complete and mail the completed ballot back to the election
       official in time for it to arrive by the state's return deadline of November 3. Again, we recommend
       that voters who choose to mail their ballots may do so on or before Tuesday, October 27.

       To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
       state's election laws, and also is not recommending that such laws be changed to accommodate the
       Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
       its delivery standards to accommodate the requirements of state election law. For this reason, the
       Postal Service asks that election officials keep the Postal Service's delivery standards and
       recommendations in mind when making decisions as to the appropriate means used to send a piece
       of Election Mail to voters, and when informing voters how to successfully participate in an election
       where they choose to use the mail. It is particularly important that voters be made aware of the
       transit times for mail (including mail-in ballots) so that they can make informed decisions about
       whether and when to mail a completed ballot back to election officials.

       We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
       citizens to participate in the electoral process when election officials determine to utilize the mail as a
       part of their election system. Ensuring that you have an understanding of our operational capabilities
       and recommended timelines, and can educate voters accordingly, is important to achieving a
       successful election season. Please reach out to your assigned election mail coordinator to discuss
       the logistics of your mailings and the services that are available as well as any questions you may
       have. A list of election mail coordinators may be found on our website at:
       https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

       We hope the information contained in this letter is helpful, and please let me know if you have any
       questions or concerns.

       Sincer I
                   (b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                      Page 225 of 614
Case 1:20-cv-03127-SAB                       ECF No. 55-3           filed 09/09/20         PageID.1035 Page 136 of 163



          THOMAS      J.    MARSHALL
          Grn:'R~L Coui<SEL
          Al<D EJ<fClJlWE V10E PAESlDfNT



  .::!!!!ii UNl'rEDSTIJTrs
  11!!'/ir. por·-r-13L SFPVICE

          July 31, 2020



          Honorable Maggie Toulouse Oliver
          New Mexico Secretary of State
          325 Don Gaspar, Suite 300
          Santa Fe, NM 87501-4401

          Dear Secretary Toulouse Oliver:

          Re: Deadlines for Mailing Ballots

          With the 2020 General Election rapidly approaching, this letter follows up on my letter dated May 29,
          2020, which I sent to election officials throughout the country. That letter highlighted some key
          aspects of the Postal Service's delivery processes. The purpose of this letter is to focus specifically
          on the deadlines for transmitting and casting ballots by mail. Under our reading of New Mexico's
          election laws, it appears that your voters should have sufficient time to receive, complete, and return
          their ballots by the state's deadlines. This will of course depend on election officials and voters using
          the mail in a manner consistent with the Postal Service's delivery standards, when the mail is
          utilized. Below are the Postal Service's recommendations regarding mailing timelines to help you
          continue to minimize the risk that some ballots will not be returned by mail in time to be counted.

          As I stated in my May 29 letter, the two main classes of mail that are used for ballots are First-Class
          Mail and USPS Marketing Mail, the latter of which includes the Nonprofit postage rate. Voters must
          use First-Class Mail (or an expedited level of service) to mail their ballots and ballot requests, while
          state or local election officials may generally use either First-Class Mail or Marketing Mail to mail
          blank ballots to voters. While the specific transit times for either class of mail cannot be guaranteed,
          and depend on factors such as a given mailpiece's place of origin and destination, most domestic
          First-Class Mail is delivered 2-5 days after it is received by the Postal Service, and most domestic
          Marketing Mail is delivered 3-10 days after it is received.

          To account for these delivery standards and to allow for contingencies (e.g., weather issues or
          unforeseen events), the Postal Service strongly recommends adhering to the following timeframe
          when using the mail to transmit ballots to domestic voters:

                 •         Ballot requests: Where voters will both receive and send a ballot by mail, voters should
                           submit their ballot request early enough so that it is received by their election officials at least
                           15 days before Election Day at a minimum, and preferably long before that time.

                 •         Mailing blank ballots to voters: In responding to a ballot request, election officials should
                           consider that the ballot needs to be in the hands of the voter so that he or she has adequate
                           time to complete it and put it back in the mail stream so that It can be processed and
                           delivered by the applicable deadline. Accordingly, the Postal Service recommends that
                           election officials use First-Class Mail to transmit blank ballots and allow 1 week for delivery
                           to voters. Using Marketing Mail will result in slower delivery times and will increase the risk
                           that voters will not receive their ballots in time to return them by mail.


          475 L'lcNIAN'I Pt...AZA SW
          W ASHir-:G TON   DC 20260 -1100
        ifh)(f,)· fh)(~)-~q
          l·Nc: 20,H/@ 69U1
        l(b)(6); (b)(3):39 USC
          www.usps.co,n




                                                                                                                Page 226 of 614
Case 1:20-cv-03127-SAB               ECF No. 55-3           filed 09/09/20        PageID.1036 Page 137 of 163



                                                             -2-


              •   Mailing completed ballots to election officials: To allow enough time for ballots to be
                  returned to election officials, domestic voters should generally mail their completed ballots at
                  least one week before the state's due date. So, if state law requires ballots to be returned by
                  Election Day, voters should mail their ballots no later than Tuesday, October 27.

          Under our reading of your state's election laws, as in effect on July 27, 2020, it appears that voters
          must generally request an absentee ballot for the November general election by Tuesday, October
          20, and that completed ballots must be received by Election Day. The state's ballot-request deadline
          should allow sufficient time for voters to receive, complete, and return such ballots by the state's
          return deadline. Please keep in mind that your state's deadline appears to be compatible with the
          Postal Service's delivery standards only if election officials transmit blank ballots to voters in a timely
          manner and if voters who choose to mail their ballots do no later than Tuesday, October 27. To the
          extent that there are exceptions to your general timelines that allow voters to request a ballot after
          the ballot-request deadline, there may be a risk that the voter will not have sufficient time to complete
          and mail the completed ballot back to election officials in time for it to arrive by the state's return
          deadline.

         To be clear, the Postal Service is not purporting to definitively interpret the requirements of your
         state's election laws, and also is not recommending that such laws be changed to accommodate the
         Postal Service's delivery standards. By the same token, however, the Postal Service cannot adjust
         its delivery standards to accommodate the requirements of state election law. For this reason, the
         Postal Service asks that election officials keep the Postal Service's delivery standards and
         recommendations in mind when making decisions as to the appropriate means used to send a piece
         of Election Mail to voters, and when informing voters how to successfully participate in an election
         where they choose to use the mail. It is particularly important that voters be made aware of the
         transit times for mail (including mail-in ballots) so that they can make informed decisions about
         whether and when to (1) request a mail-in ballot, and (2) mail a completed ballot back to election
         officials.

         We remain committed to sustaining the mail as a secure, efficient, and effective means to allow
         citizens to participate in the electoral process when election officials determine to utilize the mail as a
         part of their election system. Ensuring that you have an understanding of our operational capabilities
         and recommended timelines, and can educate voters accordingly, is important to achieving a
         successful election season. Please reach out to your assigned election mail coordinator to discuss
         the logistics of your mailings and the services that are available as well as any questions you may
         have. A list of election mail coordinators may be found on our website at:
         https://about.usps.com/election-mail/politicalelection-mail-coordinators.pdf.

         We hope the information contained in this letter is helpful, and please let me know if you have any
         questions or concerns.

         Sincerely,
(b)(6); (b)(3):39 USC 410 (c)(2)




                                                                                                       Page 227 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1037 Page 138 of 163




                                                                     Page 228 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1038 Page 139 of 163




                                                                     Page 229 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1039 Page 140 of 163




                                                                     Page 230 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1040 Page 141 of 163




                                                                     Page 231 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1041 Page 142 of 163




                                                                     Page 232 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1042 Page 143 of 163




                                                                     Page 233 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1043 Page 144 of 163




                                                                     Page 234 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1044 Page 145 of 163




                                                                     Page 235 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1045 Page 146 of 163




                                                                     Page 236 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1046 Page 147 of 163




                                                                     Page 237 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1047 Page 148 of 163




                                                                     Page 238 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1048 Page 149 of 163




                                                                     Page 239 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1049 Page 150 of 163




                                                                     Page 240 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1050 Page 151 of 163




                                                                     Page 241 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1051 Page 152 of 163




                                                                     Page 242 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1052 Page 153 of 163




                                                                     Page 243 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1053 Page 154 of 163




                                                                     Page 244 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1054 Page 155 of 163




                                                                     Page 245 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1055 Page 156 of 163




                                                                     Page 246 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1056 Page 157 of 163




                                                                     Page 247 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1057 Page 158 of 163




                                                                     Page 248 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1058 Page 159 of 163




                                                                     Page 249 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1059 Page 160 of 163




                                                                     Page 250 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1060 Page 161 of 163




                                                                     Page 251 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1061 Page 162 of 163




                                                                     Page 252 of 614
Case 1:20-cv-03127-SAB   ECF No. 55-3   filed 09/09/20   PageID.1062 Page 163 of 163




                                                                     Page 253 of 614
